Exhibit 10.1
AMENDED AND RESTATED
SECURITIES PURCHASE AND
GLOBAL TRANSACTION AGREEMENT
AMONG
NATURAL GAS PARTNERS VII, L.P.
NATURAL GAS PARTNERS VIII, L.P.
MONTIERRA MINERALS & PRODUCTION, L.P.
MONTIERRA MANAGEMENT LLC
EAGLE ROCK HOLDINGS, L.P.
EAGLE ROCK ENERGY G&P, LLC
EAGLE ROCK ENERGY GP, L.P.
AND
EAGLE ROCK ENERGY PARTNERS, L.P.
DATED JANUARY 12, 2010

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I Definitions
    2  
1.1 Definitions
    2  
1.2 Certain Interpretive Matters
    11  
 
       
ARTICLE II The Rights Offering
    12  
2.1 The Rights Offering
    12  
2.2 The NGP Commitment
    14  
2.3 Conditions to the NGP Commitment
    15  
 
       
ARTICLE III The Equity Offering
    16  
3.1 The Equity Offering
    16  
3.2 The NGP Commitment
    17  
3.3 Conditions to the NGP Commitment
    19  
 
       
ARTICLE IV Payment of the Transaction Fee
    19  
4.1 Payment
    19  
4.2 Conditions to Payment of the Transaction Fee
    20  
4.3 Fixed and Irrevocable Obligations
    21  
4.4 Transaction Fee Allocation
    21  
 
       
ARTICLE V The Contribution of the ERH Interests
    21  
5.1 Deliveries at the ERH Interests Contribution Closing
    21  
5.2 Representations and Warranties Relating to the ERH Interests Contribution
Closing
    22  
 
       
ARTICLE VI The General Partner Acquisition Option
    23  
6.1 The General Partner Acquisition Option
    23  
6.2 Conditions to the General Partner Acquisition Option
    23  
6.3 General Partner Activities
    24  
6.4 Representations and Warranties Regarding the General Partner Acquisition
Option
    25  
 
       
ARTICLE VII Covenants
    26  
7.1 The Registration Statement
    26  
7.2 The Proxy Statement and the Unitholder Meeting
    27  
7.3 Further Assurances
    29  
7.4 Press Releases
    29  
7.5 Partnership Activities
    30  
7.6 Notification of Certain Matters
    30  
7.7 Competing Proposals
    31  
7.8 Use of Proceeds
    31  
7.9 Assurances Regarding ERH’s Obligations
    31  
7.10 Assurances Regarding the R&M Purchase Agreement
    32  
 
       
ARTICLE VIII UNITHOLDER APPROVAL
    32  
8.1 Conditions to All Transactions
    32  
 
       
ARTICLE IX Representations and Warranties
    32  
9.1 Representations and Warranties of the Partnership
    32  

i



--------------------------------------------------------------------------------



 



         
9.2 Representations and Warranties of the NGP Parties
    35  
 
       
ARTICLE X TERMINATION
    37  
10.1 Termination
    37  
10.2 Effect of Termination
    39  
 
       
ARTICLE XI MISCELLANEOUS
    39  
11.1 Fees and Expenses
    39  
11.2 Entire Agreement; No Third Party Beneficiaries
    40  
11.3 Successors
    40  
11.4 Assignments
    40  
11.5 Notices
    40  
11.6 Construction
    41  
11.7 Time
    41  
11.8 Counterparts
    42  
11.9 Amendments and Waivers
    42  
11.10 Headings
    42  
11.11 Governing Law
    42  
11.12 Severability
    42  
11.13 Incorporation of Exhibits
    42  
11.14 Remedies
    42  
 
       
Exhibit A            Form of Partnership Agreement Amendment
       
Exhibit B            Form of Amended Partnership Agreement
       
Exhibit C            Form of Contribution Agreement
       
Exhibit D            Form of Assignment and Assumption Agreement
       
Exhibit E            Form and Terms of Warrant
       

ii



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
SECURITIES PURCHASE AND
GLOBAL TRANSACTION AGREEMENT
          This Amended and Restated Securities Purchase and Global Transaction
Agreement (this “Agreement”) is entered into as of January 12, 2010 by and among
Natural Gas Partners VII, L.P., a Delaware limited partnership (“NGP VII”),
Natural Gas Partners VIII, L.P., a Delaware limited partnership (“NGP VIII”),
Montierra Minerals & Production, L.P., a Texas limited partnership
(“Montierra”), Montierra Management LLC, a Texas limited liability company
(“Montierra Management”), Eagle Rock Holdings, L.P., a Texas limited partnership
(“ERH” and, together with NGP VII, NGP VIII, Montierra and Montierra Management,
the “NGP Parties”), Eagle Rock Energy G&P, LLC, a Delaware limited liability
company (“G&P LLC”), Eagle Rock Energy GP, L.P., a Delaware limited partnership
(“Eagle Rock GP”), and Eagle Rock Energy Partners, L.P., a Delaware limited
partnership (the “Partnership”).
RECITALS:
          A. The parties hereto entered into that certain Securities Purchase
and Global Transaction Agreement dated as of December 21, 2009 (the “Original
Agreement”).
          B. The parties hereto desire to amend and restate the Original
Agreement to reflect certain additional agreements among them.
          C. Eagle Rock GP is the general partner of the Partnership, and G&P
LLC is the general partner of Eagle Rock GP.
          D. ERH owns 100% of the limited liability company interests of G&P LLC
and all of the limited partner interests of Eagle Rock GP.
          E. The NGP Parties collectively own 8,700,169 Common Units and
20,691,495 Subordinated Units.
          F. Contemporaneously with the execution and delivery of the Original
Agreement, BSAP II GP, L.L.C, a Delaware limited liability company (“Black
Stone”), Eagle Rock Pipeline GP, LLC, a Delaware limited liability company (“ER
Pipeline”) and EROC Production, LLC, a Delaware limited liability company (“EROC
Production”), entered into the R&M Purchase Agreement (defined herein).
          E. The conflicts committee (the “Conflicts Committee”) of the board of
directors of G&P LLC (the “Board”) has approved and recommended to the Board and
the Board has approved, subject to receipt of the Required Unitholder Approvals
(defined herein), the transactions described in this Agreement and the R&M
Purchase Agreement.
AGREEMENT:
          NOW, THEREFORE, for and in consideration of the premises and mutual
covenants herein contained, the parties hereto hereby amend, restate and replace
the Original Agreement with this Agreement, and accordingly agree as follows.

1



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     1.1 Definitions. As used in this Agreement, the following terms have the
meanings specified or referred to in this Section 1.1.
          “Action” means any claim, action, suit, proceeding, or investigation
brought by any Governmental Authority.
          “Adjusted EBITDA” means, with respect to the Partnership on a
consolidated basis, net income (loss), adjusted for income tax provision
(benefit); interest-net, including realized interest rate risk management
instruments and other expense; depreciation, depletion and amortization expense;
impairment expense; other operating expense, non-recurring; other non-cash
operating and general and administrative expenses, including non-cash
compensation related to equity-based compensation program; unrealized
(gains) losses on commodity and interest rate risk management related
instruments; (gains) losses on discontinued operations and other
(income) expense; in each case, determined on a consistent basis in accordance
with GAAP.
          “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly, Controls, is Controlled by or is under common Control
with, such specified Person through one or more intermediaries or otherwise;
provided, however, that (i) with respect to the Partnership Group, the term
“Affiliate” will exclude the NGP Parties and their Affiliates other than the
Partnership Group, and (ii) with respect to each of the NGP Parties, the term
“Affiliate” will exclude G&P LLC, Eagle Rock GP and the Partnership Group.
          “Agreement” is defined in the Preamble.
          “Alternative Offering” is defined in Section 3.1.
          “Amended Partnership Agreement” means an amendment and restatement of
the Partnership Agreement substantially in the form set forth on Exhibit B.
          “Assignment and Assumption Agreement” means an assignment and
assumption agreement substantially in the form of Exhibit D.
          “Black Stone” is defined in the Recitals.
          “Board” is defined in the Recitals.
          “Business Day” means each day of the week except Saturdays, Sundays
and days on which banking institutions are authorized or required to close in
the State of Texas.
          “Change in Recommendation” is defined in Section 7.2(a).
          “Code” means the Internal Revenue Code of 1986.
          “Commitments” means (a) options, warrants, convertible securities,
exchangeable securities, subscription rights, conversion rights, exchange
rights, or other contracts or agreements that could require a Person to issue
any of its Equity Interests or to sell any Equity

2



--------------------------------------------------------------------------------



 



Interests it owns in another Person; (b) any other securities convertible into,
exchangeable or exercisable for, or representing the right to subscribe for any
Equity Interest of a Person or owned by a Person; (c) statutory pre-emptive
rights or pre-emptive rights granted under a Person’s organizational documents;
and (d) stock appreciation rights, phantom stock, profit participation, or other
similar rights with respect to a Person.
          “Common Unit” means a common unit representing a limited partner
interest in the Partnership.
          “Competing Proposal” means any proposal, offer or inquiry from or by
any Person other than the NGP Parties and their Affiliates (1) relating to (i) a
merger, tender or exchange offer, consolidation, reorganization,
reclassification, recapitalization, liquidation or dissolution, or other
business combination involving the Partnership, (ii) the issuance by the
Partnership of (A) any general partner interest in the Partnership or (B) any
class of equity securities in the Partnership constituting more than 15% of such
class of securities or (iii) the acquisition of, in any manner, directly or
indirectly, (A) any general partner interest in the Partnership, (B) any class
of equity securities in the Partnership constituting more than 15% of such class
of securities, or (C) more than 15% of the consolidated total assets of the
Partnership (including equity interests in any subsidiary of the Partnership) or
(D) all or substantially all of the Equity Interests in or the assets held by
Eagle Rock Production, L.P., and (2) that is inconsistent with the consummation
of the transactions contemplated by this Agreement or requires or results in
termination of this Agreement.
          “Conflicts Committee” is defined in the Recitals.
          “Contribution Agreement” means a contribution agreement substantially
in the form of Exhibit C.
          “Control” means, where used with respect to any Person, the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“Controlling” and “Controlled” have correlative meanings.
          “Delaware LP Act” means the Delaware Revised Uniform Limited
Partnership Act.
          “DTC” means The Depositary Trust Company.
          “Eagle Rock GP” is defined in the Recitals.
          “Encumbrance” means any mortgage, pledge, lien, encumbrance, charge,
or other security interest.
          “Equity Commitment Amount” means a number (rounded to the nearest
whole number) of Common Units determined as follows: the number of Common Units
which, purchased at a price of $3.10 per Common Unit, would result in an
aggregate purchase price equal to the lesser of (A) $105 million minus the
actual gross proceeds (if any) of the Offering and (B) $41,648,370.
          “Equity Commitment Exercise Notice” is defined in Section 3.2(a).

3



--------------------------------------------------------------------------------



 



          “Equity Interests” means (a) with respect to a corporation, any and
all shares of capital stock and any Commitments with respect thereto, (b) with
respect to a partnership, limited liability company, trust or similar Person,
any and all units, interests or other partnership/limited liability company
interests, and any Commitments with respect thereto, and (c) any other direct or
indirect equity ownership or participation in a Person.
          “ERGP LP Interest” means all of the outstanding limited partner
interests in Eagle Rock GP.
          “ERH” is defined in the Preamble.
          “ERH Interests” means the ERH Subordinated Units and the IDRs.
          “ERH Interests Contribution Closing” means the closing of the
contribution of the ERH Interests to the Partnership pursuant to Section 5.1.
          “ERH Subordinated Units” means 20,691,495 Subordinated Units.
          “EROC Production” is defined in the Recitals.
          “ER Pipeline” is defined in the Recitals.
          “Exchange Act” means the Securities Exchange Act of 1934.
          “Expiration Time” is defined in Section 7.2(d).
          “FINRA” means the Financial Industry and Regulatory Authority, Inc.
          “GAAP” is defined in the definition of Material Adverse Change.
          “G&P LLC” is defined in the Recitals.
          “G&P LLC Interest” means all of the issued and outstanding limited
liability company interests in G&P LLC.
          “General Partner Interests” means the G&P LLC Interest and the ERGP LP
Interest.
          “General Partner Units” means the general partner units representing
general partner interests in the Partnership issued pursuant to the Partnership
Agreement.
          “Governmental Authority” means any legislature, agency, bureau,
branch, department, division, commission, court, tribunal, magistrate, justice,
multi-national organization, quasi-governmental body, or other similar
recognized organization or body of any federal, state, county, municipal, local,
or foreign government or other similar recognized organization or body
exercising similar powers or authority having competent jurisdiction.
          “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of
1976.
          “IDRs” means all of the Incentive Distribution Rights (as such term is
defined in the Partnership Agreement).

4



--------------------------------------------------------------------------------



 



          “Initial NGP Common Unit Purchase Date” is defined in Section 3.2(c).
          “Law” means any law (statutory, common, or otherwise), constitution,
treaty, convention, ordinance, equitable principle, code, rule, regulation,
executive order, or other similar authority enacted, adopted, promulgated, or
applied by any Governmental Authority, each as amended and now and hereinafter
in effect.
          “Material Adverse Change” or “Material Adverse Effect” means any of
the following:
          (a) any state of facts, change, development, event, effect, condition
or occurrence that is material and adverse to the financial position, results of
operations, business or assets of the Partnership and its subsidiaries taken as
a whole; provided, however, that in no event shall the impact of any of the
following be considered in any determination of the existence of a Material
Adverse Change or a Material Adverse Effect under this subparagraph (a):
(A) circumstances affecting companies engaged in the gathering and processing of
natural gas or the exploration and production of oil or natural gas (in each
case in the geographic regions in which the Partnership Group operates)
generally or affecting the natural gas gathering and processing or oil and
natural gas exploration and production industry (in each case in the geographic
regions in which the Partnership Group operates) generally (including in each
case changes in the price of natural gas, natural gas liquids, crude oil,
sulphur or other commodities and the cost associated with the drilling and/or
production of natural gas), (B) any general market, economic, financial or
political conditions, or outbreak or hostilities or war, in the United States,
(C) the effects of the Transactions and compliance by the Partnership with this
Agreement on the financial position, results of operations, business or assets
of the Partnership and its subsidiaries, (D) changes in Laws or United States
generally accepted accounting principles (“GAAP”) or (E) changes in the price or
trading volume of the Common Units (provided that this clause (E) does not
prevent a determination that any underlying cause of such change resulted in or
contributed to a Material Adverse Change or Material Adverse Effect);
          (b) the Adjusted EBITDA of the Partnership for the calendar quarter
ending (i) December 31, 2009 being less than $37.275 million, (ii) March 31,
2010 being less than $25.05 million, or (iii) June 30, 2010 being less than
$24.675 million (all as reported or calculable from the Partnership SEC Reports)
and, in any such case the primary cause(s) of such reduced Adjusted EBITDA is or
are reasonably expected to continue for 12 months from its or their inception;
          (c) the aggregate average daily throughput of all Partnership
midstream and production assets (excluding the R&M Assets (as defined in the R&M
Purchase Agreement)) for the calendar quarter ending (i) December 31, 2009 being
less than 464,141 mcf/d, (ii) March 31, 2010 being less than 481,287 mcf/d, or
(iii) June 30, 2010 being less than 508,707 mcf/d and, in any such case the
primary cause(s) of such reduced throughput is or are reasonably expected to
continue for 12 months from its or their inception; or

5



--------------------------------------------------------------------------------



 



          (d) the removal from office (with the approval of a majority of the
members of the Board who serve on the Conflicts Committee), death or permanent
disability of Joseph Mills, the chief executive officer of G&P LLC.
          “Measurement Window” means any period of ten consecutive Trading Days,
except that the last Measurement Window is the ten consecutive Trading Day
period ending on the third Trading Day immediately preceding the date upon which
the Required Unitholder Approvals are received.
          “Measurement Window Average Price” means, for any Measurement Window,
the average of the closing prices on NASDAQ of a Common Unit for all Trading
Days in such Measurement Window.
          “Montierra” is defined in the Preamble.
          “Montierra Management” is defined in the Preamble.
          “NASDAQ” means the NASDAQ Global Market or any other stock exchange or
market on which the Common Units are primarily listed.
          “NGP Common Unit Purchase Date” is defined in Section 3.2(c).
          “NGP Parties” is defined in the Preamble.
          “NGP VII” is defined in the Preamble.
          “NGP VIII” is defined in the Preamble.
          “Non-Affiliated Unitholders” means holders of Common Units other than
Eagle Rock GP and its Affiliates (including the NGP Parties and their respective
Affiliates).
          “Non-Public Information” is defined in Section 7.7(b).
          “Notice Period” is defined in Section 4.5.
          “Offering” is defined in Section 3.1.
          “Offering Completion Deadline” means the end of the day occurring four
months after the Unitholder Approval Date; provided, however, that the Conflicts
Committee shall be entitled to extend the Offering Completion Deadline to the
end of the day occurring five months after the Unitholder Approval Date, upon
notice to the NGP Parties, if at such time (a) the SEC has issued any stop order
suspending the effectiveness of the Registration Statement or any order
preventing or suspending the use of the Offering Document or initiated any
proceedings for that purpose, (b) the Registration Statement has ceased to be
effective for any reason or the prospectus contained therein fails to satisfy
the requirements of Section 10(a) of the Securities Act which failure to meet
such requirement, in the good faith judgment of the Conflicts Committee, could
not reasonably be expected to be remedied by the end of the day occurring four
months after the Unitholder Approval Date following the Partnership’s use of
commercially reasonable efforts to satisfy such requirement, or (c) the
Partnership has experienced an event, transaction or

6



--------------------------------------------------------------------------------



 



development that in the good faith judgment of the Conflicts Committee is
material to the Partnership or that otherwise would be required to be disclosed
in the Offering Document to avoid the Offering Document from including any
untrue statement of a material fact or omitting to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing and the Conflicts
Committee determines in good faith that the Partnership is unable to disclose
such event, transaction or development in a manner sufficient to meet the
requirements of the Securities Act or that it is in the best interest of the
Partnership not to disclose such event, transaction or development, in each case
at such time.
          “Offering Document” is defined in Section 3.1(c)(i).
          “Omnibus Agreement” means that certain Omnibus Agreement, dated as of
October 27, 2006, among the Eagle Rock GP, the Partnership, G&P LLC and ERH and
certain other parties thereto, as in effect on the date of this Agreement.
          “Option Closing Date” is defined in Section 6.1.
          “Option Consideration” means 1,000,000 Common Units; provided that
such amount will be correspondingly adjusted in the event of any subdivisions,
reclassifications, reorganizations, recapitalizations, splits, combinations or
distributions in the form of equity interests (other than as expressly
contemplated by this Agreement or other agreements entered into in connection
with the Transactions) with respect to Common Units prior to delivery of the
Option Consideration.
          “Option Notice” is defined in Section 6.1.
          “Order” means any order, writ, injunction, decree, ruling, compliance
or consent order or decree, settlement agreement, schedule and similar binding
legal agreement issued by or entered into with a Governmental Authority.
          “Original Agreement” is defined in the Recitals.
          “Owned Units” is defined in Section 7.2(d).
          “Parties” means the NGP Parties and the Partnership.
          “Partnership” is defined in the Preamble.
          “Partnership Agreement” means the First Amended and Restated Agreement
of Limited Partnership of the Partnership dated as of October 27, 2006.
          “Partnership Agreement Amendment” means an amendment of the
Partnership Agreement substantially in the form set forth on Exhibit A
          “Partnership Group” means the Partnership and its subsidiaries.

7



--------------------------------------------------------------------------------



 



          “Partnership SEC Reports” means the forms, reports, schedules,
registration statements, definitive proxy statements and other documents filed
with or furnished to the SEC by the Partnership.
          “Person” means any individual or entity, including any firm,
corporation, partnership (general or limited), limited liability company, trust,
joint venture, Governmental Authority or other entity.
          “Proxy Statement” means the proxy statement relating to the Unitholder
Meeting.
          “R&M Purchase Agreement” means the R&M Purchase Agreement between ER
Pipeline, EROC Production and Black Stone dated as of December 21, 2009.
          “Receiving Party” is defined in Section 7.7(a).
          “Recommendation” is defined in Section 7.2(a).
          “Registration Statement” means a “universal shelf” registration
statement on Form S-3 covering securities including Rights, Warrants, and Common
Units (including Common Units issuable upon exercise of Rights and Common Units
issuable upon exercise of Warrants).
          “Registration Statement Effectiveness Date” means the date upon which
the Registration Statement is declared effective by the SEC.
          “Representative” shall mean with respect to a Person, its directors,
officers, employees, agents and representatives, including any investment
banker, financial advisor, attorney, accountant or other advisor, agent or
representative.
          “Required Unitholder Approvals” means approval of the Unitholder
Proposals, including the following: (i) approval of the Unitholder Proposals by
the holders of a majority of the Common Units held by Non-Affiliated
Unitholders, and (ii) approval of the Amended Partnership Agreement by the
holders of a Unit Majority (as defined in the Partnership Agreement).
          “Right” is defined in Section 2.1(a).
          “Right Subscription Price” is defined in Section 2.1(a).
          “Rights Agent” is defined in Section 2.1(e)(iii).
          “Rights Offering” is defined in Section 2.1.
          “Rights Offering Distribution Date” means the date on which the
Partnership begins distribution of Rights to holders of Common Units as of a
record date established by the Conflicts Committee in accordance with
Section 2.1.
          “Rights Offering Expiration Time” means the time disclosed in the
Rights Offering Prospectus as the expiration of the period in which holders of
Rights may exercise such Rights (which will initially be 5:00 p.m., New York
City time, on the last Business Day of the month in

8



--------------------------------------------------------------------------------



 



which the Rights Offering Launch Date occurs), and any extensions thereof
(i) mutually agreed upon by the Conflicts Committee and the NGP Parties or
(ii) as determined by the Conflicts Committee pursuant to the following
sentence. If between the Rights Offering Distribution Date and the Rights
Offering Expiration Time, (a) the Partnership experiences an event, transaction
or development that, in the good faith judgment of the Conflicts Committee, is
material to the Partnership or that otherwise would be required to be disclosed
in the Rights Offering Prospectus to avoid the Rights Offering Prospectus from
including any untrue statement of a material fact or omitting to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing and (b) the
Conflicts Committee determines in good faith that the Partnership is unable to
disclose such event, transaction or development in a manner sufficient to meet
the requirements of the Securities Act or that it is in the best interest of the
Partnership not to disclose such event, transaction or development, in each case
prior to the Rights Offering Expiration Time (or a sufficient period of time
prior to the Rights Offering Expiration Time to allow adequate dissemination of
such disclosure), the Conflicts Committee shall be entitled to extend the Rights
Offering Expiration Time; provided, however, that in no event shall such Rights
Offering Expiration Time be extended by more than 30 days without the consent of
the NGP Parties.
          “Rights Offering Launch Date” means the first Business Day of the
calendar month following the latest of (i) the Unitholder Approval Date,
(ii) the Registration Statement Effectiveness Date and (iii) the consummation of
the transactions contemplated by the R&M Purchase Agreement; provided, however,
that the Conflicts Committee may delay the Rights Offering Launch Date if at
such time (a) the SEC has issued any stop order suspending the effectiveness of
the Registration Statement or any order preventing or suspending the use of the
Rights Offering Prospectus or initiated any proceedings for that purpose,
(b) the Registration Statement has ceased to be effective for any reason or the
prospectus contained therein fails to satisfy the requirements of Section 10(a)
of the Securities Act which failure to meet such requirement, in the good faith
judgment of the Conflicts Committee, could not reasonably be expected to be
remedied by the Rights Offering Launch Date following the Partnership’s use of
commercially reasonable efforts to satisfy such requirement, (c) the Partnership
has experienced an event, transaction or development that in the good faith
judgment of the Conflicts Committee is material to the Partnership or that
otherwise would be required to be disclosed in the Rights Offering Prospectus to
avoid the Rights Offering Prospectus from including any untrue statement of a
material fact or omitting to state any material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances then existing and the Conflicts Committee determines in good
faith that the Partnership is unable to disclose such event, transaction or
development in a manner sufficient to meet the requirements of the Securities
Act or that it is in the best interest of the Partnership not to disclose such
event, transaction or development, in each case at such time or (d) all
conditions set forth in Section 2.1(f) have not been satisfied or waived. If the
Rights Offering Launch Date is delayed as a result of any of the events
described in clauses (a), (b) or (d) of the preceding proviso, the Rights
Offering Launch Date shall be the first Business Day of the calendar month
immediately following the time that any such order or proceedings have been
revoked or ceased or such conditions have been satisfied. If the Rights Offering
Launch Date is delayed as a result of any event, transaction or development
described in clause (c) of the preceding proviso, the Rights Offering Launch
Date shall be the date set by the Conflicts Committee, which date shall not be
any later than the first Business Day of the next calendar month; provided that
the Rights Offering Launch Date may only be delayed once pursuant to clause
(c) of the preceding proviso.

9



--------------------------------------------------------------------------------



 



          “Rights Offering Prospectus” is defined in Section 2.1(e)(i).
          “SEC” means the United States Securities and Exchange Commission.
          “Securities Act” means the Securities Act of 1933.
          “Subordinated Unit” means a subordinated unit representing a limited
partner interest in the Partnership.
          “Subsequent NGP Common Unit Purchase Date” is defined in
Section 3.2(c).
          “Termination Date” means June 30, 2010, or such other date to which
the Termination Date may be extended pursuant to Section 7.2(c).
          “Termination Fee” means $7 million cash in immediately available
funds.
          “Trading Day” means any day on which Common Units are traded on
NASDAQ.
          “Transaction Fee” is defined in Section 4.1.
          “Transaction Fee Allocation Schedule” is defined in Section 4.5.
          “Transaction Fee Common Units” means a number of Common Units equal to
the lesser of (a) 9,354,839 and (b) the number derived by dividing (i)
$29,000,000 by (ii) 90% of the Volume-Weighted Average Trading Price for the ten
Trading Days ending immediately prior to the Transaction Fee Determination Date.
          “Transaction Fee Determination Date” means 20 days prior to the date
of the Unitholder Meeting.
          “Transaction Fee Payment Date” means the date the Transaction Fee is
paid.
          “Transactions” means the transactions contemplated by this Agreement
and the R&M Purchase Agreement, including:
          (a) The Rights Offering;
          (b) The exercise by the NGP Parties of their Rights as contemplated by
Section 2.2 and (if exercised) the exercise by the NGP Parties of some or all of
their oversubscription privileges;
          (c) The Offering;
          (d) The purchase by the NGP Parties of Common Units if the Partnership
timely delivers an Equity Commitment Exercise Notice;
          (e) The contribution by ERH to the Partnership of the IDRs and the ERH
Subordinated Units as contemplated by Section 5.1;

10



--------------------------------------------------------------------------------



 



          (f) The payment by the Partnership (or release from escrow, if
applicable) to ERH of the Transaction Fee as contemplated by Section 4.1;
          (g) The sale by ER Pipeline and EROC Production to Black Stone of the
R&M Interests, as contemplated by the R&M Purchase Agreement;
          (h) The execution and delivery by Eagle Rock GP (for itself and on
behalf of the limited partners of the Partnership) of the Amended Partnership
Agreement as contemplated by Section 5.1; and
          (i) The acquisition (if the Option Notice is delivered) of the General
Partner Interests as contemplated by Section 6.1.
          “Underwritten Public Offering” means a firm commitment underwritten
primary offering of Common Units by the Partnership resulting in gross proceeds
to the Partnership of not more than $105 million or $140 million, as applicable,
(excluding any over-allotment option) and otherwise meeting the requirements set
forth in Article III.
          “Unitholder Approval Date” means the date, if any, on which the
Partnership has received the Required Unitholder Approvals.
          “Unitholder Meeting” is defined in Section 7.2(a).
          “Unitholder Proposals” means the following proposals to be presented
at the Unitholder Meeting:
          (a) Approval of this Agreement;
          (b) Approval (if the Transaction Fee is to be paid in cash) of the
Partnership Agreement Amendment; and
          (c) Approval of the Amended Partnership Agreement.
          “Volume-Weighted Average Trading Price” means, for any specified
period of consecutive Trading Days for the Common Units, an amount equal to
(i) the cumulative sum of the products of (x) the sale price for each trade of
Common Units occurring during such period times (y) the number of shares of
Common Units sold at such price, divided by (ii) the total number of shares of
Common Units so traded during such period.
          “Warrant” means a warrant, in the form attached hereto as Exhibit E,
that entitles the holder thereof, upon exercise thereof, to purchase one Common
Unit at an exercise price of $6.00, which may be exercised during the two-year
period following the completion of the Rights Offering on any March 15, May 15,
August 15 or November 15.
     1.2 Certain Interpretive Matters. In this Agreement:
          (a) Any reference to a statute, regulation or Law will be deemed also
to refer to any amendment thereto and all rules and regulations promulgated
thereunder, unless the context expressly requires otherwise;

11



--------------------------------------------------------------------------------



 



          (b) Any reference to an agreement, instrument or document will be
deemed to refer to that agreement, instrument or document as amended, restated,
supplemented and otherwise modified from time to time, unless the context
expressly requires otherwise;
          (c) The words “include,” “includes,” and “including” will be deemed to
be followed by “without limitation”;
          (d) Examples will not be construed to limit, expressly or by
implication, the matter they illustrate;
          (e) Any pronoun will include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns, pronouns and verbs will include
the plural and vice versa, unless the context otherwise expressly requires;
          (f) The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder,” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited;
          (g) The term “cost” includes expense and the term “expense” includes
cost;
          (h) The headings and titles herein are for convenience only and will
have no significance in the interpretation hereof;
          (i) Currency amounts referenced herein are in U.S. Dollars;
          (j) Unless the context otherwise requires, all references to time mean
time in Houston, Texas;
          (k) Whenever this Agreement refers to a number of days, such number
refers to calendar days unless Business Days are specified;
          (l) If a term is defined as one part of speech (such as a noun), it
has a corresponding meaning when used as another part of speech (such as a
verb).
ARTICLE II
THE RIGHTS OFFERING
     2.1 The Rights Offering. Subject to Section 2.1(f), on the Rights Offering
Launch Date or as promptly as practicable thereafter, the Partnership will
distribute to each holder of Common Units or General Partner Units as of the
close of business on a record date for such distribution established by the
Conflicts Committee, which record date shall be no earlier than the next
Business Day after the Transaction Fee Payment Date if the Transaction Fee is to
be paid in Common Units, in respect of each Common Unit and General Partner Unit
held by such holder, 0.35 Rights pursuant to and in accordance with the
provisions of this Section 2.1. Such distribution, the related offering of
securities for which the Rights are exercisable, and the issuance of such
securities to the extent that the Rights are exercised (including those for
which oversubscription privileges are exercised and also including the issuance
of the Warrants), as more fully described in this Section 2.1, are referred to
herein collectively as the “Rights Offering”.

12



--------------------------------------------------------------------------------



 



          (a) Each whole right (a “Right”) will entitle the holder thereof to
subscribe for and purchase from the Partnership one Common Unit for a
subscription price of $2.50 per Common Unit (the “Right Subscription Price”) for
which such holder’s Rights are exercised. No fractional Common Units will be
issued pursuant to the Rights Offering; accordingly, any Person exercising
Rights would be entitled to exercise for an aggregate number of Common Units
that is rounded down to the nearest whole number. The Rights will be evidenced
by one or more detachable subscription certificates (which may be evidenced by
one global certificate) in form and substance reasonably acceptable to the
Partnership and the NGP Parties.
          (b) The holders of Rights will be entitled to exercise such Rights
from the Rights Offering Distribution Date until the Rights Offering Expiration
Time.
          (c) The Rights Offering will include oversubscription privileges for
each Person timely exercising Rights in full, which privilege will permit each
such Person to purchase any Common Units, at the Right Subscription Price, for
which Rights were exercisable but with respect to which Rights were not
exercised, subject to a pro rata allotment (based on relative participation
(i.e., number of Rights exercised) in the initial exercise of Rights) among all
such Persons exercising such privilege.
          (d) In addition, the Partnership will issue to each Person exercising
Rights (for no additional consideration) one Warrant in respect of each Common
Unit purchased by such Person in the Rights Offering (including Common Units
purchased pursuant to the oversubscription privilege). The Warrants will be
evidenced by one or more certificates (which may be evidenced by one global
certificate) substantially in the form attached hereto as Exhibit E.
          (e) In connection with the Rights Offering, the Partnership will:
          (i) prepare a prospectus supplement to the base prospectus in the
Registration Statement (the “Rights Offering Prospectus”) covering the Common
Units for which the Rights are exercisable, the Warrants, and the Common Units
for which the Warrants are exercisable;
          (ii) at least five Business Days before the Rights Offering
Distribution Date, provide a copy of the Rights Offering Prospectus to the NGP
Parties for review and comment;
          (iii) enter into a rights agent agreement with a bank or other
intermediary, which agreement and such intermediary must be reasonably
acceptable to both the Partnership and the NGP Parties, and which agreement will
(among other things) appoint such intermediary as the rights agent (the “Rights
Agent”) for the Rights Offering;
          (iv) enter into a warrant agent agreement with a bank or other
intermediary including terms substantially similar to those set forth in
Exhibit E, which agreement and such intermediary must be reasonably acceptable
to both the Partnership and the NGP Parties, and which agreement will (among
other things) appoint such intermediary as the warrant agent for the Warrants;

13



--------------------------------------------------------------------------------



 



          (v) enter into such agreements with, and provide such instruments and
documents to, NASDAQ, DTC and the Partnership’s transfer agent as are reasonably
necessary or appropriate to consummate the Rights Offering; and
          (vi) use its best efforts to as promptly as practicable take any and
all action necessary or appropriate to keep effective all registrations,
permits, consents and approvals of the SEC and any other applicable Governmental
Authorities, and make such filings under applicable Laws as are reasonably
necessary or appropriate in connection with the Rights Offering; provided, that
none of the foregoing requires the Partnership to disclose material non-public
information regarding the Partnership Group if the Conflicts Committee
determines in good faith that it is in the best interest of the Partnership not
to disclose such information at such time and the Partnership is not otherwise
required to disclose such information hereunder.
          (f) The obligations of the Partnership set forth in this Section 2.1
will be subject to the fulfillment (or the waiver by the Conflicts Committee on
behalf of the Partnership, which may be granted or withheld in the Conflicts
Committee’s sole discretion) of each condition precedent listed in this
Section 2.1(f).
          (i) All conditions set forth in Section 8.1 have been fulfilled prior
to the Rights Offering Distribution Date;
          (ii) No Action is pending or threatened in writing that seeks to
restrain or prohibit the consummation of, or otherwise challenges the legality
or validity of, the launch or consummation of the Rights Offering or the
exercise by the NGP Parties and Eagle Rock GP of the Rights as required by
Section 2.2(a);
          (iii) No Order has been issued and is continuing that restrains or
prohibits the launch or consummation of the Rights Offering or the exercise by
the NGP Parties and Eagle Rock GP of the Rights as required by Section 2.2(a);
          (iv) The representations and warranties of the NGP Parties, as
applicable, set forth in Section 9.2 are true and correct in all material
respects on the Rights Offering Launch Date, as though made at and as of the
Rights Offering Launch Date;
          (v) The NGP Parties have performed and complied in all material
respects with all covenants and agreements contained in this Agreement that are
required to be performed and complied with by the Partnership on or prior to the
Rights Offering Launch Date; and
          (vi) The NGP Parties have delivered to the Partnership an officer’s
certificate, dated the Rights Offering Launch Date, to the effect that the
conditions set forth in Sections 2.1(f)(iv) and (v) have been satisfied.

14



--------------------------------------------------------------------------------



 



     2.2 The NGP Commitment.
          (a) Subject to the satisfaction or waiver by the NGP Parties of the
conditions set forth in Section 2.3, each NGP Party and Eagle Rock GP will
properly and timely exercise, and pay the appropriate aggregate Right
Subscription Price with respect to, all Rights it receives in respect of its
Common Units or General Partner Units. Each NGP Party and Eagle Rock GP will
have the right, but not the obligation, to exercise all or part of its
oversubscription privilege in respect of its Rights.
          (b) To the fullest extent permitted by Law, no NGP Party will assign,
pledge, sell, dispose of or otherwise transfer or permit any Encumbrance to
exist with respect to any Common Units or Rights it receives in respect thereof
to any Person at or before the Rights Offering Expiration Time.
     2.3 Conditions to the NGP Commitment. The obligation of the NGP Parties and
Eagle Rock GP to exercise Rights pursuant to Section 2.2(a) will be subject to
the fulfillment (or the waiver by the NGP Parties, which may be granted or
withheld in the NGP Parties’ sole discretion) of each condition precedent listed
in this Section 2.3.
          (a) All conditions set forth in Section 8.1 have been fulfilled prior
to the Rights Offering Distribution Date;
          (b) No Action is pending or threatened in writing that seeks to
restrain or prohibit the consummation of, or otherwise challenges the legality
or validity of, the Rights Offering or the exercise by the NGP Parties and Eagle
Rock GP of the Rights as required by Section 2.2(a);
          (c) No Order has been issued and is continuing that restrains or
prohibits the consummation of the Rights Offering or the exercise by the NGP
Parties and Eagle Rock GP of the Rights as required by Section 2.2(a);
          (d) The representations and warranties of the Partnership set forth in
Section 9.1 are true and correct in all material respects on the Rights Offering
Distribution Date, as though made at and as of the Rights Offering Distribution
Date;
          (e) The Partnership has performed and complied in all material
respects with all covenants and agreements contained in this Agreement that are
required to be performed and complied with by the Partnership on or prior to the
Rights Offering Distribution Date;
          (f) The Partnership has delivered to the NGP Parties an officer’s
certificate, dated the Rights Offering Distribution Date, to the effect that the
conditions set forth in Sections 2.3(a), 2.3(d) and 2.3(e) have been satisfied;
and
          (g) The transactions contemplated by the R&M Purchase Agreement shall
have closed.

15



--------------------------------------------------------------------------------



 



ARTICLE III
THE EQUITY OFFERING
     3.1 The Equity Offering. The Partnership will pursue, and use commercially
reasonable efforts to market and complete, an Underwritten Public Offering
pursuant to and in accordance with this Section 3.1 as soon as reasonably
practicable after the completion of the Rights Offering but before the Offering
Completion Deadline. In lieu of completing any such Underwritten Public
Offering, the Partnership may elect to issue and sell by or before the Offering
Completion Deadline Common Units in a public offering that does not constitute
an Underwritten Public Offering, including any direct placement, “bought deal”
or block trade pursuant to an effective registration statement or registration
statement under the Securities Act, or in a private placement (any such offering
being referred to as an “Alternative Offering” and collectively with any
Underwritten Public Offering, an “Offering”) if the Conflicts Committee
concludes in good faith that engaging in an Alternative Offering is in the best
interests of the Partnership. Upon the consummation of any Offering, the
Partnership shall be deemed to have satisfied its obligations under this
Section 3.1. Notwithstanding anything to the contrary herein, the Partnership
shall have no obligation to initiate marketing of (i.e., distribution of a
prospectus or offering memorandum to potential investors), or complete, any
Offering if the Conflicts Committee concludes in good faith that it is not in
the best interests of the Partnership to do so. Other than (x) pursuant to
employee benefit plans, qualified stock option plans or employee compensation
plans and (y) as otherwise contemplated by this Agreement or the Transactions,
the Partnership will not complete any Offering before the Offering Completion
Deadline that does not comply with this Section 3.1.
          (a) The price to the public or ultimate purchaser in the Offering will
be no less than $3.10 per Common Unit. If the price to the public or ultimate
purchaser in the Offering is $3.40 per Common Unit or less, the gross proceeds
of the Offering will not exceed $105 million (excluding any overallotment
option). If the price to the public or the ultimate purchaser in the Offering is
greater than $3.40 per Common Unit, the gross proceeds of the Offering will not
exceed $140 million (excluding any overallotment option).
          (b) The Conflicts Committee shall have the authority to determine on
behalf of the Partnership the form of the Offering, the size of the Offering,
the timing of the Offering, the price to be received in the Offering and the
other material terms of the Offering. For the avoidance of doubt, the
Partnership shall have no obligation to initiate marketing of (i.e.,
distribution of a prospectus or offering memorandum to potential investors), or
complete, such Offering if the Conflicts Committee concludes in good faith that
it is not in the best interests of the Partnership to initiate marketing of or
complete such Offering.
          (c) In connection with any Offering, the Partnership will (as
applicable):
          (i) prepare a prospectus supplement to the base prospectus in the
Registration Statement or an offering memorandum (the “Offering Document”)
covering the Common Units to be issued in the Offering;

16



--------------------------------------------------------------------------------



 



          (ii) at least five Business Days before beginning marketing of the
Offering, provide a draft of the Offering Document (if any) to the NGP Parties
for reasonable review and comment;
          (iii) enter into an underwriting agreement or other purchase
agreement, having reasonable and customary terms, with one or more underwriters,
reasonably acceptable to the NGP Parties;
          (iv) enter into such agreements with, and provide such instruments and
documents to, NASDAQ, DTC and the Partnership’s transfer agent as are reasonably
necessary or appropriate to consummate the Offering; and
          (v) take any and all action necessary or reasonably appropriate to
keep effective all registrations, permits, consents and approvals of the SEC and
any other applicable Governmental Authorities, and make such filings under
applicable Laws as are necessary or reasonably appropriate in connection with
the Offering; provided, that none of the foregoing requires the Partnership to
disclose material non-public information regarding the Partnership Group if the
Conflicts Committee determines in good faith that it is in the best interest of
the Partnership not to disclose such information at such time.
          (d) In connection with the Offering, the NGP Parties shall:
          (i) enter into a customary lock-up agreement regarding any securities
of the Partnership held by such NGP Party, as reasonably requested by the lead
underwriter or the applicable initial purchaser; and
          (ii) furnish to the Partnership for inclusion in any offering or
disclosure document, information regarding the NGP Parties to the extent
reasonably requested by the Partnership; provided, that, unless the Partnership
is required by Law to disclose such information in such offering or disclosure
document, none of the foregoing requires the NGP Parties to disclose material
non-public information regarding the NGP Parties if the NGP Parties determine
reasonably and in good faith that it is in the best interest of the NGP Parties
not to disclose such information at such time.
     3.2 The NGP Commitment. If, at any time, the Conflicts Committee determines
in good faith that the Partnership (i) will not be able to complete the Offering
(excluding any overallotment option) prior to the Offering Completion Deadline
or (ii) will receive gross proceeds from the Offering (excluding any
overallotment option) of less than $105 million (or, if the price to the public
or ultimate purchaser in the Offering is greater than $3.40 per Common Unit,
$140 million) prior to the Offering Completion Deadline, then the Conflicts
Committee, in its sole discretion, may elect to exercise its option hereunder,
and ERH shall be obligated to purchase Common Units as set forth in this
Section 3.2.
          (a) The Partnership may deliver notice (the “Equity Commitment
Exercise Notice”) to the NGP Parties at any time before the Offering Completion
Deadline electing to exercise the Partnership’s rights under this Section 3.2.

17



--------------------------------------------------------------------------------



 



          (b) If the Equity Commitment Exercise Notice is timely delivered, then
subject to the satisfaction or waiver by the NGP Parties of the conditions set
forth in Section 3.3, ERH will purchase from the Partnership, the Equity
Commitment Amount at a price of $3.10 per Common Unit.
          (c) The purchase by ERH of Common Units pursuant to Section 3.2(b)
will take place on the later of (A) the earlier of (i) the closing date of the
Offering (excluding any overallotment option) and (ii) the Offering Completion
Deadline and (B) if all conditions set forth in Section 3.3 are not satisfied or
waived on the date described in clause (A), the first Business Day on which all
of the conditions set forth in Section 3.3 have been satisfied or waived (the
“Initial NGP Common Unit Purchase Date”); provided, however, that ERH shall not
be required to purchase Common Units pursuant to Section 3.2(b) more than six
months after the Offering Completion Deadline. In the event that the purchase by
ERH of Common Units pursuant to Section 3.2(b) requires HSR Act approval, ERH
shall purchase on the Initial NGP Common Unit Purchase Date the maximum amount
of Common Units that may be purchased without HSR Act approval, and the Parties
will thereafter cooperate and use commercially reasonable efforts to obtain such
approval. As promptly as practicable following the receipt of such HSR Act
approval and subject to the satisfaction of the conditions set forth in
Section 3.3, ERH shall purchase any remaining Equity Commitment Amount at a
price of $3.10 per Common Unit (the date of such purchase, the “Subsequent NGP
Common Unit Purchase Date”). If HSR Act approval has not been obtained within
six months after the Initial NGP Common Unit Purchase Date, the Parties will use
commercially reasonable efforts in good faith to negotiate, or cause to be
negotiated, a mutually satisfactory resolution to the remaining Equity
Commitment Amount. If the Parties are unable to reach such mutually satisfactory
resolution within six months after initiating negotiations pursuant to the
immediately preceding sentence, then NGP shall have no further obligation under
this Section 3.2 to purchase the remaining Equity Commitment Amount. Each of the
Initial NGP Common Unit Purchase Date and each Subsequent NGP Common Unit
Purchase Date is referred to herein as an “NGP Common Unit Purchase Date”.
          (d) The Conflicts Committee shall have the sole authority and
discretion to determine whether and when to deliver (or not deliver, as
applicable) the Equity Commitment Exercise Notice.
          (e) The NGP Parties will deliver to the Partnership an officer’s
certificate dated the NGP Common Unit Purchase Date to the effect that the
representations and warranties of the NGP Parties set forth in Section 9.2 are
true and correct in all material respects on the NGP Common Unit Purchase Date,
as though made at and as of the NGP Common Unit Purchase Date.
          (f) The NGP Parties shall not take any action (other than actions
required under this Agreement) with respect to any Common Units or Subordinated
Units that would be reasonably likely (taken together with the transactions
contemplated by this Agreement) to result in a HSR Act filing obligation.

18



--------------------------------------------------------------------------------



 



     3.3 Conditions to the NGP Commitment. The obligation of ERH to purchase
Common Units pursuant to Section 3.2 will be subject to the fulfillment (or the
waiver by ERH, which may be granted or withheld in ERH’s sole discretion) of
each condition precedent listed in this Section 3.3.
          (a) All conditions set forth in Section 8.1 have been fulfilled prior
to the NGP Common Unit Purchase Date;
          (b) No Action is pending or threatened in writing that seeks to
restrain or prohibit the consummation of, or otherwise challenges the legality
or validity of, the consummation of ERH’s purchase of Common Units pursuant to
Section 3.2;
          (c) No Order has been issued and is continuing that restrains or
prohibits the consummation of ERH’s purchase of Common Units pursuant to
Section 3.2;
          (d) The representations and warranties of the Partnership set forth in
Section 9.1 are true and correct in all material respects on the NGP Common Unit
Purchase Date, as though made at and as of the NGP Common Unit Purchase Date;
          (e) The Partnership has performed and complied in all material
respects with all covenants and agreements contained in this Agreement that are
required to be performed and complied with by the Partnership on or prior to the
NGP Common Unit Purchase Date;
          (f) The Rights Offering has been completed and all outstanding Rights
have been exercised or have expired;
          (g) The Partnership delivers to ERH an officer’s certificate, dated
the NGP Common Unit Purchase Date, to the effect that the conditions set forth
in Sections 3.3(a), 3.3(d), 3.3(e) and 3.3(f) have been satisfied; and
          (h) The transactions contemplated by the R&M Purchase Agreement shall
have closed.
ARTICLE IV
PAYMENT OF THE TRANSACTION FEE
     4.1 Payment. If the Required Unitholder Approvals have been obtained, the
Partnership will pay to ERH an aggregate of $29 million (the “Transaction Fee”)
in accordance with, and subject to the terms of, this ARTICLE IV.
          (a) The Partnership will pay the Transaction Fee by delivering to ERH
the Transaction Fee Common Units, unless the Conflicts Committee determines (in
its sole discretion), no later than the Transaction Fee Determination Date, that
the Transaction Fee shall be paid in cash, in which case the Partnership will
pay the Transaction Fee by delivering to ERH $29 million cash.
          (b) If the Transaction Fee is to be paid by delivery of Common Units,
the Partnership will make such delivery on or before the later of (x) the date
of closing of the

19



--------------------------------------------------------------------------------



 



transactions contemplated by the R&M Purchase Agreement and (y) if all
conditions set forth in Section 4.2 are not satisfied or waived on the date
described in clause (x), the first Business Day on which all of the conditions
set forth in Section 4.2 have been satisfied or waived.
          (c) If the Transaction Fee is to be paid in cash, the Partnership will
make such payment on or before the later of (A) the earlier of (i) the
completion of the Offering (excluding any overallotment option) and (ii) the
Offering Completion Deadline and (B) if all conditions set forth in Section 4.2
are not satisfied or waived on the date described in clause (A), the first
Business Day on which all of the conditions set forth in Section 4.2 have been
satisfied or waived.
     4.2 Conditions to Payment of the Transaction Fee. The obligation of the
Partnership to pay the Transaction Fee pursuant to Section 4.1 will be subject
to the fulfillment (or the waiver by the Conflicts Committee on behalf of the
Partnership, which may be granted or withheld in the Conflicts Committee’s sole
discretion) of each condition precedent listed in this Section 4.2.
          (a) The NGP Parties shall have performed and complied in all material
respects with all covenants and agreements contained in this Agreement that are
required to be performed and complied with by such NGP Parties on or prior to
the Unitholder Approval Date;
          (b) The representations and warranties set forth in Section 5.2;
solely to the extent that the substance of such representations and warranties
pertains to the transactions contemplated by Article IV or Article V of this
Agreement, Section 9.2(c); Section 9.2(e); if applicable, Section 9.2(g);
Section 9.2(h); and, with respect to the applicable representations and
warranties described in this Section 4.2(b), Section 9.2(i), are true and
correct in all material respects on the Transaction Fee Payment Date, as though
made at and as of the Transaction Fee Payment Date;
          (c) No Action is pending or threatened in writing that seeks to
restrain or prohibit the consummation of, or otherwise challenges the legality
or validity of, the payment of the Transaction Fee pursuant to Section 4.1;
          (d) The deliverables set forth in Section 5.1(a) shall have been
delivered to the Partnership;
          (e) No Order has been issued and is continuing that restrains or
prohibits the purchase of the NGP Commitment Amount pursuant to Section 3.2, the
payment of the Transaction Fee or the consummation of ERH or Eagle Rock GP’s
contribution of the ERH Interests pursuant to Section 5.1;
          (f) The applicable NGP Parties deliver to the Partnership an officer’s
certificate, dated as of the Transaction Fee Payment Date, to the effect that
the conditions set forth in Sections 4.2(a) and 4.2(d) have been satisfied;
          (g) Each of ERH, NGP VII and NGP VIII deliver to the Partnership an
officer’s certificate, dated as of the Transaction Fee Payment Date, to the
effect that such NGP Party’s applicable conditions set forth in Section 4.2(b)
has been satisfied; and

20



--------------------------------------------------------------------------------



 



          (h) The transactions contemplated by the R&M Purchase Agreement shall
have closed.
     4.3 Fixed and Irrevocable Obligations. Subject to Section 6.2 and Article
X, and notwithstanding the failure of any of the representations and warranties
of the NGP Parties set forth in Section 9.2 to be true and correct on the
Transaction Fee Payment Date, from and after payment (or release, if applicable)
of the Transaction Fee, all obligations of the NGP Parties under this Agreement
that have not been performed on or before such date shall be fixed and
irrevocable, and must be fully performed, in accordance with the terms of this
Agreement.
     4.4 Transaction Fee Allocation. For income tax purposes, the Transaction
Fee shall be allocated among its component parts in the manner set forth in a
schedule (the “Transaction Fee Allocation Schedule”). The Transaction Fee
Allocation Schedule shall be prepared by ERH and delivered (along with certain
non-privileged supporting materials that it has gathered in preparing such
schedule that support the reasonableness thereof) to the Partnership within
45 days following the date of this Agreement. The Partnership will have a period
of 21 days after receipt of the Transaction Fee Allocation Schedule (the “Notice
Period”) to notify ERH in writing of its election to accept or reject the
Transaction Fee Allocation Schedule; provided, however, that any rejection must
be reasonable. In the event written notice is received rejecting the Transaction
Fee Allocation Schedule during the Notice Period, ERH and the Partnership shall
attempt to resolve any disputes in good faith. If any dispute shall not have
been resolved within 30 days after the initial written notice of rejection is
received by ERH, then the dispute shall, unless the parties otherwise agree, be
submitted to and settled by arbitration in accordance with the Commercial
Arbitration Rules of the American Arbitration Association, now in effect. In the
event no written notice rejecting the Transaction Fee Allocation Schedule is
received by ERH during the Notice Period, the Transaction Fee Allocation
Schedule prepared by ERH will be deemed accepted by the Partnership and shall be
deemed final and binding on the parties hereto. ERH and the Partnership (or
their applicable Affiliates) shall not take any position on their respective tax
returns that is inconsistent with the allocation set forth on the Transaction
Fee Allocation Schedule.
ARTICLE V
THE CONTRIBUTION OF THE ERH INTERESTS
     5.1 Deliveries at the ERH Interests Contribution Closing. On the
Transaction Fee Payment Date ERH and Eagle Rock GP will contribute the ERH
Interests free and clear of any Encumbrances to the Partnership pursuant to and
in accordance with this Section 5.1.
          (a) At the ERH Interests Contribution Closing, the applicable NGP
Parties will deliver (or cause to be delivered) to the Partnership:
          (i) A counterpart to the Contribution Agreement executed by Eagle Rock
GP;
          (ii) A counterpart to the Contribution Agreement executed by ERH;
          (iii) Certificate(s) representing the ERH Subordinated Units;

21



--------------------------------------------------------------------------------



 



          (iv) An affidavit of each of ERH and Eagle Rock GP stating, under
penalty of perjury, ERH’s taxpayer identification number and that ERH or Eagle
Rock GP, as applicable, is not a foreign person for United States federal tax
purposes, pursuant to Section 1445(b)(2) of the Code;
          (v) The Amended Partnership Agreement executed by Eagle Rock GP (for
itself and on behalf of the limited partners of the Partnership); and
          (vi) An officer’s certificate, dated the date of the ERH Interests
Contribution Closing, to the effect that the representations and warranties of
such NGP Party set forth in Section 5.2; Section 9.2(a); solely to the extent
that the substance of such representations and warranties pertains to the
transactions contemplated by Article IV or Article V of this Agreement,
Sections 9.2(b) through 9.2(d); Section 9.2(e); Section 9.2(h); and with respect
to the applicable representations and warranties described in this
Section 5.1(a)(vi), Section 9.2(i), are true and correct in all material
respects on the date of the ERH Interests Contribution Closing as though made at
and as of the date of the ERH Interests Contribution Closing.
          (b) At the ERH Interests Contribution Closing, the Partnership will
deliver to ERH and Eagle Rock GP an executed counterpart to the Contribution
Agreement.
     5.2 Representations and Warranties Relating to the ERH Interests
Contribution Closing.
          (a) ERH hereby represents and warrants that the following statements
are true and correct on the date hereof and will be true and correct on and as
of the ERH Interests Contribution Closing.
          (i) ERH holds of record and owns beneficially the ERH Subordinated
Units, free and clear of any Encumbrances (other than any restrictions under the
Securities Act, state securities Laws, the Partnership Agreement and the
Delaware LP Act).
          (ii) Eagle Rock GP holds of record and owns beneficially the IDRs,
free and clear of any Encumbrances (other than any restrictions under the
Securities Act, state securities Laws, the Partnership Agreement and the
Delaware LP Act).
          (b) NGP VII and NGP VIII hereby jointly and severally represent and
warrant that (i) to their knowledge, the representations and warranties made by
ERH in Section 5.2(a) are true and correct and (ii) neither of them has taken
any action, or knowingly acquiesced to any action, that would cause the
representations and warranties of ERH in Section 5.2(a) not to be true and
correct.

22



--------------------------------------------------------------------------------



 



ARTICLE VI
THE GENERAL PARTNER ACQUISITION OPTION
     6.1 The General Partner Acquisition Option. Subject to the satisfaction of
the conditions set forth in Section 6.2, ERH grants the Partnership an option,
exercisable in accordance with this Section 6.1, to purchase the General Partner
Interests. If the Partnership desires to exercise such option, the Partnership
must deliver to ERH, no earlier than the first Business Day after the
Transaction Fee Payment Date and no later than December 31, 2012, a written
notice that the Partnership is exercising its option to purchase the General
Partner Interests (the “Option Notice”). If the Partnership timely delivers an
Option Notice, then, within 20 Business Days following its receipt of the Option
Notice, the Partnership will purchase (and ERH will sell) the General Partner
Interests in accordance with this Section 6.1. At the closing of such purchase
and sale (the date of which is referred to herein as the “Option Closing Date”):
          (a) The applicable NGP Parties will deliver to the Partnership:
          (i) An executed counterpart to the Assignment and Assumption
Agreement;
          (ii) An affidavit of ERH stating, under penalty of perjury, ERH’s
taxpayer identification number and that ERH is not a foreign person for United
States federal tax purposes, pursuant to Section 1445(b)(2) of the Code; and
          (iii) An officer’s certificate, dated the Option Closing Date, to the
effect that the representations and warranties of each of ERH, NGP VII and NGP
VIII set forth in Sections 6.4, 9.2(a) through (g) (solely to the extent that
the substance of such representations and warranties pertains to the
transactions contemplated by this Article VI) and 9.2(h) (solely with respect to
the General Partner Units) are true and correct in all material respects on the
Option Closing Date as though made at and as of the date of the Option Closing
Date and that each of ERH, NGP VII and NGP VIII has performed and complied in
all material respects with all covenants and agreements contained in Section 6.3
of this Agreement.
          (b) The Partnership will deliver to ERH:
          (i) The Option Consideration; and
          (ii) An executed counterpart to the Assignment and Assumption
Agreement.
          (c) The Conflicts Committee shall have the sole authority and
discretion to determine whether and when to deliver (or not deliver, as
applicable) the Option Notice.
     6.2 Conditions to the General Partner Acquisition Option. The obligation of
ERH to sell the General Partner Interests pursuant to Section 6.1 will be
subject to the fulfillment (or the waiver by ERH, which may be granted or
withheld in ERH’s sole discretion) of each condition precedent listed in this
Section 6.2.

23



--------------------------------------------------------------------------------



 



          (a) No Action is pending or threatened in writing that seeks to
restrain or prohibit the consummation of, or otherwise challenges the legality
or validity of, consummation of ERH’s sale of the General Partner Interests
pursuant to Section 6.1;
          (b) No Order has been issued and is continuing that restrains or
prohibits the consummation of ERH’s sale of the General Partner Interests
pursuant to Section 6.1;
          (c) The Partnership has performed and complied in all material
respects with all covenants and agreements contained in this Agreement that are
required to be performed and complied with by the Partnership on or prior to the
Option Closing Date;
          (d) The Partnership delivers to ERH an officer’s certificate, dated
the Option Closing Date, to the effect that the conditions set forth in
Section 6.2(c) have been satisfied.
     6.3 General Partner Activities. From the date hereof until the first
Business Day following the earlier of (i) the Option Closing Date and
(ii) December 31, 2012, and except as contemplated by the Transactions or this
Agreement, ERH will not, without the prior written consent of the Partnership:
          (a) sell, transfer or otherwise dispose of, or permit any Encumbrance
to exist with respect to, any Equity Interests in G&P LLC or Eagle Rock GP; or
          (b) cause or permit G&P LLC or Eagle Rock GP to:
          (i) conduct any business other than the management of the Partnership;
          (ii) issue, sell or otherwise permit to become outstanding, or
authorize the creation of, any additional Equity Interests in G&P LLC or Eagle
Rock GP;
          (iii) make, declare or pay any distribution, other than the
distribution of (A) the cash received from the Partnership between the date
hereof and the Option Closing Date in respect of the General Partner Interests
or the IDRs and (B) Rights received pursuant to the Rights Offering and any
Common Units and Warrants received upon the exercise of such Rights;
          (iv) incur any indebtedness or other liabilities (whether accrued,
absolute, contingent or otherwise) of any nature, other than liabilities
incurred in the ordinary course of business consistent with past practice in
connection with the management of the Partnership that are subject to
reimbursement by the Partnership pursuant to the terms of the Omnibus Agreement;
          (v) sell, transfer or otherwise dispose of, or permit any Encumbrance
to exist with respect to, any General Partner Units or the general partner
interest in Eagle Rock GP;

24



--------------------------------------------------------------------------------



 



          (vi) split, combine or reclassify any of its Equity Interests or issue
or authorize or propose the issuance of any other securities in respect of, in
lieu of or in substitution for its Equity Interests; or
          (vii) repurchase, redeem or otherwise acquire any of its Equity
Interests.
     6.4 Representations and Warranties Regarding the General Partner
Acquisition Option.
          (a) ERH hereby represents and warrants that the following statements
are true and correct on the date hereof and will be true and correct on and as
of the Option Closing Date.
          (i) Each of G&P LLC and Eagle Rock GP (i) is a limited liability
company or limited partnership duly formed, validly existing and in good
standing under the laws of the State of Delaware and has all requisite entity
power and authority to own, operate and lease its properties and to carry on its
business as now conducted, (ii) is duly qualified to do business, and is in good
standing, in each of the jurisdictions where its ownership or leasing of
property or the conduct of its business requires it to be so qualified and
(iii) has in effect all federal, state, local and foreign governmental
authorizations and permits necessary for it to own or lease its properties and
assets and to carry on its business as it is now conducted; except, in the
instance of clauses (ii) and (iii) above, where the failure to be so qualified
or in good standing, or to have in effect all such governmental authorizations
and permits would not, individually or in the aggregate, have a material adverse
effect on the financial position, results of operation, business or assets of
G&P LLC or Eagle Rock GP.
          (ii) G&P LLC has no material assets other than its general partner
interest in Eagle Rock GP. G&P LLC has no material liabilities or obligations
other than those set forth in its governing documents or arising out of its
ownership of the general partner interest in Eagle Rock GP.
          (iii) Eagle Rock GP has no material assets other than (i) the General
Partner Units and (ii) solely on the date hereof, the IDRs. Eagle Rock GP has no
material liabilities or obligations other than those set forth in its governing
documents or arising out of its ownership of the General Partner Units and the
IDRs.
          (b) NGP VII and NGP VIII hereby jointly and severally represent and
warrant that (i) to their knowledge, the representations and warranties made by
ERH in Section 6.2(a) are true and correct and (ii) neither of them has taken
any action, or knowingly acquiesced to any action, that would cause the
representations and warranties of ERH in Section 6.2(a) not to be true and
correct.

25



--------------------------------------------------------------------------------



 



ARTICLE VII
COVENANTS
     7.1 The Registration Statement. As soon as reasonably practicable after the
date hereof, the Partnership will file the Registration Statement with the SEC.
The Partnership will use its commercially reasonable efforts to cause the
Registration Statement to be declared effective by the SEC as promptly as
reasonably practicable following such filing and to remain effective at all
times during the term of this Agreement. In connection with the Registration
Statement, the Partnership will:
          (a) cause the Registration Statement to comply as to form in all
material respects with the requirements of the applicable form and include all
financial statements required by the SEC to be incorporated therein or filed
therewith;
          (b) notify the NGP Parties at least five Business Days before filing
the Registration Statement of its intention to file the Registration Statement
with the SEC and provide a copy of the Registration Statement to the NGP Parties
for review and comment;
          (c) notify the NGP Parties at least two Business Days before filing
any amendment or supplement to the Registration Statement and provide a copy of
such amendment or supplement to the NGP Parties for review and comment;
          (d) promptly following receipt from the SEC, provide to the NGP
Parties copies of any comments made by the SEC staff relating to the
Registration Statement and, promptly following the preparation thereof, the
Partnership’s responses thereto for review and comment;
          (e) as promptly as reasonably practicable, prepare and file with the
SEC such amendments and post-effective amendments to the Registration Statement
as may be necessary to keep the Registration Statement effective for the period
required hereunder;
          (f) notify the NGP Parties promptly (i) when the Registration
Statement has become effective and when any post-effective amendments and
supplements thereto become effective, (ii) of the issuance by the SEC or any
state securities authority of any stop order suspending the effectiveness of the
Registration Statement or the initiation or threatening of any proceedings for
that purpose, or (iii) of any request by the SEC or any other federal or state
Governmental Authority for amendments or supplements to the Registration
Statement or any related prospectus or prospectus supplement or for additional
information;
          (g) prepare and file in a timely manner all documents and reports
required by the Exchange Act;
          (h) if required under the rules of FINRA, in connection with the
initial filing of the Registration Statement and each amendment thereto, prepare
and, within one Business Day of such filing with the SEC, file with the FINRA
all forms and information required by FINRA to be so filed in order to obtain
written confirmation from FINRA that FINRA conditionally does not object to the
fairness and reasonableness of the underwriting terms and arrangements relating
to the sale of securities pursuant to the

26



--------------------------------------------------------------------------------



 



Registration Statement, including information provided to FINRA through its
COBRADesk system, and pay all costs, fees and expenses incident to FINRA’s
review of the Registration Statement and the related underwriting terms and
arrangements, including all filing fees associated with any filings or
submissions to FINRA; and
          (i) otherwise use its commercially reasonable efforts to comply in all
material respects with all applicable rules and regulations of the SEC.
     7.2 The Proxy Statement and the Unitholder Meeting.
          (a) Eagle Rock GP, as general partner of the Partnership, will take,
in accordance with applicable Law, NASDAQ rules and the Partnership Agreement,
all action necessary to call, hold and convene an appropriate meeting of the
holders of Common Units and Subordinated Units to consider and vote solely upon
the Unitholder Proposals and any other matters required to be approved by them
for consummation of the Transactions (including any adjournment or postponement
as determined by the Conflicts Committee, the “Unitholder Meeting”) as promptly
as reasonably practicable after the date hereof. The Board and the Conflicts
Committee will recommend approval of the Unitholder Proposals (the
“Recommendation”), and the Partnership will take all reasonable lawful action to
solicit approval of the Unitholder Proposals by the holders of Common Units and
by the holders of Subordinated Units. Notwithstanding the foregoing, at any time
prior to obtaining the Required Unitholder Approvals, the Board and/or the
Conflicts Committee may withdraw, modify or qualify in any manner adverse to the
NGP Parties the Recommendation (any such action a “Change in Recommendation”) if
the Board and/or the Conflicts Committee (as the case may be) has concluded in
good faith, after consultation with its outside legal advisors and financial
consultants, that the failure to make a Change in Recommendation would either
not be in the best interests of the Partnership or in the best interests of the
Non-Affiliated Unitholders; provided, however, that the Board and/or the
Conflicts Committee shall not be entitled to exercise its rights to make a
Change in Recommendation pursuant to this sentence unless the Partnership has
provided to the NGP Parties five days prior written notice advising the NGP
Parties that the Board and/or the Conflicts Committee intends to take such
action and specifying the reasons therefor in reasonable detail, including, if
applicable, the terms and conditions of any proposed transaction that is the
basis of the proposed action. Any Change in Recommendation will not change the
approval of the Unitholder Proposals or any other approval of the Board and the
Conflicts Committee, including in any respect that would have the effect of
causing any state (including Delaware) takeover statute or other similar statute
to be applicable to the matters contemplated hereby.
          (b) As promptly as reasonably practicable after the date hereof, the
Partnership will prepare and file with the SEC the Proxy Statement in
preliminary form. The Parties will cooperate with each other in the preparation
of the Proxy Statement; without limiting the generality of the foregoing, the
NGP Parties will furnish to the Partnership the information relating to the NGP
Parties required by the Exchange Act to be set forth in the Proxy Statement, and
the NGP Parties and their counsel will be given the opportunity to review and
comment on the Proxy Statement prior to the filing thereof with the SEC. The
Partnership and the NGP Parties will each use its commercially

27



--------------------------------------------------------------------------------



 



reasonable efforts, after consultation with the other Parties, to respond
promptly to any comments made by the SEC with respect to the Proxy Statement.
The Partnership will use its commercially reasonable efforts to cause the Proxy
Statement to be transmitted to the holders of Common Units and Subordinated
Units as promptly as practicable following the filing thereof in definitive form
with the SEC. The Partnership will advise the NGP Parties promptly after it
receives notice of any request by the SEC for amendment of the Proxy Statement
or comments thereon and responses thereto or requests by the SEC for additional
information. If at any time prior to the Unitholder Meeting any information
relating to the Partnership or the NGP Parties, or any of their respective
affiliates, officers or directors, should be discovered by the Partnership or
any NGP Party that should be set forth in an amendment or supplement to the
Proxy Statement, so that any of such documents would not include any
misstatement of a material fact or omit to state any material fact necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, the Party which discovers such information will promptly
notify the other Parties and an appropriate amendment or supplement describing
such information will be promptly filed with the SEC and, to the extent required
by Law, disseminated to the holders of Common Units and Subordinated Units. The
Partnership will not mail any Proxy Statement, or any amendment or supplement
thereto, with respect to which any NGP Party reasonably objects to disclosure
therein specifically regarding any NGP Party or any representative of any NGP
Party (including members of the Board appointed, pursuant to the terms of the
Partnership Agreement, by the NGP Representative (as defined therein)).
          (c) Once the Unitholder Meeting has been called and noticed, the
Partnership will not postpone or adjourn the Unitholder Meeting past the
Termination Date without the consent of the NGP Parties, which consent will not
be unreasonably withheld or delayed, other than (i) for the absence of a quorum
or (ii) to allow reasonable additional time for the filing and mailing of any
supplemental or amended disclosure that the Partnership believes in good faith
is necessary under applicable Law and for such supplemental or amended
disclosure to be disseminated and reviewed by the holders of Common Units and
Subordinated Units prior to the Unitholder Meeting; provided that if the
Unitholder Meeting is so delayed to a date after the Termination Date as a
result of either (i) or (ii) above, then the Termination Date will be extended
to the seventh Business Day after such date.
          (d) Each of the NGP Parties hereby irrevocably and unconditionally
agrees that from and after the date hereof and until the earlier of (i) the
first Business Day after the Unitholder Approval Date or (ii) the date this
Agreement is terminated in accordance with its terms (the “Expiration Time”), at
any Unitholders’ Meeting, such NGP Party will, unless the Partnership directs
the NGP Parties to do otherwise, (A) appear at such Unitholders’ Meeting or
otherwise cause the Common Units and Subordinated Units beneficially owned by
such NGP Party as of the relevant time (“Owned Units”) to be counted as present
for purposes of calculating a quorum and respond to any other request by the
Partnership for written consent, if any, and, (B) vote, or cause to be voted,
all of its Owned Units (1) in favor of the approval of the Unitholder Proposals
(whether or not recommended by the Board or the Conflicts Committee), (2) in
favor of the approval of proposals made by the Partnership or the Conflicts
Committee for an adjournment of the Unitholders’ Meeting, and (3) against any
action or agreement that would reasonably be

28



--------------------------------------------------------------------------------



 



expected to (a) result in a breach of any representation, warranty or covenant
of any NGP Party under this Agreement or (b) interfere with, delay or attempt to
discourage the consummation of the Transactions.
          (e) Each of the NGP Parties hereby agrees, while this Agreement is in
effect, promptly to notify the Partnership of the number of any new Common Units
with respect to which beneficial ownership is acquired by such NGP Party, if
any, after the date hereof and before the Expiration Time. Any such Common Units
shall automatically become subject to the terms of this Agreement as Owned Units
as though beneficially owned by such NGP Party as of the date hereof.
          (f) Except as provided for herein, the NGP Parties agree, from the
date hereof until the Expiration Time, not to (i) directly or indirectly
transfer or offer to transfer any Owned Units; (ii) tender any Owned Units into
any tender or exchange offer or otherwise; or (iii) otherwise restrict the
ability of the NGP Parties to freely exercise all voting rights with respect to
the Owned Units. Any action attempted to be taken in violation of the preceding
sentence will be null and void.
          (g) The Conflicts Committee shall have the sole authority to act on
behalf of the Partnership with respect to the matters set forth in
Sections 7.2(d), 7.2(e) and 7.2(f).
          (h) Notwithstanding anything to the contrary in this Agreement, no
approval of any Unitholder Proposal will be sought, and no such Unitholder
Meeting will be held, if the R&M Purchase Agreement has terminated.
     7.3 Further Assurances. Subject to the terms and conditions of this
Agreement, each Party will use commercially reasonable efforts in good faith to
take, or cause to be taken, all actions, and to do, or cause to be done, all
things necessary, proper, desirable or advisable under applicable Laws, so as to
enable consummation of the matters contemplated hereby, including obtaining (and
cooperating with the other Parties to obtain) HSR Act approval, if required, or
the expiration or early termination of any applicable waiting period thereunder,
and any other third party approval that is required to be obtained by the Party
in connection with the Transactions and the other matters contemplated by this
Agreement and the R&M Purchase Agreement, and using commercially reasonable
efforts to lift or rescind any injunction or restraining order or other order
adversely affecting the ability of the Parties to consummate the matters
contemplated hereby, and using commercially reasonable efforts to defend any
litigation seeking to enjoin, prevent or delay the consummation of the matters
contemplated hereby or seeking material damages, and each Party will cooperate
fully with the other Parties to that end, and will furnish to the other Parties
copies of all correspondence, filings and communications between it and its
Affiliates, on the one hand, and any Governmental Authority, on the other hand,
with respect to the matters contemplated hereby. In complying with the
foregoing, the Partnership shall not be required to take any action that is
reasonably likely to result in a Material Adverse Effect.
     7.4 Press Releases. No Party will, without the prior approval of the
Conflicts Committee in the case of any NGP Party and the NGP Parties in the case
of the Partnership, issue any press release or written statement for general
circulation relating to the matters contemplated hereby, except as otherwise
required by applicable Law or regulation or the rules of the NASDAQ, in

29



--------------------------------------------------------------------------------



 



which case it will consult with the other applicable Party before issuing any
such press release or written statement.
     7.5 Partnership Activities. From the date hereof until the first Business
Day following the ERH Interests Contribution Closing and except as contemplated
by the Transactions, this Agreement or the R&M Purchase Agreement, the
Partnership will not, without the prior written consent of the NGP Parties:
          (a) conduct the business of it and its subsidiaries other than in all
material respects in the ordinary and usual course or take any action that would
adversely affect its ability to perform any of its obligations under this
Agreement;
          (b) issue, sell or otherwise permit to become outstanding, or
authorize the creation of, any additional Equity Interests (other than
(i) pursuant to employee benefit plans, qualified stock option plans or employee
compensation plans or (ii) in connection with any Offering);
          (c) make, declare or pay any distribution (except quarterly cash
distributions of Available Cash (as defined in the Partnership Agreement));
          (d) split, combine or reclassify any of its Equity Interests or issue
or authorize or propose the issuance of any other securities in respect of, in
lieu of or in substitution for its Equity Interests; or
          (e) repurchase, redeem or otherwise acquire any of its Equity
Interests (other than pursuant to employee benefit plans, qualified stock option
plans or employee compensation plans).
     7.6 Notification of Certain Matters.
          (a) The Partnership will give prompt notice to the NGP Parties of
(i) any fact, event or circumstance known to it that (A) would, or is reasonably
likely to, individually or taken together with all other facts, events and
circumstances known to it, result in a Material Adverse Change or (B) would, or
is reasonably likely to, cause or constitute a material breach of any of its
representations, warranties, covenants or agreements contained herein, and
(ii) any change in its condition (financial or otherwise) or business or any
litigation or governmental complaints, investigations or hearings, in each case
to the extent such change, litigation, complaints, investigations, or hearings
results in, or would result in, or is reasonably likely to be expected to result
in, a Material Adverse Change.
          (b) The NGP Parties will give prompt notice to the Partnership of any
fact, event or circumstance known to them that would, or is reasonably likely
to, cause or constitute a material breach of any of their representations,
warranties, covenants or agreements contained herein.
          (c) The Partnership will promptly provide copies to the NGP Parties of
all notices, requests, demands, and other communications delivered or received
by any

30



--------------------------------------------------------------------------------



 



Affiliate of the Partnership under the R&M Purchase Agreement pursuant to
Section 13.1 thereof.
     7.7 Competing Proposals.
          (a) Except as contemplated by this Agreement, the Partnership will
not, and it will cause its Representatives (including the Conflicts Committee)
not to, directly or indirectly, (i) solicit the submission of any Competing
Proposal, or (ii) participate in any discussions or negotiations regarding, or
furnish to any Person any non-public information with respect to, any Competing
Proposal. Subject to the limitations in Section 7.7(b), nothing contained in
this Agreement will prohibit the Partnership (or the Conflicts Committee) from
furnishing any information to, or entering into or participating in discussions
or negotiations with, any Person that makes an unsolicited written Competing
Proposal which did not result from a breach of this Section 7.7 (a “Receiving
Party”) if the Board or the Conflicts Committee determines, after consultation
with its outside legal advisors and financial consultants, that such Competing
Proposal could possibly lead to a Change in Recommendation.
          (b) The Partnership (including the Conflicts Committee) will not
provide any Receiving Party with any non-public information or data pertaining
to the Partnership or any of its assets (the “Non-Public Information”) unless
(i) the Partnership has complied with all of its obligations under this
Section 7.7, (ii) the Board or the Conflicts Committee determines, after
consultation with its outside legal advisors and financial consultants that the
provision of such Non-Public Information to the Receiving Party could possibly
lead to a Change in Recommendation, and (iii) the Partnership has first
(A) required the Receiving Party to execute and deliver a confidentiality
agreement with terms deemed reasonable in good faith by the Conflicts Committee,
(B) furnished a copy of such confidentiality agreement to the NGP Parties and
(C) notified the NGP Parties of the identity of such Receiving Party. The
Partnership will promptly provide or make available to the NGP Parties any
non-public information concerning the Partnership or any of its assets that is
provided or made available to any Receiving Party pursuant to this Section 7.7
which was not previously provided or made available to the NGP Parties.
          (c) The Parties acknowledge that, while the Conflicts Committee has
been delegated the authority to effect a Change in Recommendation and to
terminate this Agreement pursuant to Section 10.1(e), the Conflicts Committee
has not been delegated the authority to approve execution or delivery by the
Partnership of any agreement constituting a Competing Proposal.
7.8 Use of Proceeds. The Partnership will use all net proceeds received by it
from all issuances of Common Units hereunder (a) to pay to ERH (if to be paid in
cash) the Transaction Fee payable pursuant to Section 4.1, (b) to repay
outstanding Partnership indebtedness and (c) for other general purposes of the
Partnership, including, if determined by the board of directors of G&P LLC,
resetting Partnership hedge arrangements.
7.9 Assurances Regarding ERH’s Obligations. Subject to the terms and conditions
of this Agreement, NGP VII and NGP VIII shall take, and shall cause ERH to take,
promptly, or to cause to be taken promptly, all actions, and to do promptly, or
to cause to be done promptly, all

31



--------------------------------------------------------------------------------



 



things necessary, proper or advisable to perform, fulfill or consummate ERH’s
obligations under this Agreement other than (i) the obligation to deliver a
specific number of Subordinated Units under Section 5.1(a)(iii) and (ii) the
obligation to deliver a specific quantum of ownership pursuant to the
Contribution Agreement.
7.10 Assurances Regarding the R&M Purchase Agreement. The Partnership will not,
without the prior written consent of the NGP Parties:
          (a) permit ER Pipeline or EROC Production to waive, amend or otherwise
modify the R&M Purchase Agreement or any portion thereof; or
          (b) permit ER Pipeline or EROC Production to terminate, or agree to
terminate, the R&M Purchase Agreement.
ARTICLE VIII
UNITHOLDER APPROVAL
     8.1 Conditions to All Transactions. No Party will be required to consummate
any of the Transactions unless each of the Required Unitholder Approvals has
been obtained on or prior to the date of such consummation.
ARTICLE IX
REPRESENTATIONS AND WARRANTIES
     9.1 Representations and Warranties of the Partnership. The Partnership
hereby represents and warrants to the NGP Parties as follows:
          (a) Organization, Standing and Authority. The Partnership (i) is a
limited partnership duly formed, validly existing and in good standing under the
laws of the State of Delaware and has all requisite entity power and authority
to own, operate and lease its properties and to carry on its business as now
conducted, (ii) is duly qualified to do business, and is in good standing, in
each of the jurisdictions where its ownership or leasing of property or the
conduct of its business requires it to be so qualified and (iii) has in effect
all federal, state, local and foreign governmental authorizations and permits
necessary for it to own or lease its properties and assets and to carry on its
business as it is now conducted; except, in the instance of clauses (ii) and
(iii) above, where the failure to be so qualified or in good standing, or to
have in effect all such governmental authorizations and permits would not,
individually or in the aggregate, have a Material Adverse Effect.
          (b) Capitalization. As of the date hereof, there are 844,551 General
Partner Units, 54,593,876 Common Units (excluding 687,106 unvested restricted
units issued under the Partnership’s long term incentive plan), and 20,691,495
Subordinated Units issued and outstanding, which collectively constitute all of
the issued and outstanding Equity Interests of the Partnership. The limited
partner interests represented by the Common Units and Subordinated Units have
been duly authorized and validly issued in accordance with the Partnership
Agreement and are fully paid (to the extent required under the Partnership
Agreement) and nonassessable (except as such nonassessability may be affected by
Sections 17-303, 17-607, and 17-804 of the Delaware LP Act). The

32



--------------------------------------------------------------------------------



 



general partner interests represented by such General Partner Units have been
duly authorized and validly issued in accordance with the Partnership Agreement.
Except as expressly contemplated by this Agreement, otherwise disclosed in the
Partnership SEC Reports or pursuant to employee benefit plans, qualified stock
option plans or employee compensation plans, there are no issued or outstanding
Commitments of the Partnership with respect to any equity securities of the
Partnership and the Partnership does not have any commitment to authorize, issue
or sell any equity securities or Commitments.
          (c) Subsidiaries. Each of the Partnership’s subsidiaries has the
entity power and authority to carry on its business as it is now being conducted
and to own all its properties and assets, except as would not (individually or
in the aggregate) reasonably be expected to have a Material Adverse Effect.
          (d) Unitholder Authority. Subject to receipt of the Required
Unitholder Approvals, this Agreement and the matters contemplated hereby have
been authorized by all necessary partnership and limited liability company
action, and this Agreement has been duly executed and delivered and is a legal,
valid and binding agreement of the Partnership, ER Pipeline and EROC Production,
as applicable, enforceable in accordance with its terms (except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and similar Laws of general
applicability relating to or affecting creditors’ rights or by general equity
principles).
          (e) No Defaults. Subject to receipt of any required HSR Act approval
or the expiration or early termination of any applicable waiting period
thereunder, the declaration of effectiveness of the Registration Statement,
required filings under federal and state securities Laws, FINRA and the NASDAQ,
and the Required Unitholder Approvals and except as would not have a Material
Adverse Effect, the execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby, do not and will not
(i) constitute a breach or violation of, or result in a default (or an event
that, with notice or lapse of time or both, would become a default) under, or
result in the termination or in a right of termination or cancellation of, or
accelerate the performance required by, any note, bond, mortgage, indenture,
deed of trust, license, franchise, lease, contract, agreement, joint venture or
other instrument or obligation to which the Partnership or any of its
subsidiaries is a party or by which it or any of its subsidiaries or properties
is subject or bound, (ii) constitute a breach or violation of, or a default
under the Partnership Agreement, (iii) contravene or conflict with or constitute
a violation of any provision of any Law or Order binding upon or applicable to
the Partnership or any of its subsidiaries, or (iv) result in the creation of
any Encumbrance on any of the Partnership’s (or any of its subsidiaries’)
assets.
          (f) Financial Reports and SEC Documents. All of the Partnership SEC
Reports filed with the SEC since January 1, 2009 (i) complied or will comply in
all material respects as to form with the applicable requirements under the
Securities Act or the Exchange Act, as the case may be, and (ii) did not and
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
made therein, in light of the circumstances under which they were made, not
misleading; and each of the balance sheets (other than the balance sheet of G&P
LLC) contained in or incorporated by reference into any such Partnership

33



--------------------------------------------------------------------------------



 



SEC Report (including the related notes and schedules thereto) fairly presents
the financial position of the Partnership as of its date, and each of the
statements of income and changes in partners’ capital and cash flows in such
Partnership SEC Reports (including any related notes and schedules thereto)
fairly presents the results of operations, changes in partners’ capital and
changes in cash flows, as the case may be, of the Partnership for the periods to
which it relates, in each case in accordance with GAAP consistently applied
during the periods involved, except in each case as may be noted therein,
subject to normal year-end audit adjustments in the case of unaudited
statements. Except (i) as would not have a Material Adverse Effect and (ii) as
and to the extent set forth on the Partnership’s balance sheet as of
September 30, 2009, as of such date, neither the Partnership nor any of its
subsidiaries had any liabilities or obligations of any nature (whether accrued,
absolute, contingent or otherwise) that would be required to be reflected on, or
reserved against in, a balance sheet or in the notes thereto prepared in
accordance with GAAP consistently applied.
          (g) No Brokers. No action has been taken by or on behalf of the
Partnership that would give rise to any valid claim against any party hereto for
a brokerage commission, finder’s fee or other like payment with respect to the
matters contemplated hereby, excluding fees to be paid pursuant to letter
agreements which have been heretofore disclosed to the NGP Parties.
          (h) Regulatory Approvals. Except (i) as would not have a Material
Adverse Effect and (ii) to the extent that HSR Act approval, or the expiration
or early termination of any applicable waiting period thereunder, is required,
there are no approvals of any Governmental Authority required to be obtained by
the Partnership to consummate the matters contemplated by this Agreement (other
than filings with and approvals by the SEC).
          (i) Conflicts Committee/Board Recommendations. At meetings duly called
and held, (i) the Conflicts Committee (A) determined that this Agreement and the
R&M Purchase Agreement and the transactions contemplated hereby and thereby are
in the best interests of the Partnership and (B) recommended that the Board
approve this Agreement and the R&M Purchase Agreement and the transactions
contemplated hereby and thereby, (ii) the Board and Conflicts Committee
(A) approved this Agreement and the R&M Purchase Agreement and the transactions
contemplated hereby and thereby and (B) recommended to the Non-Affiliated
Unitholders that they approve the Unitholder Proposals.
          (j) Fairness Opinion. SMH Capital Inc. has delivered to the Conflicts
Committee its written opinion dated as of the date hereof, that as of such date,
the transactions contemplated by this Agreement and the R&M Purchase Agreement
are fair, from a financial point of view, to the Non-Affiliated Unitholders, a
copy of which written opinion has been provided to the Board.
          (k) Issuances of Common Units. All Common Units issued to any NGP
Party pursuant to this Agreement, when so issued as provided in this Agreement,
will be duly authorized, validly issued, fully paid (to the extent required by
the Partnership Agreement) and non-assessable (except as such non-assessability
may be affected by

34



--------------------------------------------------------------------------------



 



Sections 17-303, 17-607, and 17-804 of the Delaware LP Act) and free of
preemptive rights (except as provided in Section 5.8 of the Partnership
Agreement or the Amended Partnership Agreement, as applicable) and will entitle
such NGP Party to all of the rights of a holder of Common Units in accordance
with the Partnership Agreement and the Delaware LP Act.
     9.2 Representations and Warranties of the NGP Parties. Except as set forth
in Section 9.2(h), each NGP Party hereby severally represents and warrants to
the Partnership as follows:
          (a) Organization, Standing and Authority. Such NGP Party (i) is a
limited partnership or limited liability company duly organized or formed,
validly existing and in good standing under the laws of the State of Delaware or
the State of Texas and has all requisite entity power and authority to own,
operate and lease its properties and to carry on its business as now conducted,
(ii) is duly qualified to do business, and is in good standing, in each of the
jurisdictions where its ownership or leasing of property or the conduct of its
business requires it to be so qualified and (iii) has in effect all federal,
state, local and foreign governmental authorizations and permits necessary for
it to own or lease its properties and assets and to carry on its business as it
is now conducted.
          (b) Authority. This Agreement and the matters contemplated hereby and
the consummation of the transactions contemplated hereby have been authorized by
all necessary partnership or limited liability company action by such NGP Party,
and this Agreement has been duly executed and delivered and is a legal, valid
and binding agreement of such NGP Party, enforceable in accordance with its
terms (except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer and similar Laws of
general applicability relating to or affecting creditors’ rights or by general
equity principles).
          (c) No Defaults. Subject to receipt of any required HSR Act approval
or the expiration or early termination of any applicable waiting period
thereunder, the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby, do not and will not
(i) constitute a breach or violation of, or result in a default (or an event
that, with notice or lapse of time or both, would become a default) under, or
result in the termination or in a right of termination or cancellation of, or
accelerate the performance required by, any note, bond, mortgage, indenture,
deed of trust, license, franchise, lease, contract, agreement, joint venture or
other instrument or obligation to which such NGP Party is a party or by which
any of them is subject or bound, (ii) constitute a breach or violation of, or a
default under the organizational agreements of such NGP Party, or
(iii) contravene or conflict with or constitute a violation of any provision of
any Law or Order binding upon or applicable to such NGP Party.
          (d) Regulatory Approvals. Except to the extent that HSR Act approval,
or the expiration or early termination of any applicable waiting period
thereunder, is required, there are no approvals of any Governmental Authority
required to be obtained by such NGP Party to consummate the transactions
contemplated by this Agreement.

35



--------------------------------------------------------------------------------



 



          (e) No Brokers. No action has been taken by or on behalf of such NGP
Party that would give rise to any valid claim against any party hereto for a
brokerage commission, finder’s fee or other like payment with respect to the
matters contemplated hereby.
          (f) Limited Representations and Warranties. Such NGP Party
acknowledges that, except for the representations and warranties made by the
Partnership in Section 9.1, neither the Partnership nor any of its Affiliates
has made and shall not be deemed to have made any representation or warranty of
any kind. Without limiting the generality of the foregoing, such NGP Party
agrees that neither the Partnership nor any of its Affiliates, makes or has made
any representation or warranty to the NGP Parties or their Affiliates with
respect to (i) any projections, forecasts or other estimates, plans or budgets
of future revenues, expenses or expenditures, future results of operations (or
any component thereof), future cash flows (or any component thereof) or future
financial condition (or any component thereof) of the Partnership or any of its
subsidiaries or the future business, operations or affairs of the Partnership or
any of its subsidiaries or (ii) any other information, statement or documents
delivered to or made available to the NGP Parties or their Affiliates.
          (g) Securities Laws Representations. Such NGP Party is an “accredited
investor,” as such term is defined in Regulation D promulgated under the
Securities Act. The Partnership has made available and such NGP Party has
reviewed such information as such NGP Party considers necessary or appropriate
to evaluate the risks and merits of an investment in Common Units or other
securities of the Partnership and the consummation of the Transactions. Such NGP
Party has such knowledge and experience in financial, tax and business matters,
including substantial experience in evaluating and investing in securities of
entities and businesses similar to that of the Partnership, and has had an
opportunity to ask all questions of and receive answers from the Partnership, in
order to evaluate the merits and risks of an investment in Common Units or other
securities of the Partnership and the consummation of the Transactions and to
make an informed investment decision with respect thereto. Any securities of the
Partnership acquired by such NGP Party pursuant to the Transactions are being
acquired for such NGP Party’s own account, not as a nominee or agent, and with
no intention of distributing such securities or any part thereof, and such NGP
Party has no present intention of selling or granting any participation in or
otherwise distributing the same in any transaction in violation of the
securities laws of the United States or any State.
          (h) Ownership of Units. Without giving effect to the consummation of
any of the Transactions:
          (i) ERH represents and warrants that Eagle Rock GP owns of record
844,551 General Partner Units and ERH owns of record 2,338,419 Common Units and
20,691,495 Subordinated Units, in each case free and clear of all Encumbrances;
          (ii) Montierra represents and warrants that Montierra owns of record
2,868,556 Common Units free and clear of all Encumbrances;

36



--------------------------------------------------------------------------------



 



          (iii) Montierra Management represents and warrants that Montierra
Management owns of record 28,491 Common Units free and clear of all
Encumbrances;
          (iv) NGP VII represents and warrants that NGP VII owns of record
1,701,497 Common Units free and clear of all Encumbrances; and
          (v) NGP VIII represents and warrants that NGP VIII owns of record
1,763,206 Common Units, in each case, free and clear of all Encumbrances.
          (i) Accuracy of Representations and Warranties. NGP VII and NGP VIII
hereby jointly and severally represent and warrant that (i) to their knowledge,
the representations and warranties made by the other NGP Parties in Section 9.2
are true and correct and (ii) neither of them has taken any action, or knowingly
acquiesced to any action, that would cause the representations and warranties of
the other NGP Parties in Section 9.2 not to be true and correct.
          (j) Financial Ability. NGP VII and NGP VIII hereby jointly and
severally represent that each NGP Party will have sufficient funds available to
timely fund its obligations in connection with the transactions contemplated by
this Agreement and satisfy all other costs and expenses of such NGP Party
arising in connection with this Agreement.
ARTICLE X
TERMINATION
     10.1 Termination. Notwithstanding anything herein to the contrary, this
Agreement may be terminated and the Transactions that have not been consummated
prior to such termination may be abandoned at any time prior to the Option
Closing Date, whether before or after the receipt of the Required Unitholder
Approvals:
          (a) By the mutual consent of all of the Parties in a written
instrument;
          (b) By either the NGP Parties, on one hand, or the Partnership, on the
other, upon written notice to the other (in the case of clauses (iv) and (v),
delivered prior to the Transaction Fee Payment Date), if:
          (i) the Required Unitholder Approvals have not been obtained on or
before the Termination Date; provided that the right to terminate this Agreement
pursuant to this Section 10.1(b)(i) will not be available to a party whose
failure to fulfill any material obligation under this Agreement or other
material breach of this Agreement has been the primary cause of, or resulted in,
the failure of the Required Unitholder Approvals to have been consummated on or
before such date;
          (ii) any Governmental Authority has issued a Law or Order or
regulation or taken any other action, in each case permanently restraining,
enjoining or otherwise prohibiting the consummation of any of the Transactions

37



--------------------------------------------------------------------------------



 



or making any of the Transactions illegal and such Law or Order or other action
has become final and nonappealable (provided that the terminating party is not
then in breach of Section 7.3;
          (iii) the Required Unitholder Approvals are not all obtained at the
Unitholder Meeting;
          (iv) there has been a material breach of or any inaccuracy in any of
the representations or warranties set forth in this Agreement on the part of the
other party (treating the NGP Parties as one party for the purposes of this
Section 10.1(b)(iv)), which breach is not cured within 30 days following receipt
by the breaching party of written notice of such breach from the terminating
party, or which breach, by its nature, cannot be cured prior to the Transaction
Fee Payment Date (provided in any such case that the terminating party is not
then in material breach of any representation, warranty, covenant or other
agreement contained herein); or
          (v) there has been a material breach of any of the covenants or
agreements set forth in this Agreement on the part of the other party (treating
the NGP Parties as one party for the purposes of this Section 10.1(b)(v)), which
breach has not been cured within 30 days following receipt by the breaching
party of written notice of such breach from the terminating party, or which
breach, by its nature, cannot be cured prior to the Transaction Fee Payment Date
(provided in any such case that the terminating party is not then in material
breach of any representation, warranty, covenant or other agreement contained
herein);
          (c) By the NGP Parties, upon written notice to the Partnership
delivered prior to the receipt of the Required Unitholder Approvals, if (i) the
Partnership has willfully and materially breached Section 7.7 or (ii) a Change
in Recommendation has occurred.
          (d) By the NGP Parties, upon written notice to the Partnership
delivered within eight Trading Days following the end of the applicable
Measurement Window if the Measurement Window Average Price was less than $1.50
for such Measurement Window; provided, that no such notice may be delivered to
the Partnership after the Required Unitholder Approvals are obtained.
          (e) By the Conflicts Committee, upon written notice to the NGP Parties
delivered prior to the receipt of the Required Unitholder Approval, if at any
time after the date of this Agreement, the Conflicts Committee (after
consultation with, and taking into account the advice of, its outside legal
advisors and financial consultants) determines that terminating this Agreement
in favor of a Competing Proposal is either in the best interest of the
Partnership or in the best interests of the Non-Affiliated Unitholders.
          (f) By the NGP Parties upon written notice to the Partnership
delivered prior to the Transaction Fee Payment Date, if a Material Adverse
Change has occurred.
          (g) By the NGP Parties upon written notice to the Partnership
delivered prior to the Transaction Fee Payment Date, if the transactions
contemplated by the R&M

38



--------------------------------------------------------------------------------



 



Purchase Agreement have not closed within seven Business Days following the
Unitholder Approval Date.
          In addition, this Agreement will automatically terminate, with no
further action by any Party hereto, upon the termination of the R&M Purchase
Agreement prior to the closing of the transactions contemplated thereby. The
Partnership will provide prompt written notice to the NGP Parties of any such
termination.
     10.2 Effect of Termination.
          (a) If this Agreement is terminated as provided in Section 10.1, the
terminating Party will promptly give written notice thereof to the other Parties
specifying the provision of this Agreement pursuant to which such termination is
made, and this Agreement will be null and void and, except as provided in
Sections 10.2 and 11.1 or as otherwise expressly provided herein, no Party will
have any rights or obligations under this Agreement, except that no such
termination will relieve any Party from liability for damages for any willful
and material breach of any agreement or covenant contained herein.
          (b) If this Agreement is terminated (i) by the Conflicts Committee
pursuant to Section 10.1(e), (ii) by any Party pursuant to Section 10.1(b)(iii)
and a Change in Recommendation occurred, or (iii) by the NGP Parties pursuant to
Section 10.1(b)(v) because the Partnership breached its obligations regarding
filing or transmission of the Proxy Statement pursuant to Section 7.2, then in
any such case the Partnership will pay to ERH, within five Business Days after
such termination, the Termination Fee. If the R&M Purchase Agreement is
terminated by Black Stone because either the Partnership or any of its
Affiliates breached any representation, warranty or covenant in the R&M Purchase
Agreement, then the Partnership will pay to ERH, within five Business Days after
such termination, the Termination Fee. Notwithstanding anything to the contrary
in this Agreement, the Parties agree that in circumstances where payment of the
Termination Fee is required hereunder, upon such payment, the payment of any
Termination Fee in accordance with this Section 10.2 shall be the exclusive
remedy of the NGP Parties for (i) any loss suffered as a result of the failure
of the Transactions to be consummated and (ii) any other losses, damages,
obligations or liabilities suffered as a result of or under this Agreement and
the Transactions. Upon payment of the Termination Fee in accordance with this
Section 10.2, none of the Partnership Parties or any of their respective
directors, Affiliates, officers or agents, as the case may be, shall have any
further liability or obligation to the NGP Parties relating to or arising out of
this Agreement or the Transactions.
ARTICLE XI
MISCELLANEOUS
     11.1 Fees and Expenses. Whether or not any or all of the Transactions are
consummated and whether or not any or all of the Required Unitholder Approvals
are received, the Partnership will reimburse the NGP Parties for all documented
reasonable out-of-pocket costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby, including reasonable
attorneys’ fees. This Section 11.1 will survive any termination of this
Agreement.

39



--------------------------------------------------------------------------------



 



     11.2 Entire Agreement; No Third Party Beneficiaries. This Agreement and the
exhibits and schedules hereto and the certificates, documents, instruments and
writings that are delivered pursuant hereto, constitutes the entire agreement
and understanding of the Parties in respect of its subject matters and
supersedes all prior understandings, agreements, or representations by or among
the Parties, written or oral, to the extent they relate in any way to the
subject matter hereof or the transactions contemplated hereby. There are no
third party beneficiaries having rights under or with respect to this Agreement.
     11.3 Successors. All of the terms, agreements, covenants, representations,
warranties, and conditions of this Agreement are binding upon, and inure to the
benefit of and are enforceable by, the Parties and their respective successors.
     11.4 Assignments. No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of all of the other Parties.
     11.5 Notices. Notwithstanding anything herein to the contrary, the
Partnership will be entitled for all purposes relative to this Agreement to rely
solely and exclusively on the notices, statements and representations of ERH to
the Partnership as being the notice, statements and representations of the NGP
Parties hereunder. For any notice, invoice, statement or representation required
or permitted to be given by the Partnership to the NGP Parties under this
Agreement, the Partnership will be entitled to provide such notice, invoice,
statement or representation to ERH and such communication will fulfill all such
requirements of the Partnership to the NGP Parties hereunder. All notices,
requests, demands, claims and other communications hereunder will be in writing.
Any notice, request, demand, claim or other communication hereunder will be
deemed duly given if (and then three Business Days after) it is sent by
registered or certified mail, return receipt requested, postage prepaid, and
addressed to the intended recipient as set forth below:
Notice to the NGP Parties:
Eagle Rock Holdings, L.P.
125 E. John Carpenter Freeway
Suite 600
Irving, Texas 75062
Fax: (972) 432-1441
Attn: Christopher Ray
With copies to (which shall not constitute notice)
Akin Gump Strauss Hauer & Feld LLP
1111 Louisiana Street, 44th Floor
Houston, Texas 77002
Fax: (713) 236-0822
Attn: John Goodgame
Notice to the Partnership:
Eagle Rock Energy Partners, L.P.
1415 Louisiana Street

40



--------------------------------------------------------------------------------



 



The Wedge Tower, Suite 2700
Houston, Texas 77002
Fax: (281) 408 — 1302
Attn: Joseph Mills and Charles Boettcher
With copies to (which shall not constitute notice):
Vinson & Elkins, L.L.P.
First City Tower
1001 Fannin Street, Suite 2500
Houston, Texas 77002
Fax: (713) 615 — 5725
Attn: Douglas McWilliams
Eagle Rock Energy G&P, L.L.C.
1415 Louisiana Street
The Wedge Tower, Suite 2700
Houston, Texas 77002
Fax: (281) 408 — 1302
Attn: Conflicts Committee
Andrews Kurth LLP
600 Travis, Suite 4200
Houston, Texas 77002
Fax: (713) 238-7409
Attn: G. Michael O’Leary and Meredith Mouer
Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, facsimile, ordinary mail, or electronic mail). Any Party may change
the address to which notices, requests, demands, claims, and other
communications hereunder are to be delivered by giving the other Parties notice
in the manner herein set forth.
     11.6 Construction. The Parties have participated jointly in the negotiation
and drafting of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the Parties and no presumption or burden of proof will arise favoring or
disfavoring any Party because of the authorship of any provision of this
Agreement. The Parties intend that each representation, warranty, and covenant
contained herein will have independent significance. If any Party has breached
any representation, warranty, or covenant contained herein in any respect, the
fact that there exists another representation, warranty or covenant relating to
the same subject matter (regardless of the relative levels of specificity) which
the Party has not breached will not detract from or mitigate the fact that the
Party is in breach of the first representation, warranty, or covenant.
     11.7 Time. Time is of the essence in the performance of this Agreement.

41



--------------------------------------------------------------------------------



 



     11.8 Counterparts. This Agreement may be executed in multiple counterparts,
each of which will be deemed an original but all of which together will
constitute one and the same instrument.
     11.9 Amendments and Waivers. No amendment, modification, replacement,
termination or cancellation of any provision of this Agreement will be valid,
unless the same will be in writing and signed by all of the Parties. No waiver
by any Party of any default, misrepresentation, or breach of warranty or
covenant hereunder, whether intentional or not, may be deemed to extend to any
prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising because of any prior
or subsequent such occurrence.
     11.10 Headings. The article and section headings contained in this
Agreement are inserted for convenience only and will not affect in any way the
meaning or interpretation of this Agreement.
     11.11 Governing Law. This Agreement and the performance of the transactions
contemplated hereby and obligations of the Parties hereunder will be governed by
and construed in accordance with the laws of the State of Delaware, without
giving effect to any choice of Law principles. Each of the Parties agrees that
this Agreement (i) involves at least $100,000.00 and (ii) has been entered into
by the Parties in express reliance on 6 Del. C. § 2708. Each of the Parties
hereby irrevocably and unconditionally agrees (A) to be subject to the
jurisdiction of the courts of the State of Delaware and of the federal courts
sitting in the State of Delaware, and (B)(1) to the extent such Party is not
otherwise subject to service of process in the State of Delaware, to appoint and
maintain an agent in the State of Delaware as such Party’s agent for acceptance
of legal process and notify the other Parties of the name and address of such
agent, and (2) that service of process may, to the fullest extent permitted by
law, also be made on such Party by prepaid certified mail with a proof of
mailing receipt validated by the United States Postal Service constituting
evidence of valid service, and that service made pursuant to (B)(1) or (2) above
shall, to the fullest extent permitted by law, have the same legal force and
effect as if served upon such Party personally within the State of Delaware.
     11.12 Severability. The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision will not
affect the validity or enforceability of the other provisions hereof, if both
the economic and legal substance of the transactions contemplated by this
Agreement are not affected in any manner adverse to any Party.
     11.13 Incorporation of Exhibits. The Exhibits identified in this Agreement
are incorporated herein by reference and made a part hereof.
     11.14 Remedies.
          (a) Except as expressly provided herein, the rights, obligations and
remedies created by this Agreement are cumulative and in addition to any other
rights, obligations, or remedies otherwise available at Law or in equity.
Nothing herein will be considered an election of remedies.
          (b) The Parties acknowledge and agree that the Parties would be
damaged irreparably in the event that the obligations to consummate the
transactions contemplated

42



--------------------------------------------------------------------------------



 



hereby are not performed in accordance with their specific terms or this
Agreement is otherwise breached, and that in addition to remedies, other than
injunctive relief and specific performance, that the Parties may have under law
or equity, the Parties shall be entitled to injunctive relief to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof.
(The remainder of this page is intentionally left blank; the next page is the
signature page.)

43



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Agreement to be
signed by their respective duly authorized representatives effective as of the
date first written in the preamble to this Agreement.

            NATURAL GAS PARTNERS VII, L.P.

By its general partner,
G.F.W. Energy VII, L.P.
      By its general partner,
GFW VII, L.L.C.
   

            By:   /s/ Kenneth A Hersh       Name:   Kenneth A. Hersh       
Title:   Authorized Member     

            NATURAL GAS PARTNERS VIII, L.P.

By its general partner,
G.F.W. Energy VIII, L.P.
      By its general partner,
GFW VIII, L.L.C.    

                  By:   /s/ Kenneth A. Hersh       Name:   Kenneth A. Hersh     
  Title:   Authorized Member     

            MONTIERRA MINERALS & PRODUCTION, L.P.

By its general partner,
Montierra Management LLC             By:   /s/ Joseph A. Mills       Name:  
Joseph A. Mills        Title:   Chief Executive Officer     

            MONTIERRA MANAGEMENT LLC
      By:   /s/ Joseph A. Mills       Name:   Joseph A. Mills        Title:  
Chief Executive Officer   

[Signature Page to Amended and Restated Securities Purchase and Global
Transaction Agreement]

 



--------------------------------------------------------------------------------



 



            EAGLE ROCK HOLDINGS, L.P.

By its general partner,
Eagle Rock GP, LLC    

                  By:   /s/ Kenneth A. Hersh         Name:   Kenneth A. Hersh   
    Title:   Manager   

            EAGLE ROCK ENERGY G&P, LLC
      By:   /s/ Joseph A. Mills         Name:   Joseph A. Mills        Title:  
Chairman & Chief Executive Officer     

            EAGLE ROCK ENERGY GP, L.P.

By its general partner,
Eagle Rock Energy G&P, LLC
            By:   /s/ Joseph A. Mills         Name:   Joseph A. Mills       
Title:   Chairman & Chief Executive Officer     

            EAGLE ROCK ENERGY PARTNERS, L.P.

By its general partner,
Eagle Rock Energy GP, L.P.
        By its general partner,
Eagle Rock Energy G&P, LLC
   

            By:   /s/ Joseph A. Mills         Name:   Joseph A. Mills       
Title:   Chairman & Chief Executive Officer   

[Signature Page to Amended and Restated Securities Purchase and Global
Transaction Agreement]

 



--------------------------------------------------------------------------------



 



Exhibit A
AMENDMENT NO. 1 TO
FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
OF
EAGLE ROCK ENERGY PARTNERS, L.P.
     THIS AMENDMENT NO. 1 TO THE FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF EAGLE ROCK ENERGY PARTNERS, L.P. dated as of
[                    ], 2010 (this “Amendment No. 1”), is entered into by and
among Eagle Rock Energy GP, L.P., a Delaware limited partnership, as the General
Partner and as the lawful attorney-in-fact for the Limited Partners, together
with any other Persons who become Partners in the Partnership or parties hereto
as provided herein.
     WHEREAS, the General Partner and Limited Partners entered into the First
Amended and Restated Agreement of Limited Partnership of Eagle Rock Energy
Partners, L.P. on October 27, 2006 (the “First Amended and Restated Agreement”);
     WHEREAS, the Partnership has entered into the Securities Purchase and
Global Transaction Agreement, dated December 21, 2009, among the Partnership and
the other parties thereto, which contemplates, among other things, the
distribution of rights and the issuance of warrants by the Partnership; and
     WHEREAS, this Amendment No. 1 has been approved by a Unit Majority and the
General Partner.
     NOW, THEREFORE, pursuant to Section 13.2 of the First Amended and Restated
Agreement, in consideration of the covenants, conditions and agreements
contained herein, the First Amended and Restated Agreement is hereby amended as
follows:
     Section 1. Amendment.
     (a) Section 1.1 is hereby amended to add the following definitions:
     (i) “Right Exercised Common Unit” means any Common Unit issued by the
Partnership upon the exercise of a right to purchase a Common Unit.
     (ii) “Warrant Exercised Common Unit” means any Common Unit issued by the
Partnership upon the exercise of a warrant to purchase a Common Unit.
     (b) Section 5.5(a) is hereby amended and restated in its entirety as
follows:
     The Partnership shall maintain for each Partner (or a beneficial owner of
Partnership Interests held by a nominee in any case in which the nominee has
furnished the identity of such owner to the Partnership in accordance with
Section 6031(c) of the Code or any other method acceptable to the General
Partner)

 



--------------------------------------------------------------------------------



 



owning a Partnership Interest a separate Capital Account with respect to such
Partnership Interest in accordance with the rules of Treasury Regulation Section
1.704-1(b)(2)(iv) and Proposed Treasury Regulation Section 1.704-1(b)(2)(iv)(s).
Such Capital Account shall be increased by (i) the amount of all Capital
Contributions made to the Partnership with respect to such Partnership Interest
and (ii) all items of Partnership income and gain (including income and gain
exempt from tax) computed in accordance with Section 5.5(b) and allocated with
respect to such Partnership Interest pursuant to Section 6.1, and decreased by
(x) the amount of cash or Net Agreed Value of all actual and deemed
distributions of cash or property made with respect to such Partnership Interest
and (y) all items of Partnership deduction and loss computed in accordance with
Section 5.5(b) and allocated with respect to such Partnership Interest pursuant
to Section 6.1. The Partnership shall follow the proposed noncompensatory option
regulations under Proposed Treasury Regulation Sections 1.704-1, 1.721-2 and
1.761-3 at all times, including when the assets of the Partnership are revalued
or any warrant is exercised in accordance with its terms.
     (c) Section 5.5(d) is hereby amended and restated in its entirety as
follows:
     (i) In accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(f), on
an issuance of additional Partnership Interests for cash or Contributed
Property, the issuance of Partnership Interests as consideration for the
provision of services or the conversion of the General Partner’s Combined
Interest to Common Units pursuant to Section 11.3(b), the Capital Account of all
Partners and the Carrying Value of each Partnership property immediately prior
to such issuance shall be adjusted upward or downward to reflect any Unrealized
Gain or Unrealized Loss attributable to such Partnership property, as if such
Unrealized Gain or Unrealized Loss had been recognized on an actual sale of each
such property for an amount equal to its fair market value immediately prior to
such issuance. In accordance with Proposed Treasury
Regulation Section 1.704-1(b)(2)(iv)(s)(2), upon any exercise of a warrant, the
Capital Account of all Partners and the Carrying Value of each Partnership
property shall immediately after such exercise be adjusted upward or downward to
reflect any Unrealized Gain or Unrealized Loss attributable to such Partnership
property, as if such Unrealized Gain or Unrealized Loss had been recognized on
an actual sale of each such property for an amount equal to its fair market
value immediately prior to such exercise. Any Unrealized Gain or Unrealized Loss
(or items thereof) shall first be allocated to the Partners who were the initial
holders of a Warrant Exercised Common Unit until the Capital Account in respect
of each such Warrant Exercised Common Unit is equal to the Per Unit Capital
Amount for a then Outstanding Common Unit (other than a Warrant Exercised Common
Unit) if the operation of this sentence is triggered by the exercise of a
warrant, and regardless of whether the operation of this sentence is triggered
by the exercise of a warrant, any remaining Unrealized Gain or Unrealized Loss
shall be allocated among the Partners pursuant to Section 6.1(c) in the same
manner as any item of gain or loss actually recognized following an event giving
rise to the dissolution of the Partnership would have been allocated. If the
Unrealized Gain or

-2-



--------------------------------------------------------------------------------



 



Unrealized Loss allocated as a result of the exercise of a warrant is not
sufficient to cause the Capital Account of each Warrant Exercised Common Unit to
equal the Per Unit Capital Amount for a then Outstanding Common Unit (other than
a Warrant Exercised Common Unit), then Capital Account balances shall be
reallocated between the Partners holding Warrant Exercised Common Units and the
Partners holding Common Units (other than Warrant Exercised Common Units) so as
to cause the Capital Account of each Warrant Exercised Common Unit to equal the
Per Unit Capital Amount for a then Outstanding Common Unit (other than a Warrant
Exercised Common Unit), in accordance with Proposed Treasury
Regulation Section 1.704-1(b)(2)(iv)(s)(3). In determining such Unrealized Gain
or Unrealized Loss, the aggregate cash amount and fair market value of all
Partnership assets (including cash or cash equivalents) immediately prior to the
issuance of additional Partnership Interests, or immediately after the exercise
of a warrant, shall be determined by the General Partner using such method of
valuation as it may adopt; provided, however, that the General Partner, in
arriving at such valuation, must take fully into account the fair market value
of the Partnership Interests of all Partners at such time. The General Partner
shall allocate such aggregate value among the assets of the Partnership (in such
manner as it determines) to arrive at a fair market value for individual
properties.
     (ii) In accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(f),
immediately prior to any actual or deemed distribution to a Partner of any
Partnership property (other than a distribution of cash that is not in
redemption or retirement of a Partnership Interest), the Capital Accounts of all
Partners and the Carrying Value of all Partnership property shall be adjusted
upward or downward to reflect any Unrealized Gain or Unrealized Loss
attributable to such Partnership property, as if such Unrealized Gain or
Unrealized Loss had been recognized in a sale of such property immediately prior
to such distribution for an amount equal to its fair market value, and had been
allocated to the Partners, at such time, pursuant to Section 6.1(c) in the same
manner as any item of gain or loss actually recognized during such period would
have been allocated. In determining such Unrealized Gain or Unrealized Loss the
aggregate cash amount and fair market value of all Partnership assets (including
cash or cash equivalents) immediately prior to a distribution shall (A) in the
case of an actual distribution that is not made pursuant to Section 12.4 or in
the case of a deemed distribution, be determined and allocated in the same
manner as that provided in Section 5.5(d)(i) or (B) in the case of a liquidating
distribution pursuant to Section 12.4, be determined and allocated by the
Liquidator using such method of valuation as it may adopt.
     (d) Section 5.9 is hereby amended and restated in its entirety as follows:
     Splits, Combinations and Other Pro Rata Distributions.
     (a) Subject to Section 5.9(d), Section 6.6 and Section 6.9 (dealing with
adjustments of distribution levels), the Partnership may make a Pro Rata
distribution of Partnership Securities and any options, rights, warrants or

-3-



--------------------------------------------------------------------------------



 



appreciation rights relating to any Partnership Security to all Record Holders
or may effect a subdivision or combination of Partnership Securities so long as,
after any such event (but before giving effect to the exercise of any options,
rights, warrants or appreciation rights relating to any Partnership Securities
distributed in connection with such event), each Partner shall have the same
Percentage Interest in the Partnership as before such event, and any amounts
calculated on a per Unit basis (including any Common Unit Arrearage or
Cumulative Common Unit Arrearage) or stated as a number of Units (including the
number of Subordinated Units that may convert prior to the end of the
Subordination Period) are proportionately adjusted.
     (b) Whenever such a distribution, subdivision or combination of Partnership
Securities or any options, rights, warrants or appreciation rights relating to
any Partnership Securities is declared, the General Partner shall select a
Record Date as of which the distribution, subdivision or combination shall be
effective and shall send notice thereof at least 20 days prior to such Record
Date to each Record Holder as of a date not less than 10 days prior to the date
of such notice. The General Partner also may cause a firm of independent public
accountants selected by it to calculate the number of Partnership Securities or
any options, rights, warrants or appreciation rights relating to any Partnership
Securities to be held by each Record Holder after giving effect to such
distribution, subdivision or combination. The General Partner shall be entitled
to rely on any certificate provided by such firm as conclusive evidence of the
accuracy of such calculation.
     (c) Promptly following any such distribution, subdivision or combination,
the Partnership may issue Certificates to the Record Holders of Partnership
Securities as of the applicable Record Date representing the new number of
Partnership Securities held by such Record Holders, or the General Partner may
adopt such other procedures that it determines to be necessary or appropriate to
reflect such changes. If any such combination results in a smaller total number
of Partnership Securities Outstanding, the Partnership shall require, as a
condition to the delivery to a Record Holder of such new Certificate, the
surrender of any Certificate held by such Record Holder immediately prior to
such Record Date.
     (d) The Partnership shall not issue fractional Units upon any distribution,
subdivision or combination of Units. If a distribution, subdivision or
combination of Units would result in the issuance of fractional Units but for
the provisions of this Section 5.9(d), each fractional Unit shall be rounded to
the nearest whole Unit (and a 0.5 Unit shall be rounded to the next higher
Unit).
     (e) Section 6.1(e)(x) is hereby amended and restated in its entirety as
follows:
     Economic Uniformity. (A) At the election of the General Partner with
respect to any taxable period ending upon, or after, the termination of the
Subordination Period, all or a portion of the remaining items of Partnership

-4-



--------------------------------------------------------------------------------



 



income or gain for such taxable period, after taking into account allocations
pursuant to Section 6.1(d)(iii), shall be allocated 100% to each Partner holding
Subordinated Units that are Outstanding as of the termination of the
Subordination Period (“Final Subordinated Units”) in the proportion of the
number of Final Subordinated Units held by such Partner to the total number of
Final Subordinated Units then Outstanding, until each such Partner has been
allocated an amount of income or gain that increases the Capital Account
maintained with respect to such Final Subordinated Units to an amount equal to
the product of (A) the number of Final Subordinated Units held by such Partner
and (B) the Per Unit Capital Amount for a Common Unit. The purpose of this
allocation is to establish uniformity between the Capital Accounts underlying
Final Subordinated Units and the Capital Accounts underlying Common Units held
by Persons other than the General Partner and its Affiliates immediately prior
to the conversion of such Final Subordinated Units into Common Units. This
allocation method for establishing such economic uniformity will be available to
the General Partner only if the method for allocating the Capital Account
maintained with respect to the Subordinated Units between the transferred and
retained Subordinated Units pursuant to Section 5.5(c)(ii) does not otherwise
provide such economic uniformity to the Final Subordinated Units.
     (B) With respect to any taxable period ending after a right is exercised,
all or a portion of the remaining items of Partnership gross income or gain for
such taxable period shall be allocated 100% to each Partner who was the initial
holder of a Right Exercised Common Unit until each such Partner has been
allocated an amount of gross income or gain that increases the Capital Account
maintained with respect to such Right Exercised Common Units to an amount equal
to the product of (A) the number of Right Exercised Common Units held by such
Partner and (B) the Per Unit Capital Amount for a Common Unit (other than a
Right Exercised Common Unit).
     (f) Section 6.2(c) is hereby amended and restated in its entirety as
follows:
     For the proper administration of the Partnership and for the preservation
of uniformity of the Limited Partner Interests (or any class or classes
thereof), the General Partner shall (i) adopt such conventions as it deems
appropriate in determining the amount of depreciation, amortization and cost
recovery deductions, (ii) make special allocations for federal income tax
purposes of income (including gross income), gains, losses, deductions,
Unrealized Gains or Unrealized Losses, and (iii) amend the provisions of this
Agreement as appropriate (x) to reflect the proposal or promulgation of Treasury
Regulations under Section 704(b) or Section 704(c) of the Code (including, if
necessary to accomplish the intent of this Agreement, the finalization of
Treasury Regulations that may differ from the Proposed Treasury Regulations
relied upon in Section 5.5(d)(i) and Section 6.2(i) hereof) or (y) otherwise to
preserve or achieve uniformity of the Limited Partner Interests (or any class or
classes thereof). The General Partner may adopt such conventions, make such
allocations and make such amendments to this Agreement as provided in this
Section 6.2(c) only if such

-5-



--------------------------------------------------------------------------------



 



conventions, allocations or amendments would not have a material adverse effect
on the Partners, the holders of any class or classes of Limited Partner
Interests issued and Outstanding or the Partnership, and if such allocations are
consistent with the principles of Section 704 of the Code.
     (g) Section 6.2 is hereby amended to add the following as Section 6.2(i)
immediately following Section 6.2(h):
     If Capital Account balances are reallocated between the Partners in
accordance with Section 5.5(d)(i) hereof and Proposed Treasury
Regulation Section 1.704-1(b)(2)(iv)(s)(4), beginning with the year of
reallocation and continuing until the allocations required are fully taken into
account, the Partnership shall make corrective allocations (allocations of items
of gross income or gain or loss or deduction for federal income tax purposes
that do not have a corresponding book allocation) to take into account the
Capital Account reallocation, as provided in Proposed Treasury
Regulation Section 1.704-1(b)(4)(x).
     Section 2. Defined Terms. Capitalized terms used in this Amendment No. 1
but not otherwise defined shall have the meaning assigned to such terms in the
First Amended and Restated Agreement.
     Section 3. General Authority. The appropriate officers of the General
Partner are hereby authorized to make such further clarifying and conforming
changes to the Partnership Agreement as they deem necessary or appropriate, and
to interpret the Partnership Agreement, to give effect to the intent and purpose
of this Amendment No. 1.
     Section 4. Ratification of Partnership Agreement. Except as expressly
modified and amended herein, all of the terms and conditions of the First
Amended and Restated Agreement shall remain in full force and effect.
     Section 5. Governing Law. This Amendment No. 1 will be governed by and
construed in accordance with the laws of the State of Delaware.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

-6-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1 as of
the date first written above.

            GENERAL PARTNER:

EAGLE ROCK ENERGY GP, L.P.
      By:   EAGLE ROCK ENERGY G&P, LLC    

                  By:           Name:           Title:        

            LIMITED PARTNERS:

All Limited Partners now and hereafter
Admitted as Limited Partners of the
Partnership, pursuant to powers of attorney
Now and hereafter executed in favor of, and
Granted and delivered to the General
Partner or without execution hereof
Pursuant to Section 10.1(a) hereof.
         

            EAGLE ROCK HOLDINGS, L.P.
      By:   EAGLE ROCK GP, L.L.C.                    

            By:           Name:           Title:        

[Signature Page to Amendment No. 1]





--------------------------------------------------------------------------------



 



Exhibit B
Form of Amended Partnership Agreement

 



--------------------------------------------------------------------------------



 



Exhibit B
SECOND AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
EAGLE ROCK ENERGY PARTNERS, L.P.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
Page

         
ARTICLE I DEFINITIONS
    1  
 
       
Section 1.1 Definitions
    1  
Section 1.2 Construction
    15  
 
       
ARTICLE II ORGANIZATION
    15  
 
       
Section 2.1 Formation
    15  
Section 2.2 Name
    15  
Section 2.3 Registered Office; Registered Agent; Principal Office; Other Offices
    16  
Section 2.4 Purpose and Business
    16  
Section 2.5 Powers
    16  
Section 2.6 Power of Attorney
    16  
Section 2.7 Term
    18  
Section 2.8 Title to Partnership Assets
    18  
 
       
ARTICLE III RIGHTS OF LIMITED PARTNERS
    18  
 
       
Section 3.1 Limitation of Liability
    18  
Section 3.2 Management of Business
    18  
Section 3.3 Outside Activities of the Limited Partners
    19  
Section 3.4 Rights of Limited Partners
    19  

         
ARTICLE IV CERTIFICATES; RECORD HOLDERS; TRANSFER OF PARTNERSHIP INTERESTS;
REDEMPTION OF PARTNERSHIP INTERESTS
    20  
 
       
Section 4.1 Certificates
    20  
Section 4.2 Mutilated, Destroyed, Lost or Stolen Certificates
    20  
Section 4.3 Record Holders
    21  
Section 4.4 Transfer Generally
    21  
Section 4.5 Registration and Transfer of Limited Partner Interests
    22  
Section 4.6 Transfer of the General Partner’s General Partner Interest
    23  
Section 4.7 [Reserved.]
    24  
Section 4.8 Restrictions on Transfers
    24  
Section 4.9 Citizenship Certificates; Non-citizen Assignees
    25  
Section 4.10 Redemption of Partnership Interests of Non-citizen Assignees
    26  
Section 4.11 Special Provisions Relating to Holders of NGP Common Units
    27  
 
       
ARTICLE V CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS
    27  
 
       
Section 5.1 Cancellation of Subordinated Units and Incentive Distribution Rights
    27  
Section 5.2 General Partner Interest; Additional Contributions by the General
Partner
    27  
Section 5.3 [Reserved.]
    28  
Section 5.4 Interest and Withdrawal
    28  
Section 5.5 Capital Accounts
    28  
Section 5.6 Issuances of Additional Partnership Securities
    31  

i



--------------------------------------------------------------------------------



 



         
Section 5.7 [Reserved.]
    32  
Section 5.8 Limited Preemptive Right
    32  
Section 5.9 Splits, Combinations and Other Pro Rata Distributions
    32  
Section 5.10 Fully Paid and Non-Assessable Nature of Limited Partner Interests
    33  
 
       
ARTICLE VI ALLOCATIONS AND DISTRIBUTIONS
    33  
 
       
Section 6.1 Allocations for Capital Account Purposes
    33  
Section 6.2 Allocations for Tax Purposes
    38  
Section 6.3 Distributions
    41  
 
       
ARTICLE VII MANAGEMENT AND OPERATION OF BUSINESS
    41  
 
       
Section 7.1 Management
    41  
Section 7.2 Certificate of Limited Partnership
    43  
Section 7.3 Restrictions on the General Partner’s Authority
    44  
Section 7.4 Reimbursement of the General Partner
    44  
Section 7.5 Outside Activities
    45  
Section 7.6 Loans from the General Partner; Loans or Contributions from the
Partnership or Group Members
    46  
Section 7.7 Indemnification
    47  
Section 7.8 Liability of Indemnitees
    48  
Section 7.9 Resolution of Conflicts of Interest; Standards of Conduct and
Modification of Duties
    49  
Section 7.10 Other Matters Concerning the General Partner
    51  
Section 7.11 Purchase or Sale of Partnership Securities
    51  
Section 7.12 Registration Rights of the General Partner and its Affiliates
    51  
Section 7.13 Reliance by Third Parties
    55  
 
       
ARTICLE VIII BOOKS, RECORDS, ACCOUNTING AND REPORTS
    56  
 
       
Section 8.1 Records and Accounting
    56  
Section 8.2 Fiscal Year
    56  
Section 8.3 Reports
    56  
 
       
ARTICLE IX TAX MATTERS
    56  
 
       
Section 9.1 Tax Returns and Information
    56  
Section 9.2 Tax Elections
    57  
Section 9.3 Tax Controversies
    57  
Section 9.4 Withholding
    57  
 
       
ARTICLE X ADMISSION OF PARTNERS
    57  
 
       
Section 10.1 Admission of Limited Partners
    58  
Section 10.2 Admission of Successor General Partner
    58  
Section 10.3 Amendment of Agreement and Certificate of Limited Partnership
    59  
 
       
ARTICLE XI WITHDRAWAL OR REMOVAL OF PARTNERS
    59  
 
       
Section 11.1 Withdrawal of the General Partner
    59  
Section 11.2 Removal of the General Partner
    61  
Section 11.3 Interest of Departing General Partner and Successor General Partner
    62  

ii



--------------------------------------------------------------------------------



 



         
Section 11.4 [Reserved.]
    63  
Section 11.5 Withdrawal of Limited Partners
    63  
 
       
ARTICLE XII DISSOLUTION AND LIQUIDATION
    63  
 
       
Section 12.1 Dissolution
    63  
Section 12.2 Continuation of the Business of the Partnership After Dissolution
    64  
Section 12.3 Liquidator
    65  
Section 12.4 Liquidation
    65  
Section 12.5 Cancellation of Certificate of Limited Partnership
    66  
Section 12.6 Return of Contributions
    66  
Section 12.7 Waiver of Partition
    66  
Section 12.8 Capital Account Restoration
    66  
 
       
ARTICLE XIII AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE
    66  
 
       
Section 13.1 Amendments to be Adopted Solely by the General Partner
    66  
Section 13.2 Amendment Procedures
    68  
Section 13.3 Amendment Requirements
    68  
Section 13.4 Common Unitholder Meetings
    69  
Section 13.5 Notice of a Meeting
    73  
Section 13.6 Record Date
    73  
Section 13.7 Adjournment
    73  
Section 13.8 Waiver of Notice; Approval of Meeting; Approval of Minutes
    73  
Section 13.9 Quorum and Voting
    73  
Section 13.10 Conduct of a Meeting
    74  
Section 13.11 Action Without a Meeting
    74  
Section 13.12 Right to Vote and Related Matters
    75  
Section 13.13 Board of Directors
    75  
 
       
ARTICLE XIV MERGER, CONSOLIDATION OR CONVERSION
    78  
 
       
Section 14.1 Authority
    78  
Section 14.2 Procedure for Merger, Consolidation or Conversion
    78  
Section 14.3 Approval by Limited Partners
    80  
Section 14.4 Certificate of Merger
    81  
Section 14.5 Effect of Merger, Consolidation or Conversion
    81  
 
       
ARTICLE XV RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS
    82  
 
       
Section 15.1 Right to Acquire Limited Partner Interests
    82  
 
       
ARTICLE XVI GENERAL PROVISIONS
    84  
 
       
Section 16.1 Addresses and Notices
    84  
Section 16.2 Further Action
    84  
Section 16.3 Binding Effect
    85  
Section 16.4 Integration
    85  
Section 16.5 Creditors
    85  
Section 16.6 Waiver
    85  
Section 16.7 Third-Party Beneficiaries
    85  

iii



--------------------------------------------------------------------------------



 



         
Section 16.8 Counterparts
    85  
Section 16.9 Applicable Law
    85  
Section 16.10 Invalidity of Provisions
    85  
Section 16.11 Consent of Partners
    85  
Section 16.12 Facsimile Signatures
    85  

iv



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
OF EAGLE ROCK ENERGY PARTNERS, L.P.
     THIS SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF EAGLE
ROCK ENERGY PARTNERS, L.P. dated as of [____________], 2010, is entered into by
and among Eagle Rock Energy GP, L.P., a Delaware limited partnership, as the
General Partner and as the lawful attorney-in-fact for the Limited Partners,
together with any other Persons who become Partners in the Partnership or
parties hereto as provided herein.
     WHEREAS, the General Partner and Limited Partners entered into the First
Amended and Restated Agreement of Limited Partnership of Eagle Rock Energy
Partners, L.P. on October 27, 2006 (as heretofore amended, the “First Amended
and Restated Agreement”); and
     WHEREAS, the Securities Purchase and Global Transaction Agreement, dated
December 21, 2009 (the “Transaction Agreement”), among Natural Gas Partners VII,
L.P., Natural Gas Partners VIII, L.P., Montierra Minerals & Production, L.P.,
Montierra Management LLC, Eagle Rock Holdings, L.P., Eagle Rock Energy G&P, LLC,
Eagle Rock Energy GP, L.P. and the Partnership, contemplates certain amendments
to the First Amended and Restated Agreement.
     NOW, THEREFORE, pursuant to Section 13.2 of the First Amended and Restated
Agreement, in consideration of the covenants, conditions and agreements
contained herein, the First Amended and Restated Agreement is hereby restated in
its entirety as follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Definitions. The following definitions shall be for all
purposes, unless otherwise clearly indicated to the contrary, applied to the
terms used in this Agreement.
     “Adjusted Capital Account” means the Capital Account maintained for each
Partner as of the end of each fiscal year of the Partnership, (a) increased by
any amounts that such Partner is obligated to restore under the standards set by
Treasury Regulation Section 1.704-1(b)(2)(ii)(c) (or is deemed obligated to
restore under Treasury Regulation Sections 1.704-2(g) and 1.704-2(i)(5)) and
(b) decreased by (i) the amount of all losses and deductions that, as of the end
of such fiscal year, are reasonably expected to be allocated to such Partner in
subsequent years under Sections 704(e)(2) and 706(d) of the Code and Treasury
Regulation Section 1.751-1(b)(2)(ii), and (ii) the amount of all distributions
that, as of the end of such fiscal year, are reasonably expected to be made to
such Partner in subsequent years in accordance with the terms of this Agreement
or otherwise to the extent they exceed offsetting increases to such Partner’s
Capital Account that are reasonably expected to occur during (or prior to) the
year in which such distributions are reasonably expected to be made (other than
increases as a result of a minimum gain chargeback pursuant to Section 6.1(e)(i)
or 6.1(e)(ii)). The foregoing definition of Adjusted Capital Account is intended
to comply with the provisions of Treasury
Regulation Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith. The “Adjusted Capital Account” of a Partner in respect of a General
Partner Unit, a Common Unit or any other Partnership Interest shall be the
amount that such Adjusted Capital Account would be if such General Partner Unit,
Common Unit or other Partnership Interest were the only interest in the
Partnership held by such

 



--------------------------------------------------------------------------------



 



Partner from and after the date on which such General Partner Unit, Common Unit
or other Partnership Interest was first issued.
     “Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Section 5.5(d)(i) or 5.5(d)(ii).
     “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.
     “Agreed Allocation” means any allocation, other than a Required Allocation,
of an item of income, gain, loss or deduction pursuant to the provisions of
Section 6.1, including a Curative Allocation (if appropriate to the context in
which the term “Agreed Allocation” is used).
     “Agreed Value” of any Contributed Property means the fair market value of
such property or other consideration at the time of contribution as determined
by the General Partner. The General Partner shall use such method as it
determines to be appropriate to allocate the aggregate Agreed Value of
Contributed Properties contributed to the Partnership in a single or integrated
transaction among each separate property on a basis proportional to the fair
market value of each Contributed Property.
     “Agreement” means this Second Amended and Restated Agreement of Limited
Partnership of Eagle Rock Energy Partners, L.P., as it may be amended,
supplemented or restated from time to time.
     “Appointed Directors” means the Directors appointed by the NGP
Representative pursuant to Section 13.13(c) and their respective successors.
     “Associate” means, when used to indicate a relationship with any Person,
(a) any corporation or organization of which such Person is a director, officer
or partner or is, directly or indirectly, the owner of 20% or more of any class
of voting stock or other voting interest; (b) any trust or other estate in which
such Person has at least a 20% beneficial interest or as to which such Person
serves as trustee or in a similar fiduciary capacity; and (c) any relative or
spouse of such Person, or any relative of such spouse, who has the same
principal residence as such Person.
     “Available Cash” means, with respect to any Quarter ending prior to the
Liquidation Date:
     (a) the sum of (i) all cash and cash equivalents of the Partnership Group
on hand at the end of such Quarter, and (ii) if the General Partner so
determines, all or any portion of any additional cash and cash equivalents of
the Partnership Group on hand on the date of determination of Available Cash
with respect to such Quarter, less

2



--------------------------------------------------------------------------------



 



     (b) the amount of any cash reserves established by the General Partner to
(i) provide for the proper conduct of the business of the Partnership Group
(including reserves for future capital expenditures and for anticipated future
credit needs of the Partnership Group) subsequent to such Quarter, (ii) comply
with applicable law or any loan agreement, security agreement, mortgage, debt
instrument or other agreement or obligation to which any Group Member is a party
or by which it is bound or its assets are subject or (iii) provide funds for
distributions under Section 6.3 in respect of any one or more of the next four
Quarters; provided, however, that disbursements made by a Group Member or cash
reserves established, increased or reduced after the end of such Quarter but on
or before the date of determination of Available Cash with respect to such
Quarter shall be deemed to have been made, established, increased or reduced,
for purposes of determining Available Cash, within such Quarter if the General
Partner so determines.
     Notwithstanding the foregoing, “Available Cash” with respect to the Quarter
in which the Liquidation Date occurs and any subsequent Quarter shall equal
zero.
     “Board of Directors” means, with respect to the General Partner, its board
of directors or managers, as applicable, if a corporation or limited liability
company, or if a limited partnership, the board of directors or board of
managers of the general partner of the General Partner.
     “Book-Tax Disparity” means with respect to any item of Contributed Property
or Adjusted Property, as of the date of any determination, the difference
between the Carrying Value of such Contributed Property or Adjusted Property and
the adjusted basis thereof for federal income tax purposes as of such date. A
Partner’s share of the Partnership’s Book-Tax Disparities in all of its
Contributed Property and Adjusted Property will be reflected by the difference
between such Partner’s Capital Account balance as maintained pursuant to
Section 5.5 and the hypothetical balance of such Partner’s Capital Account
computed as if it had been maintained strictly in accordance with federal income
tax accounting principles.
     “Business Day” means Monday through Friday of each week, except that a
legal holiday recognized as such by the government of the United States of
America or the State of New York shall not be regarded as a Business Day.
     “Capital Account” means the capital account maintained for a Partner
pursuant to Section 5.5. The “Capital Account” of a Partner in respect of a
General Partner Unit, a Common Unit or any Partnership Interest shall be the
amount that such Capital Account would be if such General Partner Unit, Common
Unit or other Partnership Interest were the only interest in the Partnership
held by such Partner from and after the date on which such General Partner Unit,
Common Unit or other Partnership Interest was first issued.
     “Capital Contribution” means any cash, cash equivalents or the Net Agreed
Value of Contributed Property that a Partner contributes to the Partnership.
     “Carrying Value” means (a) with respect to a Contributed Property, the
Agreed Value of such property reduced (but not below zero) by all depreciation,
amortization and cost recovery deductions charged to the Partners’ Capital
Accounts in respect of such Contributed Property, and (b) with respect to any
other Partnership property, the adjusted basis of such property for

3



--------------------------------------------------------------------------------



 



federal income tax purposes, all as of the time of determination. The Carrying
Value of any property shall be adjusted from time to time in accordance with
Sections 5.5(d)(i) and 5.5(d)(ii) and to reflect changes, additions or other
adjustments to the Carrying Value for dispositions and acquisitions of
Partnership properties, as deemed appropriate by the General Partner.
     “Cause” means a court of competent jurisdiction has entered a final,
non-appealable judgment finding the General Partner liable for actual fraud or
willful misconduct in its capacity as a general partner of the Partnership.
     “Cause for Removal” shall mean with respect to any Director (i) such
Director having engaged in willful misconduct, gross negligence or a breach of
fiduciary duty that, in any such case, results in material and demonstrable harm
to the Partnership or any of its Affiliates, (ii) such Director having been
convicted of, or having entered a plea bargain or settlement admitting guilt or
the imposition of unadjudicated probation for, any felony under the laws of the
United States, any state or the District of Columbia, where such felony involves
moral turpitude or where, as a result of such felony, the continuation of such
Director’s role as a Director would have, or would reasonably be expected to
have, a material adverse impact on the Partnership’s or any of its Affiliates’
reputations, (iii) such Director having been the subject of any order, judicial
or administrative, obtained or issued by the Commission, for any securities
violation involving fraud including, for example, any such order consented to by
such Director in which findings of facts or any legal conclusions establishing
liability are neither admitted nor denied, or (iv) such Director’s commission of
an act of fraud, embezzlement, or misappropriation, in each case, against the
Partnership or any of its Affiliates.
     “Certificate” means (a) a certificate (i) substantially in the form of
Exhibit A to this Agreement, (ii) issued in global form in accordance with the
rules and regulations of the Depositary or (iii) in such other form as may be
adopted by the General Partner, issued by the Partnership evidencing ownership
of one or more Common Units or (b) a certificate, in such form as may be adopted
by the General Partner, issued by the Partnership evidencing ownership of one or
more other Partnership Securities.
     “Certificate of Limited Partnership” means the Certificate of Limited
Partnership of the Partnership filed with the Secretary of State of the State of
Delaware as referenced in Section 7.2, as such Certificate of Limited
Partnership may be amended, supplemented or restated from time to time.
     “Citizenship Certification” means a properly completed certificate in such
form as may be specified by the General Partner by which a Limited Partner
certifies that he (and if he is a nominee holding for the account of another
Person, that to the best of his knowledge such other Person) is an Eligible
Citizen.
     “Claim” (as used in Section 7.12(d)) has the meaning assigned to such term
in Section 7.12(d).
     “Closing Price” has the meaning assigned to such term in Section 15.1(a).

4



--------------------------------------------------------------------------------



 



     “Code” means the Internal Revenue Code of 1986, as amended and in effect
from time to time. Any reference herein to a specific section or sections of the
Code shall be deemed to include a reference to any corresponding provision of
any successor law.
     “Combined Interest” has the meaning assigned to such term in
Section 11.3(a).
     “Commission” means the United States Securities and Exchange Commission.
     “Common Unit” means a Partnership Security representing a fractional part
of the Partnership Interests of all Limited Partners and Assignees, and having
the rights and obligations specified with respect to Common Units in this
Agreement.
     “Conflicts Committee” means a committee of the Board of Directors of the
General Partner composed entirely of two or more directors, each of whom (a) is
not a security holder, officer or employee of the General Partner, (b) is not an
officer, director or employee of any Affiliate of the General Partner (other
than the general partner thereof if the General Partner is a limited
partnership), (c) is not a holder of any ownership interest in the Partnership
Group other than Common Units and (d) meets the independence standards required
of directors who serve on an audit committee of a board of directors established
by the Securities Exchange Act and the rules and regulations of the Commission
thereunder and by the National Securities Exchange on which the Common Units are
listed or admitted to trading.
     “Contributed Property” means each property or other asset, in such form as
may be permitted by the Delaware Act, but excluding cash, contributed to the
Partnership. Once the Carrying Value of a Contributed Property is adjusted
pursuant to Section 5.5(d), such property shall no longer constitute a
Contributed Property, but shall be deemed an Adjusted Property.
     “Contribution Agreement” means that certain Contribution and Conveyance
Agreement, dated as of October 27, 2006, among the General Partner, the
Partnership, the Operating Partnership and certain other parties, together with
the additional conveyance documents and instruments contemplated or referenced
thereunder, as such may be amended, supplemented or restated from time to time.
     “Curative Allocation” means any allocation of an item of income, gain,
deduction, loss or credit pursuant to the provisions of Section 6.1(e)(xi).
     “Current Market Price” has the meaning assigned to such term in
Section 15.1(a).
     “Delaware Act” means the Delaware Revised Uniform Limited Partnership Act,
6 Del C. Section 17-101, et seq., as amended, supplemented or restated from time
to time, and any successor to such statute.
     “Departing General Partner” means a former General Partner from and after
the effective date of any withdrawal or removal of such former General Partner
pursuant to Section 11.1 or Section 11.2.
     “Depositary” means, with respect to any Units issued in global form, The
Depository Trust Company and its successors and permitted assigns.

5



--------------------------------------------------------------------------------



 



     “Derivative Instrument” has the meaning assigned to such term in
Section 13.4(c)(iv).
     “Director” means an individual serving as a director or manager on the
Board of Directors.
     “Economic Risk of Loss” has the meaning set forth in Treasury
Regulation Section 1.752-2(a).
     “Elected Directors” means the Directors elected at an annual meeting of
Limited Partners pursuant to Section 13.4(c) (or otherwise designated an
“Elected Director” pursuant to Section 13.13) and their respective successors.
     “Eligible Citizen” means a Person qualified to own interests in real
property in jurisdictions in which any Group Member does business or proposes to
do business from time to time, and whose status as a Limited Partner the General
Partner determines does not or would not subject such Group Member to a
significant risk of cancellation or forfeiture of any of its properties or any
interest therein.
     “Event of Withdrawal” has the meaning assigned to such term in
Section 11.1(a).
     “Existing Registration Rights Agreement” means the Registration Rights
Agreement, dated March 27, 2006, by and among the Operating Partnership and
certain investors named therein.
     “Final NGP Voting Termination Event” has the meaning assigned to such term
in Section 13.13(d).
     “First Amended and Restated Agreement” has the meaning assigned such term
in the preamble.
     “First NGP Voting Termination Event” has the meaning assigned to such term
in Section 13.13(d).
     “General Partner” means Eagle Rock Energy GP, L.P., a Delaware limited
partnership, and its successors and permitted assigns that are admitted to the
Partnership as general partner of the Partnership, in its capacity as general
partner of the Partnership (except as the context otherwise requires).
     “General Partner Interest” means the ownership or management interest of
the General Partner in the Partnership (in its capacity as a general partner
without reference to any Limited Partner Interest held by it), which is
evidenced by General Partner Units, and includes any and all benefits to which
the General Partner is entitled as provided in this Agreement, together with all
obligations of the General Partner to comply with the terms and provisions of
this Agreement.
     “General Partner Unit” means a fractional part of the General Partner
Interest having the rights and obligations specified with respect to the General
Partner Interest. A General Partner Unit is not a Unit.

6



--------------------------------------------------------------------------------



 



     “GP Acquisition” means the acquisition by the Partnership or its Subsidiary
of all of the outstanding limited partner interests in the General Partner and
all of the outstanding limited liability company interests of Eagle Rock Energy
G&P, LLC pursuant to the Transaction Agreement.
     “GP Acquisition Date” means the date on which the GP Acquisition is
consummated.
     “Group” means a Person that with or through any of its Affiliates or
Associates has any contract, arrangement, understanding or relationship for the
purpose of acquiring, holding, voting (except voting pursuant to a revocable
proxy or consent given to such Person in response to a proxy or consent
solicitation made to 10 or more Persons), exercising investment power or
disposing of any Partnership Interests with any other Person that beneficially
owns, or whose Affiliates or Associates beneficially own, directly or
indirectly, Partnership Interests.
     “Group Member” means a member of the Partnership Group.
     “Group Member Agreement” means the partnership agreement of any Group
Member, other than the Partnership, that is a limited or general partnership,
the limited liability company agreement of any Group Member that is a limited
liability company, the certificate of incorporation and bylaws or similar
organizational documents of any Group Member that is a corporation, the joint
venture agreement or similar governing document of any Group Member that is a
joint venture and the governing or organizational or similar documents of any
other Group Member that is a Person other than a limited or general partnership,
limited liability company, corporation or joint venture, as such may be amended,
supplemented or restated from time to time.
     “Holder” as used in Section 7.12, has the meaning assigned to such term in
Section 7.12(a).
     “Incentive Distribution Right” has the meaning assigned to such term in
Section 1.1 of the First Amended and Restated Agreement.
     “Indemnified Persons” has the meaning assigned to such term in
Section 7.12(d).
     “Indemnitee” means (a) the General Partner, (b) any Departing General
Partner, (c) any Person who is or was an Affiliate of the General Partner or any
Departing General Partner, (d) any Person who is or was serving at the request
of the General Partner or any Departing General Partner or any Affiliate of the
General Partner or any Departing General Partner as a member, partner, director,
officer, fiduciary or trustee of any Group Member, the General Partner or any
Departing General Partner or any Affiliate of any Group Member, the General
Partner or any Departing General Partner, (e) any Person who is or was serving
at the request of the General Partner or any Departing General Partner or any
Affiliate of the General Partner or any Departing General Partner as an officer,
director, member, partner, fiduciary or trustee of another Person; provided that
a Person shall not be an Indemnitee by reason of providing, on a
fee-for-services basis, trustee, fiduciary or custodial services, and (f) any
Person the General Partner designates as an “Indemnitee” for purposes of this
Agreement.

7



--------------------------------------------------------------------------------



 



     “Limited Partner” means, unless the context otherwise requires, the
Organizational Limited Partner prior to its withdrawal from the Partnership,
each Initial Limited Partner (as defined in the First Amended and Restated
Agreement), each additional Person that became a Limited Partner pursuant to the
First Amended and Restated Agreement or becomes a Limited Partner pursuant to
the terms of this Agreement and any Departing General Partner upon the change of
its status from General Partner to Limited Partner pursuant to Section 11.3, in
each case, in such Person’s capacity as limited partner of the Partnership.
     “Limited Partner Interest” means the ownership interest of a Limited
Partner in the Partnership, which may be evidenced by Common Units or other
Partnership Securities or a combination thereof or interest therein, and
includes any and all benefits to which such Limited Partner is entitled as
provided in this Agreement, together with all obligations of such Limited
Partner to comply with the terms and provisions of this Agreement.
     “Limited Partnership Associated Person” has the meaning assigned to such
term in Section 13.4(c)(iv).
     “Liquidation Date” means (a) in the case of an event giving rise to the
dissolution of the Partnership of the type described in clauses (a) and (b) of
the first sentence of Section 12.2, the date on which the applicable time period
during which the holders of Outstanding Units have the right to elect to
continue the business of the Partnership has expired without such an election
being made, and (b) in the case of any other event giving rise to the
dissolution of the Partnership, the date on which such event occurs.
     “Liquidator” means one or more Persons selected by the General Partner to
perform the functions described in Section 12.4 as liquidating trustee of the
Partnership within the meaning of the Delaware Act.
     “Management Director” has the meaning assigned to such term in
Section 13.13(f).
     “Merger Agreement” has the meaning assigned to such term in Section 14.1.
     “National Securities Exchange” means an exchange registered with the
Commission under Section 6(a) of the Securities Exchange Act, and any successor
to such statute, or the Nasdaq Stock Market or any successor thereto.
     “Net Agreed Value” means, (a) in the case of any Contributed Property, the
Agreed Value of such property reduced by any liabilities either assumed by the
Partnership upon such contribution or to which such property is subject when
contributed, (b) in the case of any property distributed to a Partner by the
Partnership, the Partnership’s Carrying Value of such property (as adjusted
pursuant to Section 5.5(d)(ii)) at the time such property is distributed,
reduced by any indebtedness either assumed by such Partner upon such
distribution or to which such property is subject at the time of distribution,
in either case, as determined under Section 752 of the Code, and (c) in the case
of a contribution of Common Units by the General Partner to the Partnership as a
Capital Contribution pursuant to Section 5.2(b), an amount per Common Unit
contributed equal to the Current Market Price per Common Unit as of the date of
the contribution.

8



--------------------------------------------------------------------------------



 



     “Net Income” means, for any taxable year, the excess, if any, of the
Partnership’s items of income and gain (other than those items taken into
account in the computation of Net Termination Gain or Net Termination Loss) for
such taxable year over the Partnership’s items of loss and deduction (other than
those items taken into account in the computation of Net Termination Gain or Net
Termination Loss) for such taxable year. The items included in the calculation
of Net Income shall be determined in accordance with Section 5.5(b) and shall
not include any items specially allocated under Section 6.1(e).
     “Net Loss” means, for any taxable year, the excess, if any, of the
Partnership’s items of loss and deduction (other than those items taken into
account in the computation of Net Termination Gain or Net Termination Loss) for
such taxable year over the Partnership’s items of income and gain (other than
those items taken into account in the computation of Net Termination Gain or Net
Termination Loss) for such taxable year. The items included in the calculation
of Net Loss shall be determined in accordance with Section 5.5(b) and shall not
include any items specially allocated under Section 6.1(e).
     “Net Termination Gain” means, for any taxable year ending prior to the GP
Acquisition Date, the sum, if positive, of all items of income, gain, loss or
deduction recognized by the Partnership after the Liquidation Date. The items
included in the determination of Net Termination Gain shall be determined in
accordance with Section 5.5(b) and shall not include any items of income, gain
or loss specially allocated under Section 6.1(e).
     “Net Termination Loss” means, for any taxable year ending prior to the GP
Acquisition Date, the sum, if negative, of all items of income, gain, loss or
deduction recognized by the Partnership after the Liquidation Date. The items
included in the determination of Net Termination Loss shall be determined in
accordance with Section 5.5(b) and shall not include any items of income, gain
or loss specially allocated under Section 6.1(e).
     “NGP Common Unit” means any Common Unit held by an NGP Party, including any
Common Units issued in connection with the GP Acquisition.
     “NGP Parties” means Natural Gas Partners VII, L.P., a Delaware limited
partnership, Natural Gas Partners VIII, L.P., a Delaware limited partnership,
Montierra Minerals & Production, L.P., a Texas limited partnership, Montierra
Management LLC, a Texas limited liability company, Eagle Rock Holdings, L.P., a
Texas limited partnership, and each of their respective Affiliates; provided,
that none of Eagle Rock Energy G&P, LLC, the General Partner, the Partnership
and the Partnership’s subsidiaries shall be included in the definition of “NGP
Parties.”
     “NGP Representative” means Eagle Rock Holdings, L.P., a Texas limited
partnership, or such other NGP Party as is determined by the holders of a
majority of the Common Units held by the NGP Parties, which determination shall
be evidenced by, and effective as of, the delivery to the General Partner of a
notice, executed by the holders of such majority and by such replacement NGP
Representative, (i) identifying such replacement NGP Representative,
(ii) setting forth such replacement NGP Representative’s address for notice and
(iii) acknowledging such replacement Person’s status as NGP Representative
hereunder.

9



--------------------------------------------------------------------------------



 



     “NGP Restriction Period” means the period beginning on [________]1 and
ending on [________]2; provided that the NGP Restriction Period shall end at
11:59 p.m. Houston, Texas time on December 31, 2012 if the Partnership does not
provide the Option Notice in accordance with the terms of the Transaction
Agreement on or prior to December 31, 2012.
     “NGP Voting Termination Event” means the First NGP Voting Termination
Event, Second NGP Voting Termination Event or Final NGP Voting Termination
Event.
     “Non-citizen Assignee” means a Person whom the General Partner has
determined does not constitute an Eligible Citizen and as to whose Partnership
Interest the General Partner has become the substituted Limited Partner,
pursuant to Section 4.9.
     “Nonrecourse Built-in Gain” means with respect to any Contributed
Properties or Adjusted Properties that are subject to a mortgage or pledge
securing a Nonrecourse Liability, the amount of any taxable gain that would be
allocated to the Partners pursuant to Sections 6.2(b)(i)(A), 6.2(b)(ii)(A) and
6.2(b)(iii) if such properties were disposed of in a taxable transaction in full
satisfaction of such liabilities and for no other consideration.
     “Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury
Regulation Section 1.704-2(b), are attributable to a Nonrecourse Liability.
     “Nonrecourse Liability” has the meaning set forth in Treasury
Regulation Section 1.752-1(a)(2).
     “Notice of Election to Purchase” has the meaning assigned to such term in
Section 15.1(b).
     “Omnibus Agreement” means that certain Omnibus Agreement, dated as of
October 27, 2006, among the General Partner, the Partnership, Eagle Rock Energy
GRP, LLC and Eagle Rock Holding, L.P. and certain other parties thereto, as such
may be amended, supplemented or restated from time to time.
     “Operating Partnership” means Eagle Rock Pipeline, L.P., a Delaware limited
partnership, and any successors thereto.
     “Opinion of Counsel” means a written opinion of counsel (who may be regular
counsel to the Partnership or the General Partner or any of its Affiliates)
acceptable to the General Partner.
     “Option Notice” has the meaning assigned to such term in the Transaction
Agreement.
     “Organizational Limited Partner” means Eagle Rock Holdings, L.P. in its
capacity as the organizational limited partner of the Partnership pursuant to
this Agreement.
 

1   To be the date of the Second Amended and Restated Partnership Agreement.   2
  To be the fifth anniversary of the Unitholder Approval Date.

10



--------------------------------------------------------------------------------



 



     “Outstanding” means, with respect to Partnership Securities, all
Partnership Securities that are issued by the Partnership and reflected as
outstanding on the Partnership’s books and records as of the date of
determination; provided, however, that if at any time any Person or Group
beneficially owns 20% or more of the Outstanding Partnership Securities of any
class then Outstanding, all Partnership Securities owned by such Person or Group
shall not be voted on any matter and shall not be considered to be Outstanding
(except solely for purposes of a determination made in accordance with
Section 13.13(d) following the GP Acquisition, for Partnership Securities owned
by any of the NGP Parties) when sending notices of a meeting of Limited Partners
to vote on any matter (unless otherwise required by law), calculating required
votes, determining the presence of a quorum or for other similar purposes under
this Agreement, except that Units so owned shall be considered to be Outstanding
for purposes of Section 11.1(b)(iv) (such Units shall not, however, be treated
as a separate class of Partnership Securities for purposes of this Agreement);
provided, further, that (A) prior to the GP Acquisition, the foregoing
limitation shall not apply to (i) the General Partner or its Affiliates (which ,
for the avoidance of doubt, as of the date hereof includes the NGP Parties),
(ii) any Person or Group who acquired 20% or more of the Outstanding Partnership
Securities of any class then Outstanding directly from the General Partner or
its Affiliates, (iii) any Person or Group who acquired 20% or more of the
Outstanding Partnership Securities of any class then Outstanding directly or
indirectly from a Person or Group described in clause (ii) provided that the
General Partner shall have notified such Person or Group in writing that such
limitation shall not apply, or (iv) any Person or Group who acquired 20% or more
of any Partnership Securities issued by the Partnership with the prior approval
of the Board of Directors and (B) following the GP Acquisition, the foregoing
limitation shall not apply to (i) any of the NGP Parties, (ii) any Person or
Group designated by the Board of Directors following the GP Acquisition or
(iii) any Person or Group who acquired 20% or more of the Outstanding
Partnership Securities of any class then Outstanding in a transaction approved
by the Board of Directors following the GP Acquisition.
     “Partner Nonrecourse Debt” has the meaning set forth in Treasury
Regulation Section 1.704-2(b)(4).
     “Partner Nonrecourse Debt Minimum Gain” has the meaning set forth in
Treasury Regulation Section 1.704-2(i)(2).
     “Partner Nonrecourse Deductions” means any and all items of loss, deduction
or expenditure (including any expenditure described in Section 705(a)(2)(B) of
the Code) that, in accordance with the principles of Treasury
Regulation Section 1.704-2(i), are attributable to a Partner Nonrecourse Debt.
     “Partners” means the General Partner and the Limited Partners.
     “Partnership” means Eagle Rock Energy Partners, L.P., a Delaware limited
partnership.
     “Partnership Group” means the Partnership and its Subsidiaries treated as a
single consolidated entity.
     “Partnership Interest” means an interest in the Partnership, which shall
include the General Partner Interest and Limited Partner Interests.

11



--------------------------------------------------------------------------------



 



     “Partnership Minimum Gain” means that amount determined in accordance with
the principles of Treasury Regulation Section 1.704-2(d).
     “Partnership Security” means any class or series of equity interest in the
Partnership (but excluding any options, rights, warrants and appreciation rights
relating to an equity interest in the Partnership), including Common Units and
General Partner Units.
     “Per Unit Capital Amount” means, as of any date of determination, the
Capital Account, stated on a per Unit basis, underlying any Unit. The Per Unit
Capital Amount of Common Units means the Per Unit Capital Amount of any Person
other than the General Partner or any Affiliate of the General Partner who holds
Common Units.
     “Percentage Interest” means as of any date of determination (a) as to the
General Partner with respect to General Partner Units and as to any Unitholder
with respect to Units, the product obtained by multiplying (i) 100% less the
percentage applicable to clause (b) below by (ii) the quotient obtained by
dividing (A) the number of General Partner Units held by the General Partner or
the number of Units held by such Unitholder, as the case may be, by (B) the
total number of Outstanding Units and General Partner Units, and (b) as to the
holders of any Common Units or other Partnership Securities issued by the
Partnership in accordance with Section 5.6, the percentage established as a part
of such issuance. Notwithstanding the foregoing, as of any date of determination
on or after the GP Acquisition Date, the Percentage Interest with respect to any
General Partner Unit shall be zero and the number of General Partner Units
outstanding will be deemed be zero for the purposes of this definition.
     “Person” means an individual or a corporation, firm, limited liability
company, partnership, joint venture, trust, unincorporated organization,
association, government agency or political subdivision thereof or other entity.
     “Premium” has the meaning assigned to such term in Section 4.5(e).
     “Pro Rata” means (a) when used with respect to Units or any class thereof,
apportioned equally among all designated Units in accordance with their relative
Percentage Interests and (b) when used with respect to Partners and Assignees or
Record Holders, apportioned among all Partners and Assignees or Record Holders
in accordance with their relative Percentage Interests.
     “Proxy Statement” means the Proxy Statement filed by the Partnership with
the Commission in connection with the transactions contemplated by the
Transaction Agreement, as it has been or may be supplemented from time to time.
     “Purchase Date” means the date determined by the General Partner as the
date for purchase of all Outstanding Limited Partner Interests of a certain
class (other than Limited Partner Interests owned by the General Partner and its
Affiliates) pursuant to Article XV.
     “Quarter” means, unless the context requires otherwise, a fiscal quarter of
the Partnership.

12



--------------------------------------------------------------------------------



 



     “Recapture Income” means any gain recognized by the Partnership (computed
without regard to any adjustment required by Section 734 or Section 743 of the
Code) upon the disposition of any property or asset of the Partnership, which
gain is characterized as ordinary income because it represents the recapture of
deductions previously taken with respect to such property or asset.
     “Record Date” means the date established by the General Partner or
otherwise in accordance with this Agreement for determining (a) the identity of
the Record Holders entitled to notice of, or to vote at, any meeting of Limited
Partners or entitled to vote by ballot or give approval of Partnership action in
writing without a meeting or entitled to exercise rights in respect of any
lawful action of Limited Partners or (b) the identity of Record Holders entitled
to receive any report or distribution or to participate in any offer.
     “Record Holder” means the Person in whose name a Common Unit is registered
on the books of the Transfer Agent as of the opening of business on a particular
Business Day, or with respect to other Partnership Interests, the Person in
whose name any such other Partnership Interest is registered on the books that
the General Partner has caused to be kept as of the opening of business on such
Business Day.
     “Redeemable Interests” means any Partnership Interests for which a
redemption notice has been given, and has not been withdrawn, pursuant to
Section 4.10.
     “Registration Statement” means the Registration Statement on Form S-1 (File
No. 333-314750) filed by the Partnership with the Commission.
     “Required Allocations” means (a) any limitation imposed on any allocation
of Net Losses or Net Termination Losses under Section 6.1(b) or
Section 6.1(d)(ii) and (b) any allocation of an item of income, gain, loss or
deduction pursuant to Section 6.1(e)(i), Section 6.1(e)(ii), Section 6.1(e)(iv),
Section 6.1(e)(vii) or Section 6.1(e)(ix).
     “Residual Gain” or “Residual Loss” means any item of gain or loss, as the
case may be, of the Partnership recognized for federal income tax purposes
resulting from a sale, exchange or other disposition of a Contributed Property
or Adjusted Property, to the extent such item of gain or loss is not allocated
pursuant to Section 6.2(b)(i)(A) or Section 6.2(b)(ii)(A), respectively, to
eliminate Book-Tax Disparities.
     “Right Exercised Common Unit” means any Common Unit issued by the
Partnership upon the exercise of a right to purchase a Common Unit.
     “Second NGP Voting Termination Event” has the meaning assigned to such term
in Section 13.13(d).
     “Securities Act” means the Securities Act of 1933, as amended, supplemented
or restated from time to time and any successor to such statute.
     “Securities Exchange Act” means the Securities Exchange Act of 1934, as
amended, supplemented or restated from time to time and any successor to such
statute.

13



--------------------------------------------------------------------------------



 



     “Special Approval” means approval by a majority of the members of the
Conflicts Committee.
     “Subordinated Unit” has the meaning assigned to such term in Section 1.1 of
the First Amended and Restated Agreement.
     “Subsidiary” means, with respect to any Person, (a) a corporation of which
more than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority ownership interest or
(ii) the power to elect or direct the election of a majority of the directors or
other governing body of such Person.
     “Surviving Business Entity” has the meaning assigned to such term in
Section 14.2(b).
     “Tax Matters Partner” has the meaning assigned to such term in the Code.
     “Trading Day” has the meaning assigned to such term in Section 15.1(a).
     “Transaction Agreement” has the meaning assigned such term in the preamble.
     “Transfer” has the meaning assigned to such term in Section 4.4(a).
     “Transfer Agent” means such bank, trust company or other Person (including
the General Partner or one of its Affiliates) as shall be appointed from time to
time by the General Partner to act as registrar and transfer agent for the
Common Units; provided, that if no Transfer Agent is specifically designated for
any other Partnership Securities, the General Partner shall act in such
capacity.
     “Underwriting Agreement” means that certain Underwriting Agreement dated as
of October 24, 2006 among the Underwriters named therein, the Partnership, the
General Partner, the Operating Partnership and other parties thereto, providing
for the purchase of Common Units by the Underwriters named therein.
     “Unit” means a Partnership Security that is designated as a “Unit” and
shall include Common Units but shall not include General Partner Units (or the
General Partner Interest represented thereby).
     “Unit Majority” means at least a majority of the Outstanding Common Units
voting as a class.

14



--------------------------------------------------------------------------------



 



     “Unitholders” means the holders of Units.
     “Unrealized Gain” attributable to any item of Partnership property means,
as of any date of determination, the excess, if any, of (a) the fair market
value of such property as of such date (as determined under Section 5.5(d)) over
(b) the Carrying Value of such property as of such date (prior to any adjustment
to be made pursuant to Section 5.5(d) as of such date).
     “Unrealized Loss” attributable to any item of Partnership property means,
as of any date of determination, the excess, if any, of (a) the Carrying Value
of such property as of such date (prior to any adjustment to be made pursuant to
Section 5.5(d) as of such date) over (b) the fair market value of such property
as of such date (as determined under Section 5.5(d)).
     “U.S. GAAP” means United States generally accepted accounting principles
consistently applied.
     “Warrant Exercised Common Unit” means any Common Unit issued by the
Partnership upon the exercise of a warrant to purchase a Common Unit.
     “Withdrawal Opinion of Counsel” has the meaning assigned to such term in
Section 11.1(b).
     Section 1.2 Construction. Unless the context requires otherwise: (a) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (b) references to Articles and Sections
refer to Articles and Sections of this Agreement; (c) the terms “include”,
“includes”, “including” or words of like import shall be deemed to be followed
by the words “without limitation”; and (d) the terms “hereof”, “herein” or
“hereunder” refer to this Agreement as a whole and not to any particular
provision of this Agreement. The table of contents and headings contained in
this Agreement are for reference purposes only, and shall not affect in any way
the meaning or interpretation of this Agreement.
ARTICLE II
ORGANIZATION
     Section 2.1 Formation. The General Partner and the Organizational Limited
Partner have previously formed the Partnership as a limited partnership pursuant
to the provisions of the Delaware Act. This amendment and restatement shall
become effective on the date of this Agreement. Except as expressly provided to
the contrary in this Agreement, the rights, duties (including fiduciary duties),
liabilities and obligations of the Partners and the administration, dissolution
and termination of the Partnership shall be governed by the Delaware Act. All
Partnership Interests shall constitute personal property of the owner thereof
for all purposes.
     Section 2.2 Name. The name of the Partnership shall be “Eagle Rock Energy
Partners, L.P.” The Partnership’s business may be conducted under any other name
or names as determined by the General Partner, including the name of the General
Partner. The words “Limited Partnership,” “L.P.,” “Ltd.” or similar words or
letters shall be included in the Partnership’s name where necessary for the
purpose of complying with the laws of any

15



--------------------------------------------------------------------------------



 



jurisdiction that so requires. The General Partner may change the name of the
Partnership at any time and from time to time and shall notify the Limited
Partners of such change in the next regular communication to the Limited
Partners.
     Section 2.3 Registered Office; Registered Agent; Principal Office; Other
Offices. Unless and until changed by the General Partner, the registered office
of the Partnership in the State of Delaware shall be located at 2711 Centerville
Road, Suite 400, Wilmington, Delaware 19808-1645, and the registered agent for
service of process on the Partnership in the State of Delaware at such
registered office shall be Corporation Service Company. The principal office of
the Partnership shall be located at 1415 Louisiana Street, The Wedge Tower,
Suite 2700, Houston, Texas 77002, or such other place as the General Partner may
from time to time designate by notice to the Limited Partners. The Partnership
may maintain offices at such other place or places within or outside the State
of Delaware as the General Partner shall determine necessary or appropriate. The
address of the General Partner shall be 1415 Louisiana Street, The Wedge Tower,
Suite 2700, Houston, Texas 77002, or such other place as the General Partner may
from time to time designate by notice to the Limited Partners.
     Section 2.4 Purpose and Business. The purpose and nature of the business to
be conducted by the Partnership shall be to (a) engage directly in, or enter
into or form, hold and dispose of any corporation, partnership, joint venture,
limited liability company or other arrangement to engage indirectly in, any
business activity that is approved by the General Partner and that lawfully may
be conducted by a limited partnership organized pursuant to the Delaware Act
and, in connection therewith, to exercise all of the rights and powers conferred
upon the Partnership pursuant to the agreements relating to such business
activity, and (b) do anything necessary or appropriate to the foregoing,
including the making of capital contributions or loans to a Group Member;
provided, however, that the General Partner shall not cause the Partnership to
engage, directly or indirectly, in any business activity that the General
Partner determines would cause the Partnership to be treated as an association
taxable as a corporation or otherwise taxable as an entity for federal income
tax purposes. To the fullest extent permitted by law, the General Partner shall
have no duty or obligation to propose or approve, and may decline to propose or
approve, the conduct by the Partnership of any business free of any fiduciary
duty or obligation whatsoever to the Partnership or any Limited Partner and, in
declining to so propose or approve, shall not be required to act in good faith
or pursuant to any other standard imposed by this Agreement, any Group Member
Agreement, any other agreement contemplated hereby or under the Delaware Act or
any other law, rule or regulation or at equity.
     Section 2.5 Powers. The Partnership shall be empowered to do any and all
acts and things necessary or appropriate for the furtherance and accomplishment
of the purposes and business described in Section 2.4 and for the protection and
benefit of the Partnership.
     Section 2.6 Power of Attorney.
     (a) Each Limited Partner hereby constitutes and appoints the General
Partner and, if a Liquidator shall have been selected pursuant to Section 12.3,
the Liquidator (and any successor to the Liquidator by merger, transfer,
assignment, election or otherwise) and each of their authorized officers and
attorneys-in-fact, as the case may be, with full power of substitution, as

16



--------------------------------------------------------------------------------



 



his true and lawful agent and attorney-in-fact, with full power and authority in
his name, place and stead, to:
     (i) execute, swear to, acknowledge, deliver, file and record in the
appropriate public offices (A) all certificates, documents and other instruments
(including this Agreement and the Certificate of Limited Partnership and all
amendments or restatements hereof or thereof) that the General Partner or the
Liquidator determines to be necessary or appropriate to form, qualify or
continue the existence or qualification of the Partnership as a limited
partnership (or a partnership in which the limited partners have limited
liability) in the State of Delaware and in all other jurisdictions in which the
Partnership may conduct business or own property; (B) all certificates,
documents and other instruments that the General Partner or the Liquidator
determines to be necessary or appropriate to reflect, in accordance with its
terms, any amendment, change, modification or restatement of this Agreement;
(C) all certificates, documents and other instruments (including conveyances and
a certificate of cancellation) that the General Partner or the Liquidator
determines to be necessary or appropriate to reflect the dissolution and
liquidation of the Partnership pursuant to the terms of this Agreement; (D) all
certificates, documents and other instruments relating to the admission,
withdrawal, removal or substitution of any Partner pursuant to, or other events
described in, Article IV, Article X, Article XI or Article XII; (E) all
certificates, documents and other instruments relating to the determination of
the rights, preferences and privileges of any class or series of Partnership
Securities issued pursuant to Section 5.6; and (F) all certificates, documents
and other instruments (including agreements and a certificate of merger)
relating to a merger, consolidation or conversion of the Partnership pursuant to
Article XIV; and
     (ii) execute, swear to, acknowledge, deliver, file and record all ballots,
consents, approvals, waivers, certificates, documents and other instruments that
the General Partner or the Liquidator determines to be necessary or appropriate
to (A) make, evidence, give, confirm or ratify any vote, consent, approval,
agreement or other action that is made or given by the Partners hereunder or is
consistent with the terms of this Agreement or (B) effectuate the terms or
intent of this Agreement; provided, that when required by Section 13.3 or any
other provision of this Agreement that establishes a percentage of the Limited
Partners or of the Limited Partners of any class or series required to take any
action, the General Partner and the Liquidator may exercise the power of
attorney made in this Section 2.6(a)(ii) only after the necessary vote, consent
or approval of the Limited Partners or of the Limited Partners of such class or
series, as applicable.
Nothing contained in this Section 2.6(a) shall be construed as authorizing the
General Partner to amend this Agreement except in accordance with Article XIII
or as may be otherwise expressly provided for in this Agreement.
     (b) The foregoing power of attorney is hereby declared to be irrevocable
and a power coupled with an interest, and it shall survive and, to the maximum
extent permitted by law, not be affected by the subsequent death, incompetency,
disability, incapacity, dissolution, bankruptcy or termination of any Limited
Partner and the transfer of all or any portion of such Limited Partner’s
Partnership Interest and shall extend to such Limited Partner’s heirs,

17



--------------------------------------------------------------------------------



 



successors, assigns and personal representatives. Each such Limited Partner
hereby agrees to be bound by any representation made by the General Partner or
the Liquidator acting in good faith pursuant to such power of attorney; and each
such Limited Partner, to the maximum extent permitted by law, hereby waives any
and all defenses that may be available to contest, negate or disaffirm the
action of the General Partner or the Liquidator taken in good faith under such
power of attorney. Each Limited Partner shall execute and deliver to the General
Partner or the Liquidator, within 15 days after receipt of the request therefor,
such further designation, powers of attorney and other instruments as the
General Partner or the Liquidator may request in order to effectuate this
Agreement and the purposes of the Partnership.
     Section 2.7 Term. The term of the Partnership commenced upon the filing of
the Certificate of Limited Partnership in accordance with the Delaware Act and
shall continue in existence until the dissolution of the Partnership in
accordance with the provisions of Article XII. The existence of the Partnership
as a separate legal entity shall continue until the cancellation of the
Certificate of Limited Partnership as provided in the Delaware Act.
     Section 2.8 Title to Partnership Assets. Title to Partnership assets,
whether real, personal or mixed and whether tangible or intangible, shall be
deemed to be owned by the Partnership as an entity, and no Partner, individually
or collectively, shall have any ownership interest in such Partnership assets or
any portion thereof. Title to any or all of the Partnership assets may be held
in the name of the Partnership, the General Partner, one or more of its
Affiliates or one or more nominees, as the General Partner may determine. The
General Partner hereby declares and warrants that any Partnership assets for
which record title is held in the name of the General Partner or one or more of
its Affiliates or one or more nominees shall be held by the General Partner or
such Affiliate or nominee for the use and benefit of the Partnership in
accordance with the provisions of this Agreement; provided, however, that the
General Partner shall use reasonable efforts to cause record title to such
assets (other than those assets in respect of which the General Partner
determines that the expense and difficulty of conveyancing makes transfer of
record title to the Partnership impracticable) to be vested in the Partnership
as soon as reasonably practicable; provided, further, that, prior to the
withdrawal or removal of the General Partner or as soon thereafter as
practicable, the General Partner shall use reasonable efforts to effect the
transfer of record title to the Partnership and, prior to any such transfer,
will provide for the use of such assets in a manner satisfactory to the General
Partner. All Partnership assets shall be recorded as the property of the
Partnership in its books and records, irrespective of the name in which record
title to such Partnership assets is held.
ARTICLE III
RIGHTS OF LIMITED PARTNERS
     Section 3.1 Limitation of Liability. The Limited Partners and assignees
shall have no liability under this Agreement except as expressly provided in
this Agreement or the Delaware Act.
     Section 3.2 Management of Business. No Limited Partner, in its capacity as
such, shall participate in the operation, management or control (within the
meaning of the Delaware Act) of the Partnership’s business, transact any
business in the Partnership’s name or have the power to sign documents for or
otherwise bind the Partnership. Any action taken by any Affiliate

18



--------------------------------------------------------------------------------



 



of the General Partner or any officer, director, employee, manager, member,
general partner, agent or trustee of the General Partner or any of its
Affiliates, or any officer, director, employee, manager, member, general
partner, agent or trustee of a Group Member, in its capacity as such, shall not
be deemed to be participation in the control of the business of the Partnership
by a limited partner of the Partnership (within the meaning of Section 17-303(a)
of the Delaware Act) and shall not affect, impair or eliminate the limitations
on the liability of the Limited Partners or assignees under this Agreement.
     Section 3.3 Outside Activities of the Limited Partners. Subject to the
provisions of Section 7.5, which shall continue to be applicable to the Persons
referred to therein, regardless of whether such Persons shall also be Limited
Partners, any Limited Partner shall be entitled to and may have business
interests and engage in business activities in addition to those relating to the
Partnership, including business interests and activities in direct competition
with the Partnership Group. Neither the Partnership nor any of the other
Partners shall have any rights by virtue of this Agreement in any business
ventures of any Limited Partner.
     Section 3.4 Rights of Limited Partners.
     (a) In addition to other rights provided by this Agreement or by applicable
law, and except as limited by Section 3.4(b), each Limited Partner shall have
the right, for a purpose reasonably related to such Limited Partner’s interest
as a Limited Partner in the Partnership, upon reasonable written demand stating
the purpose of such demand, and at such Limited Partner’s own expense:
     (i) to obtain true and full information regarding the status of the
business and financial condition of the Partnership;
     (ii) promptly after its becoming available, to obtain a copy of the
Partnership’s federal, state and local income tax returns for each year;
     (iii) to obtain a current list of the name and last known business,
residence or mailing address of each Partner;
     (iv) to obtain a copy of this Agreement and the Certificate of Limited
Partnership and all amendments thereto, together with copies of the executed
copies of all powers of attorney pursuant to which this Agreement, the
Certificate of Limited Partnership and all amendments thereto have been
executed;
     (v) to obtain true and full information regarding the amount of cash and a
description and statement of the Net Agreed Value of any other Capital
Contribution by each Partner and that each Partner has agreed to contribute in
the future, and the date on which each Partner became a Partner; and
     (vi) to obtain such other information regarding the affairs of the
Partnership as is just and reasonable.

19



--------------------------------------------------------------------------------



 



     (b) The General Partner may keep confidential from the Limited Partners,
for such period of time as the General Partner deems reasonable, (i) any
information that the General Partner reasonably believes to be in the nature of
trade secrets or (ii) other information the disclosure of which the General
Partner in good faith believes (A) is not in the best interests of the
Partnership Group, (B) could damage the Partnership Group or its business or
(C) that any Group Member is required by law or by agreement with any third
party to keep confidential (other than agreements with Affiliates of the
Partnership the primary purpose of which is to circumvent the obligations set
forth in this Section 3.4).
ARTICLE IV
CERTIFICATES; RECORD HOLDERS; TRANSFER OF
PARTNERSHIP INTERESTS; REDEMPTION OF PARTNERSHIP INTERESTS
     Section 4.1 Certificates. Upon the Partnership’s issuance of Common Units
to any Person, the Partnership shall issue, upon the request of such Person, one
or more Certificates in the name of such Person evidencing the number of such
Common Units being so issued. In addition, (a) upon the General Partner’s
request, the Partnership shall issue to it one or more Certificates in the name
of the General Partner evidencing its General Partner Units and (b) upon the
request of any Person owning any other Partnership Securities other than Common
Units, the Partnership shall issue to such Person one or more certificates
evidencing such other Partnership Securities. Certificates shall be executed on
behalf of the Partnership by the President or any Executive Vice President,
Senior Vice President or Vice President and the Secretary or any Assistant
Secretary of the General Partner. No Common Unit Certificate shall be valid for
any purpose until it has been countersigned by the Transfer Agent; provided,
however, that if the General Partner elects to issue Common Units in global
form, the Common Unit Certificates shall be valid upon receipt of a certificate
from the Transfer Agent certifying that the Common Units have been duly
registered in accordance with the directions of the Partnership.
     Section 4.2 Mutilated, Destroyed, Lost or Stolen Certificates.
     (a) If any mutilated Certificate is surrendered to the Transfer Agent (for
Common Units) or the General Partner (for Partnership Securities other than
Common Units), the appropriate officers of the General Partner on behalf of the
Partnership shall execute, and the Transfer Agent (for Common Units) or the
General Partner (for Partnership Securities other than Common Units) shall
countersign and deliver in exchange therefor, a new Certificate evidencing the
same number and type of Partnership Securities as the Certificate so
surrendered.
     (b) The appropriate officers of the General Partner on behalf of the
Partnership shall execute and deliver, and the Transfer Agent (for Common Units)
shall countersign, a new Certificate in place of any Certificate previously
issued if the Record Holder of the Certificate:
     (i) makes proof by affidavit, in form and substance satisfactory to the
General Partner, that a previously issued Certificate has been lost, destroyed
or stolen;
     (ii) requests the issuance of a new Certificate before the General Partner
has notice that the Certificate has been acquired by a purchaser for value in
good faith and without notice of an adverse claim;

20



--------------------------------------------------------------------------------



 



     (iii) if requested by the General Partner, delivers to the General Partner
a bond, in form and substance satisfactory to the General Partner, with surety
or sureties and with fixed or open penalty as the General Partner may direct to
indemnify the Partnership, the Partners, the General Partner and the Transfer
Agent against any claim that may be made on account of the alleged loss,
destruction or theft of the Certificate; and
     (iv) satisfies any other reasonable requirements imposed by the General
Partner.
     If a Limited Partner fails to notify the General Partner within a
reasonable period of time after he has notice of the loss, destruction or theft
of a Certificate, and a transfer of the Limited Partner Interests represented by
the Certificate is registered before the Partnership, the General Partner or the
Transfer Agent receives such notification, the Limited Partner shall be
precluded from making any claim against the Partnership, the General Partner or
the Transfer Agent for such transfer or for a new Certificate.
     (c) As a condition to the issuance of any new Certificate under this
Section 4.2, the General Partner may require the payment of a sum sufficient to
cover any tax or other governmental charge that may be imposed in relation
thereto and any other expenses (including the fees and expenses of the Transfer
Agent) reasonably connected therewith.
     Section 4.3 Record Holders. The Partnership shall be entitled to recognize
the Record Holder as the Partner with respect to any Partnership Interest and,
accordingly, shall not be bound to recognize any equitable or other claim to, or
interest in, such Partnership Interest on the part of any other Person,
regardless of whether the Partnership shall have actual or other notice thereof,
except as otherwise provided by law or any applicable rule, regulation,
guideline or requirement of any National Securities Exchange on which such
Partnership Interests are listed or admitted to trading. Without limiting the
foregoing, when a Person (such as a broker, dealer, bank, trust company or
clearing corporation or an agent of any of the foregoing) is acting as nominee,
agent or in some other representative capacity for another Person in acquiring
and/or holding Partnership Interests, as between the Partnership on the one
hand, and such other Persons on the other, such representative Person shall be
the Record Holder of such Partnership Interest.
     Section 4.4 Transfer Generally.
     (a) The term “transfer,” when used in this Agreement with respect to a
Partnership Interest, shall be deemed to refer to a transaction (i) by which the
General Partner assigns its General Partner Units to another Person, and
includes a sale, assignment, gift, pledge, encumbrance, hypothecation, mortgage,
exchange or any other disposition by law or otherwise or (ii) by which the
holder of a Limited Partner Interest assigns such Limited Partner Interest to
another Person who is or becomes a Limited Partner, and includes a sale,
assignment, gift, exchange or any other disposition by law or otherwise,
including any transfer upon foreclosure of any pledge, encumbrance,
hypothecation or mortgage.
     (b) No Partnership Interest shall be transferred, in whole or in part,
except in accordance with the terms and conditions set forth in this Article IV.
Any transfer or purported

21



--------------------------------------------------------------------------------



 



transfer of a Partnership Interest not made in accordance with this Article IV
shall be null and void.
     (c) Except as provided in Section 13.4(c)(v), nothing contained in this
Agreement shall be construed to prevent a disposition by any stockholder,
member, partner or other owner of the General Partner of any or all of the
shares of stock, membership interests, partnership interests or other ownership
interests in the General Partner.
     Section 4.5 Registration and Transfer of Limited Partner Interests.
     (a) The General Partner shall keep or cause to be kept on behalf of the
Partnership a register in which, subject to such reasonable regulations as it
may prescribe and subject to the provisions of Section 4.5(b), the Partnership
will provide for the registration and transfer of Limited Partner Interests. The
Transfer Agent is hereby appointed registrar and transfer agent for the purpose
of registering Common Units and transfers of such Common Units as herein
provided. The Partnership shall not recognize transfers of Certificates
evidencing Limited Partner Interests unless such transfers are effected in the
manner described in this Section 4.5. Upon surrender of a Certificate for
registration of transfer of any Limited Partner Interests evidenced by a
Certificate, and subject to the provisions of Section 4.5(b), the appropriate
officers of the General Partner on behalf of the Partnership shall execute and
deliver, and in the case of Common Units, the Transfer Agent shall countersign
and deliver, in the name of the holder or the designated transferee or
transferees, as required pursuant to the holder’s instructions, one or more new
Certificates evidencing the same aggregate number and type of Limited Partner
Interests as was evidenced by the Certificate so surrendered.
     (b) Except as otherwise provided in Section 4.9, the General Partner shall
not recognize any transfer of Limited Partner Interests until the Certificates
evidencing such Limited Partner Interests are surrendered for registration of
transfer. No charge shall be imposed by the General Partner for such transfer;
provided, that as a condition to the issuance of any new Certificate under this
Section 4.5, the General Partner may require the payment of a sum sufficient to
cover any tax or other governmental charge that may be imposed with respect
thereto.
     (c) Subject to (i) the provisions of this Section 4.5, (ii) Section 4.3,
(iii) Section 4.8, (iv) with respect to any class or series of Limited Partner
Interests, the provisions of any statement of designations or an amendment to
this Agreement establishing such class or series, (v) any contractual provisions
binding on any Limited Partner and (vi) provisions of applicable law including
the Securities Act, Limited Partner Interests shall be freely transferable.
     (d) Subject to Section 4.5(e), the General Partner and its Affiliates shall
have the right at any time to transfer their Common Units to one or more
Persons.
     (e) Except as may be sold in a Broadly Distributed Underwritten Public
Offering or in any transaction or series of related transactions in which all
holders of Partnership Securities share in the Premium (as defined below) Pro
Rata, during the NGP Restriction Period, the NGP Parties (individually or
collectively) may not, without the prior approval of the Conflicts Committee,
sell 5.0% or more of the Outstanding Partnership Securities of any class in any

22



--------------------------------------------------------------------------------



 



transaction or series of related transactions for a sales price that exceeds by
5.0% or more the greater of (A) the Current Market Price and (B) the Closing
Price on the immediately preceding Trading Day, in each case, as of the date on
which any of the NGP Parties enters into an agreement to sell any such
Partnership Securities (such excess, the “Premium”). For the purposes of this
Section 4.5(e), (i) the term “Broadly Distributed Underwritten Public Offering”
means a firm commitment underwritten public offering whereby no purchaser or
group of affiliated purchasers is sold 5.0% or more of the Outstanding
Partnership Securities of any class and (ii) the term “Outstanding Partnership
Securities” shall be deemed to include Partnership Securities that may be issued
in respect of warrants outstanding calculated on a net diluted basis using the
treasury stock method.
     Section 4.6 Transfer of the General Partner’s General Partner Interest.
     (a) Subject to Section 4.6(c) and Section 4.6(d) below, prior to
September 30, 2016, the General Partner shall not transfer all or any part of
its General Partner Interest (represented by General Partner Units) to a Person
unless such transfer (i) has been approved by the prior written consent or vote
of the holders of at least a majority of the Outstanding Common Units (excluding
Common Units held by the General Partner and its Affiliates) or (ii) is of all,
but not less than all, of its General Partner Interest to (A) an Affiliate of
the General Partner (other than an individual) or (B) another Person (other than
an individual) in connection with the merger or consolidation of the General
Partner with or into such other Person or the transfer by the General Partner of
all or substantially all of its assets to such other Person.
     (b) Subject to Section 4.6(c) and Section 4.6(d) below, on or after
September 30, 2016, the General Partner may transfer all or any of its General
Partner Interest without Unitholder approval.
     (c) Notwithstanding anything herein to the contrary, no transfer by the
General Partner of all or any part of its General Partner Interest to another
Person shall be permitted unless (i) the transferee agrees to assume the rights
and duties of the General Partner under this Agreement and to be bound by the
provisions of this Agreement, (ii) the Partnership receives an Opinion of
Counsel that such transfer would not result in the loss of limited liability of
any Limited Partner under the Delaware Act or cause the Partnership to be
treated as an association taxable as a corporation or otherwise to be taxed as
an entity for federal income tax purposes (to the extent not already so treated
or taxed) and (iii) such transferee also agrees to purchase all (or the
appropriate portion thereof, if applicable) of the partnership or membership
interest of the General Partner as the general partner or managing member, if
any, of each other Group Member. In the case of a transfer pursuant to and in
compliance with this Section 4.6, the transferee or successor (as the case may
be) shall, subject to compliance with the terms of Section 10.3, be admitted to
the Partnership as the General Partner immediately prior to the transfer of the
General Partner Interest, and the business of the Partnership shall continue
without dissolution.
     (d) Following the consummation of GP Acquisition, (i) the General Partner
shall not transfer all or any part of its General Partner Interest or otherwise
delegate the power and authority to manage and control the business and affairs
of the Partnership to any Person and (ii)

23



--------------------------------------------------------------------------------



 



so long as the Partnership is a limited partnership, the General Partner shall
remain a direct or indirect wholly-owned Subsidiary of the Partnership.
     Section 4.7 [Reserved.]
     Section 4.8 Restrictions on Transfers.
     (a) Except as provided in Section 4.8(d) below, but notwithstanding the
other provisions of this Article IV, no transfer of any Partnership Interests
shall be made if such transfer would (i) violate the then applicable federal or
state securities laws or rules and regulations of the Commission, any state
securities commission or any other governmental authority with jurisdiction over
such transfer, (ii) terminate the existence or qualification of the Partnership
under the laws of the jurisdiction of its formation, or (iii) cause the
Partnership to be treated as an association taxable as a corporation or
otherwise to be taxed as an entity for federal income tax purposes (to the
extent not already so treated or taxed).
     (b) The General Partner may impose restrictions on the transfer of
Partnership Interests if it receives an Opinion of Counsel that such
restrictions are necessary to avoid a significant risk of the Partnership
becoming taxable as a corporation or otherwise becoming taxable as an entity for
federal income tax purposes. The General Partner may impose such restrictions by
amending this Agreement; provided, however, that any amendment that would result
in the delisting or suspension of trading of any class of Limited Partner
Interests on the principal National Securities Exchange on which such class of
Limited Partner Interests is then listed or admitted to trading must be
approved, prior to such amendment being effected, by the holders of at least a
majority of the Outstanding Limited Partner Interests of such class.
     (c) [Reserved.]
     (d) Nothing contained in this Article IV, or elsewhere in this Agreement,
shall preclude the settlement of any transactions involving Partnership
Interests entered into through the facilities of any National Securities
Exchange on which such Partnership Interests are listed or admitted to trading.
     (e) Each certificate evidencing Partnership Interests shall bear a
conspicuous legend in substantially the following form:
THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF EAGLE ROCK ENERGY
PARTNERS, L.P. THAT THIS SECURITY MAY NOT BE SOLD, OFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED IF SUCH TRANSFER WOULD (A) VIOLATE THE THEN APPLICABLE
FEDERAL OR STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL
AUTHORITY WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF EAGLE ROCK ENERGY PARTNERS, L.P. UNDER THE LAWS OF THE STATE OF
DELAWARE, OR (C) CAUSE EAGLE ROCK ENERGY PARTNERS, L.P. TO BE TREATED AS AN
ASSOCIATION TAXABLE AS A

24



--------------------------------------------------------------------------------



 



CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY FOR FEDERAL INCOME TAX
PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED OR TAXED). EAGLE ROCK ENERGY GP
L.P., THE GENERAL PARTNER OF EAGLE ROCK ENERGY PARTNERS, L.P., MAY IMPOSE
ADDITIONAL RESTRICTIONS ON THE TRANSFER OF THIS SECURITY IF IT RECEIVES AN
OPINION OF COUNSEL THAT SUCH RESTRICTIONS ARE NECESSARY TO AVOID A SIGNIFICANT
RISK OF EAGLE ROCK ENERGY PARTNERS, L.P. BECOMING TAXABLE AS A CORPORATION OR
OTHERWISE BECOMING TAXABLE AS AN ENTITY FOR FEDERAL INCOME TAX PURPOSES. THE
RESTRICTIONS SET FORTH ABOVE SHALL NOT PRECLUDE THE SETTLEMENT OF ANY
TRANSACTIONS INVOLVING THIS SECURITY ENTERED INTO THROUGH THE FACILITIES OF ANY
NATIONAL SECURITIES EXCHANGE ON WHICH THIS SECURITY IS LISTED OR ADMITTED TO
TRADING.
     Section 4.9 Citizenship Certificates; Non-citizen Assignees.
     (a) If any Group Member is or becomes subject to any federal, state or
local law or regulation that the General Partner determines would create a
substantial risk of cancellation or forfeiture of any property in which the
Group Member has an interest based on the nationality, citizenship or other
related status of a Limited Partner, the General Partner may request any Limited
Partner to furnish to the General Partner, within 30 days after receipt of such
request, an executed Citizenship Certification or such other information
concerning his nationality, citizenship or other related status (or, if the
Limited Partner is a nominee holding for the account of another Person, the
nationality, citizenship or other related status of such Person) as the General
Partner may request. If a Limited Partner fails to furnish to the General
Partner within the aforementioned 30-day period such Citizenship Certification
or other requested information or if upon receipt of such Citizenship
Certification or other requested information the General Partner determines that
a Limited Partner is not an Eligible Citizen, the Limited Partner Interests
owned by such Limited Partner shall be subject to redemption in accordance with
the provisions of Section 4.10. In addition, the General Partner may require
that the status of any such Limited Partner be changed to that of a Non-citizen
Assignee and, thereupon, the General Partner shall be substituted for such Non-
citizen Assignee as the Limited Partner in respect of the Non-citizen Assignee’s
Limited Partner Interests.
     (b) The General Partner shall, in exercising voting rights in respect of
Limited Partner Interests held by it on behalf of Non-citizen Assignees,
distribute the votes in the same ratios as the votes of Partners (including the
General Partner) in respect of Limited Partner Interests other than those of
Non-citizen Assignees are cast, either for, against or abstaining as to the
matter.
     (c) Upon dissolution of the Partnership, a Non-citizen Assignee shall have
no right to receive a distribution in kind pursuant to Section 12.4 but shall be
entitled to the cash equivalent thereof, and the Partnership shall provide cash
in exchange for an assignment of the Non-citizen Assignee’s share of any
distribution in kind. Such payment and assignment shall be treated for
Partnership purposes as a purchase by the Partnership from the Non-citizen
Assignee of his Limited Partner Interest (representing his right to receive his
share of such distribution in kind).

25



--------------------------------------------------------------------------------



 



     (d) At any time after he can and does certify that he has become an
Eligible Citizen, a Non-citizen Assignee may, upon application to the General
Partner, request that with respect to any Limited Partner Interests of such
Non-citizen Assignee not redeemed pursuant to Section 4.10, such Non-citizen
Assignee be admitted as a Limited Partner, and upon approval of the General
Partner, such Non-citizen Assignee shall be admitted as a Limited Partner and
shall no longer constitute a Non-citizen Assignee and the General Partner shall
cease to be deemed to be the Limited Partner in respect of the Non-citizen
Assignee’s Limited Partner Interests.
     Section 4.10 Redemption of Partnership Interests of Non-citizen Assignees.
     (a) If at any time a Limited Partner fails to furnish a Citizenship
Certification or other information requested within the 30-day period specified
in Section 4.9(a), or if upon receipt of such Citizenship Certification or other
information the General Partner determines, with the advice of counsel, that a
Limited Partner is not an Eligible Citizen, the Partnership may, unless the
Limited Partner establishes to the satisfaction of the General Partner that such
Limited Partner is an Eligible Citizen or has transferred his Partnership
Interests to a Person who is an Eligible Citizen and who furnishes a Citizenship
Certification to the General Partner prior to the date fixed for redemption as
provided below, redeem the Limited Partner Interest of such Limited Partner as
follows:
     (i) The General Partner shall, not later than the 30th day before the date
fixed for redemption, give notice of redemption to the Limited Partner, at his
last address designated on the records of the Partnership or the Transfer Agent,
by registered or certified mail, postage prepaid. The notice shall be deemed to
have been given when so mailed. The notice shall specify the Redeemable
Interests, the date fixed for redemption, the place of payment, that payment of
the redemption price will be made upon surrender of the Certificate evidencing
the Redeemable Interests and that on and after the date fixed for redemption no
further allocations or distributions to which the Limited Partner would
otherwise be entitled in respect of the Redeemable Interests will accrue or be
made.
     (ii) The aggregate redemption price for Redeemable Interests shall be an
amount equal to the Current Market Price (the date of determination of which
shall be the date fixed for redemption) of Limited Partner Interests of the
class to be so redeemed multiplied by the number of Limited Partner Interests of
each such class included among the Redeemable Interests. The redemption price
shall be paid, as determined by the General Partner, in cash or by delivery of a
promissory note of the Partnership in the principal amount of the redemption
price, bearing interest at the rate of 5% annually and payable in three equal
annual installments of principal together with accrued interest, commencing one
year after the redemption date.
     (iii) Upon surrender by or on behalf of the Limited Partner, at the place
specified in the notice of redemption, of the Certificate evidencing the
Redeemable Interests, duly endorsed in blank or accompanied by an assignment
duly executed in blank, the Limited Partner or his duly authorized
representative shall be entitled to receive the payment therefor.

26



--------------------------------------------------------------------------------



 



     (iv) After the redemption date, Redeemable Interests shall no longer
constitute issued and Outstanding Limited Partner Interests.
     (b) The provisions of this Section 4.10 shall also be applicable to Limited
Partner Interests held by a Limited Partner as nominee of a Person determined to
be other than an Eligible Citizen.
     (c) Nothing in this Section 4.10 shall prevent the recipient of a notice of
redemption from transferring his Limited Partner Interest before the redemption
date if such transfer is otherwise permitted under this Agreement. Upon receipt
of notice of such a transfer, the General Partner shall withdraw the notice of
redemption, provided the transferee of such Limited Partner Interest certifies
to the satisfaction of the General Partner that he is an Eligible Citizen. If
the transferee fails to make such certification, such redemption shall be
effected from the transferee on the original redemption date.
     Section 4.11 Special Provisions Relating to Holders of NGP Common Units. A
Unitholder holding an NGP Common Unit shall be required to provide notice to the
General Partner of the transfer of the NGP Common Unit within the earlier of
(i) thirty (30) days following such transfer and (ii) the last Business Day of
the calendar year during which such transfer occurred, unless (x) the transfer
is to an Affiliate of such Unitholder (in which case such transferring
Unitholder shall take all actions necessary to cause such Affiliate to be bound
by the terms of this Section 4.11) or (y) by virtue of the application of
Section 6.1(e)(x)(B) and (C), the General Partner has previously determined,
based on advice of counsel, that the NGP Common Unit should have, as a
substantive matter, like intrinsic economic and federal income tax
characteristics of Outstanding Common Units held by unrelated third party
Unitholders. In connection with the condition imposed by this Section 4.11, the
General Partner shall take whatever steps are required to provide economic
uniformity to the NGP Common Units in preparation for a transfer of such Units;
provided, however, that no such steps may be taken that would have a material
adverse effect on the Unitholders holding Common Units that are not NGP Common
Units.
ARTICLE V
CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS
     Section 5.1 Cancellation of Subordinated Units and Incentive Distribution
Rights. On the date hereof, simultaneously with the effectiveness of this
Agreement (a) pursuant to a contribution agreement contemplated by the
Transaction Agreement, the General Partner and its Affiliates transferred all
outstanding Subordinated Units and the Incentive Distribution Rights to the
Partnership and (b) the Partnership cancelled such Subordinated Units and
Incentive Distribution Rights; such actions being hereby approved and ratified
notwithstanding any provision of the First Amended and Restated Agreement.
     Section 5.2 General Partner Interest; Additional Contributions by the
General Partner.
     (a) Upon consummation of the GP Acquisition, (i) all economic rights with
respect to the Partnership of the General Partner Interest, and the General
Partner Units representing the General Partner Interest, including any and all
rights to be allocated income, gains, losses and

27



--------------------------------------------------------------------------------



 



deductions of the Partnership and to receive distributions made by the
Partnership in respect of the General Partner Interest, shall automatically
terminate notwithstanding Section 4.6 or any other provision of this Agreement
and (ii) the Percentage Interest with respect to the General Partner Units shall
automatically be reduced to zero, in each case, without further action by the
Partnership or the General Partner. Following the GP Acquisition, the General
Partner Interest shall continue to represent a non-economic general partner
interest in the Partnership and the General Partner shall continue as the
general partner of the Partnership and the Partnership will continue without
dissolution.
     (b) Prior to the consummation of the GP Acquisition, upon the issuance of
any additional Limited Partner Interests by the Partnership the General Partner
may, in exchange for a proportionate number of General Partner Units, make
additional Capital Contributions in an amount equal to the product obtained by
multiplying (i) the quotient determined by dividing (A) the General Partner’s
Percentage Interest by (B) 100 less the General Partner’s Percentage Interest
times (ii) the amount contributed to the Partnership by the Limited Partners in
exchange for such additional Limited Partner Interests. Except as set forth in
Article XII, the General Partner shall not be obligated to make any additional
Capital Contributions to the Partnership.
     Section 5.3 [Reserved.]
     Section 5.4 Interest and Withdrawal. No interest shall be paid by the
Partnership on Capital Contributions. No Partner shall be entitled to the
withdrawal or return of its Capital Contribution, except to the extent, if any,
that distributions made pursuant to this Agreement or upon termination of the
Partnership may be considered as such by law and then only to the extent
provided for in this Agreement. Except to the extent expressly provided in this
Agreement, no Partner shall have priority over any other Partner either as to
the return of Capital Contributions or as to profits, losses or distributions.
Any such return shall be a compromise to which all Partners agree within the
meaning of Section 17-502(b) of the Delaware Act.
     Section 5.5 Capital Accounts.
     (a) The Partnership shall maintain for each Partner (or a beneficial owner
of Partnership Interests held by a nominee in any case in which the nominee has
furnished the identity of such owner to the Partnership in accordance with
Section 6031(c) of the Code or any other method acceptable to the General
Partner) owning a Partnership Interest (other than the non-economic General
Partner Interest of the General Partner following the GP Acquisition) a separate
Capital Account with respect to such Partnership Interest in accordance with the
rules of Treasury Regulation Section 1.704-1(b)(2)(iv) and Proposed Treasury
Regulation Section 1.704-1(b)(2)(iv)(s). Such Capital Account shall be increased
by (i) the amount of all Capital Contributions made to the Partnership with
respect to such Partnership Interest and (ii) all items of Partnership income
and gain (including income and gain exempt from tax) computed in accordance with
Section 5.5(b) and allocated with respect to such Partnership Interest pursuant
to Section 6.1, and decreased by (x) the amount of cash or Net Agreed Value of
all actual and deemed distributions of cash or property made with respect to
such Partnership Interest and (y) all items of Partnership deduction and loss
computed in accordance with Section 5.5(b) and allocated with respect to such
Partnership Interest pursuant to Section 6.1. The Partnership shall follow the
proposed noncompensatory option regulations under Proposed Treasury Regulation

28



--------------------------------------------------------------------------------



 



Sections 1.704-1, 1.721-2 and 1.761-3 at all times, including when the assets of
the Partnership are revalued or any warrant is exercised in accordance with its
terms.
     (b) For purposes of computing the amount of any item of income, gain, loss
or deduction which is to be allocated pursuant to Article VI and is to be
reflected in the Partners’ Capital Accounts, the determination, recognition and
classification of any such item shall be the same as its determination,
recognition and classification for federal income tax purposes (including any
method of depreciation, cost recovery or amortization used for that purpose),
provided, that:
     (i) Solely for purposes of this Section 5.5, the Partnership shall be
treated as owning directly its proportionate share (as determined by the General
Partner based upon the provisions of the applicable Group Member Agreement or
governing, organizational or similar documents) of all property owned by (x) any
other Group Member that is classified as a partnership for federal income tax
purposes and (y) any other partnership, limited liability company,
unincorporated business or other entity classified as a partnership for federal
income tax purposes of which a Group Member is, directly or indirectly, a
partner.
     (ii) All fees and other expenses incurred by the Partnership to promote the
sale of (or to sell) a Partnership Interest that can neither be deducted nor
amortized under Section 709 of the Code, if any, shall, for purposes of Capital
Account maintenance, be treated as an item of deduction at the time such fees
and other expenses are incurred and shall be allocated among the Partners
pursuant to Section 6.1.
     (iii) Except as otherwise provided in Treasury
Regulation Section 1.704-1(b)(2)(iv)(m), the computation of all items of income,
gain, loss and deduction shall be made without regard to any election under
Section 754 of the Code which may be made by the Partnership and, as to those
items described in Section 705(a)(1)(B) or 705(a)(2)(B) of the Code, without
regard to the fact that such items are not includable in gross income or are
neither currently deductible nor capitalized for federal income tax purposes. To
the extent an adjustment to the adjusted tax basis of any Partnership asset
pursuant to Section 734(b) or 743(b) of the Code is required, pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into account in
determining Capital Accounts, the amount of such adjustment in the Capital
Accounts shall be treated as an item of gain or loss.
     (iv) Any income, gain or loss attributable to the taxable disposition of
any Partnership property shall be determined as if the adjusted basis of such
property as of such date of disposition were equal in amount to the
Partnership’s Carrying Value with respect to such property as of such date.
     (v) In accordance with the requirements of Section 704(b) of the Code, any
deductions for depreciation, cost recovery or amortization attributable to any
Contributed Property shall be determined as if the adjusted basis of such
property on the date it was acquired by the Partnership were equal to the Agreed
Value of such property. Upon an adjustment pursuant to Section 5.5(d) to the
Carrying Value of any Partnership property

29



--------------------------------------------------------------------------------



 



subject to depreciation, cost recovery or amortization, any further deductions
for such depreciation, cost recovery or amortization attributable to such
property shall be determined as if the adjusted basis of such property were
equal to the Carrying Value of such property immediately following such
adjustment.
     (vi) If the Partnership’s adjusted basis in a depreciable or cost recovery
property is reduced for federal income tax purposes pursuant to Section 48(q)(1)
or 48(q)(3) of the Code, the amount of such reduction shall, solely for purposes
hereof, be deemed to be an additional depreciation or cost recovery deduction in
the year such property is placed in service and shall be allocated among the
Partners pursuant to Section 6.1. Any restoration of such basis pursuant to
Section 48(q)(2) of the Code shall, to the extent possible, be allocated in the
same manner to the Partners to whom such deemed deduction was allocated.
     (c) A transferee of a Partnership Interest shall succeed to a pro rata
portion of the Capital Account of the transferor relating to the Partnership
Interest so transferred.
     (d) (i) In accordance with Treasury
Regulation Section 1.704-1(b)(2)(iv)(f), on an issuance of additional
Partnership Interests for cash or Contributed Property, the issuance of
Partnership Interests as consideration for the provision of services or the
conversion of the General Partner’s Combined Interest to Common Units pursuant
to Section 11.3(b), the Capital Account of all Partners and the Carrying Value
of each Partnership property immediately prior to such issuance shall be
adjusted upward or downward to reflect any Unrealized Gain or Unrealized Loss
attributable to such Partnership property, as if such Unrealized Gain or
Unrealized Loss had been recognized on an actual sale of each such property for
an amount equal to its fair market value immediately prior to such issuance. In
accordance with Proposed Treasury Regulation Section 1.704-1(b)(2)(iv)(s)(2),
upon any exercise of a warrant, the Capital Account of all Partners and the
Carrying Value of each Partnership property shall immediately after such
exercise be adjusted upward or downward to reflect any Unrealized Gain or
Unrealized Loss attributable to such Partnership property, as if such Unrealized
Gain or Unrealized Loss had been recognized on an actual sale of each such
property for an amount equal to its fair market value immediately prior to such
exercise. Any Unrealized Gain or Unrealized Loss (or items thereof) shall first
be allocated to the Partners who were the initial holders of a Warrant Exercised
Common Unit until the Capital Account in respect of each such Warrant Exercised
Common Unit is equal to the Per Unit Capital Amount for a then Outstanding
Common Unit (other than a Warrant Exercised Common Unit) if the operation of
this sentence is triggered by the exercise of a warrant, and regardless of
whether the operation of this sentence is triggered by the exercise of a
warrant, any remaining Unrealized Gain or Unrealized Loss shall be allocated
among the Partners pursuant to Section 6.1(c) in the same manner as any item of
gain or loss actually recognized following an event giving rise to the
dissolution of the Partnership would have been allocated. If the Unrealized Gain
or Unrealized Loss allocated as a result of the exercise of a warrant is not
sufficient to cause the Capital Account of each Warrant Exercised Common Unit to
equal the Per Unit Capital Amount for a then Outstanding Common Unit (other than
a Warrant Exercised Common Unit), then Capital Account balances shall be
reallocated between the Partners holding Warrant Exercised Common Units and the
Partners holding Common Units (other than Warrant Exercised Common Units) so as
to cause the Capital

30



--------------------------------------------------------------------------------



 



Account of each Warrant Exercised Common Unit to equal the Per Unit Capital
Amount for a then Outstanding Common Unit (other than a Warrant Exercised Common
Unit), in accordance with Proposed Treasury
Regulation Section 1.704-1(b)(2)(iv)(s)(3). In determining such Unrealized Gain
or Unrealized Loss, the aggregate cash amount and fair market value of all
Partnership assets (including cash or cash equivalents) immediately prior to the
issuance of additional Partnership Interests, or immediately after the exercise
of a warrant, shall be determined by the General Partner using such method of
valuation as it may adopt; provided, however, that the General Partner, in
arriving at such valuation, must take fully into account the fair market value
of the Partnership Interests of all Partners at such time. The General Partner
shall allocate such aggregate value among the assets of the Partnership (in such
manner as it determines) to arrive at a fair market value for individual
properties.
     (ii) In accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(f),
immediately prior to any actual or deemed distribution to a Partner of any
Partnership property (other than a distribution of cash that is not in
redemption or retirement of a Partnership Interest), the Capital Accounts of all
Partners and the Carrying Value of all Partnership property shall be adjusted
upward or downward to reflect any Unrealized Gain or Unrealized Loss
attributable to such Partnership property, as if such Unrealized Gain or
Unrealized Loss had been recognized in a sale of such property immediately prior
to such distribution for an amount equal to its fair market value, and had been
allocated to the Partners, at such time, pursuant to Section 6.1 in the same
manner as any item of gain or loss actually recognized during such period would
have been allocated. In determining such Unrealized Gain or Unrealized Loss the
aggregate cash amount and fair market value of all Partnership assets (including
cash or cash equivalents) immediately prior to a distribution shall (A) in the
case of an actual distribution that is not made pursuant to Section 12.4 or in
the case of a deemed distribution, be determined and allocated in the same
manner as that provided in Section 5.5(d)(i) or (B) in the case of a liquidating
distribution pursuant to Section 12.4, be determined and allocated by the
Liquidator using such method of valuation as it may adopt.
     Section 5.6 Issuances of Additional Partnership Securities.
     (a) The Partnership may issue additional Partnership Securities and
options, rights, warrants and appreciation rights relating to the Partnership
Securities for any Partnership purpose at any time and from time to time to such
Persons for such consideration and on such terms and conditions as the General
Partner shall determine, all without the approval of any Limited Partners.
     (b) Each additional Partnership Security authorized to be issued by the
Partnership pursuant to Section 5.6(a) may be issued in one or more classes, or
one or more series of any such classes, with such designations, preferences,
rights, powers and duties (which may be senior to existing classes and series of
Partnership Securities), as shall be fixed by the General Partner, including
(i) the right to share in Partnership profits and losses or items thereof;
(ii) the right to share in Partnership distributions; (iii) the rights upon
dissolution and liquidation of the Partnership; (iv) whether, and the terms and
conditions upon which, the Partnership may redeem the Partnership Security;
(v) whether such Partnership Security is issued with the privilege of conversion
or exchange and, if so, the terms and conditions of such conversion or exchange;
(vi)

31



--------------------------------------------------------------------------------



 



the terms and conditions upon which each Partnership Security will be issued,
evidenced by certificates and assigned or transferred; (vii) the method for
determining the Percentage Interest as to such Partnership Security; and
(viii) the right, if any, of each such Partnership Security to vote on
Partnership matters, including matters relating to the relative rights,
preferences and privileges of such Partnership Security.
     (c) The General Partner shall take all actions that it determines to be
necessary or appropriate in connection with (i) each issuance of Partnership
Securities and options, rights, warrants and appreciation rights relating to
Partnership Securities pursuant to this Section 5.6, (ii) the conversion of the
General Partner Interest (represented by General Partner Units) into Units
pursuant to the terms of this Agreement, (iii) reflecting admission of such
additional Limited Partners in the books and records of the Partnership as the
Record Holder of such Limited Partner Interest and (iv) all additional issuances
of Partnership Securities. The General Partner shall determine the relative
rights, powers and duties of the holders of the Units or other Partnership
Securities being so issued. The General Partner shall do all things necessary to
comply with the Delaware Act and is authorized and directed to do all things
that it determines to be necessary or appropriate in connection with any future
issuance of Partnership Securities or in connection with the conversion of the
General Partner Interest into Units pursuant to the terms of this Agreement,
including compliance with any statute, rule, regulation or guideline of any
federal, state or other governmental agency or any National Securities Exchange
on which the Units or other Partnership Securities are listed or admitted to
trading.
     (d) No fractional Units shall be issued by the Partnership.
     Section 5.7 [Reserved.]
     Section 5.8 Limited Preemptive Right. Except as provided in this
Section 5.8 and in Section 5.2, no Person shall have any preemptive,
preferential or other similar right with respect to the issuance of any
Partnership Security, whether unissued, held in the treasury or hereafter
created. Prior to the consummation of the GP Acquisition, the General Partner
shall have the right, which it may from time to time assign in whole or in part
to any of its Affiliates, to purchase Partnership Securities from the
Partnership whenever, and on the same terms that, the Partnership issues
Partnership Securities to Persons other than the General Partner and its
Affiliates, to the extent necessary to maintain the Percentage Interests of the
General Partner and its Affiliates equal to that which existed immediately prior
to the issuance of such Partnership Securities. The right of the General Partner
to purchase Partnership Securities pursuant to this Section 5.8 shall
automatically terminate upon the consummation of the GP Acquisition.
     Section 5.9 Splits, Combinations and Other Pro Rata Distributions.
     (a) Subject to Section 5.9(d), the Partnership may make a Pro Rata
distribution of Partnership Securities and any options, rights, warrants or
appreciation rights relating to any Partnership Security to all Record Holders
or may effect a subdivision or combination of Partnership Securities so long as,
after any such event (but before giving effect to the exercise of any options,
rights, warrants or appreciation rights relating to any Partnership Securities
distributed in connection with such event), each Partner shall have the same
Percentage Interest

32



--------------------------------------------------------------------------------



 



in the Partnership as before such event, and any amounts calculated on a per
Unit basis or stated as a number of Units are proportionately adjusted.
     (b) Whenever such a distribution, subdivision or combination of Partnership
Securities or any options, rights, warrants or appreciation rights relating to
any Partnership Securities is declared, the General Partner shall select a
Record Date as of which the distribution, subdivision or combination shall be
effective and shall send notice thereof at least 20 days prior to such Record
Date to each Record Holder as of a date not less than 10 days prior to the date
of such notice. The General Partner also may cause a firm of independent public
accountants selected by it to calculate the number of Partnership Securities or
any options, rights, warrants or appreciation rights relating to any Partnership
Securities to be held by each Record Holder after giving effect to such
distribution, subdivision or combination. The General Partner shall be entitled
to rely on any certificate provided by such firm as conclusive evidence of the
accuracy of such calculation.
     (c) Promptly following any such distribution, subdivision or combination,
the Partnership may issue Certificates to the Record Holders of Partnership
Securities as of the applicable Record Date representing the new number of
Partnership Securities held by such Record Holders, or the General Partner may
adopt such other procedures that it determines to be necessary or appropriate to
reflect such changes. If any such combination results in a smaller total number
of Partnership Securities Outstanding, the Partnership shall require, as a
condition to the delivery to a Record Holder of such new Certificate, the
surrender of any Certificate held by such Record Holder immediately prior to
such Record Date.
     (d) The Partnership shall not issue fractional Units upon any distribution,
subdivision or combination of Units. If a distribution, subdivision or
combination of Units would result in the issuance of fractional Units but for
the provisions of this Section 5.9(d), each fractional Unit shall be rounded to
the nearest whole Unit (and a 0.5 Unit shall be rounded to the next higher
Unit).
     Section 5.10 Fully Paid and Non-Assessable Nature of Limited Partner
Interests. All Limited Partner Interests issued pursuant to, and in accordance
with the requirements of, this Article V shall be fully paid and non-assessable
Limited Partner Interests in the Partnership, except as such non-assessability
may be affected by Section 17-607 and Section 17-804 of the Delaware Act and any
successor or other applicable provisions of the Delaware Act.
ARTICLE VI
ALLOCATIONS AND DISTRIBUTIONS
     Section 6.1 Allocations for Capital Account Purposes. For purposes of
maintaining the Capital Accounts and in determining the rights of the Partners
among themselves, the Partnership’s items of income, gain, loss and deduction
(computed in accordance with Section 5.5(b)) shall be allocated among the
Partners in each taxable year (or portion thereof) as provided herein below.
     (a) Net Income Prior to GP Acquisition Date. After giving effect to the
special allocations set forth in Section 6.1(e), Net Income for each taxable
year (or portion thereof)

33



--------------------------------------------------------------------------------



 



ending on or prior to the GP Acquisition Date and all items of income, gain,
loss and deduction taken into account in computing Net Income for such taxable
year shall be allocated as follows:
     (i) First, 100% to the General Partner, in an amount equal to the aggregate
Net Losses allocated to the General Partner pursuant to Section 6.1(b)(iii) for
all previous taxable years until the aggregate Net Income allocated to the
General Partner pursuant to this Section 6.1(a)(i) for the current taxable year
and all previous taxable years is equal to the aggregate Net Losses allocated to
the General Partner pursuant to Section 6.1(b)(iii) for all previous taxable
years;
     (ii) Second, 100% to the General Partner and the Unitholders, in accordance
with their respective Percentage Interests, until the aggregate Net Income
allocated to such Partners pursuant to this Section 6.1(a)(ii) for the current
taxable year and all previous taxable years is equal to the aggregate Net Losses
allocated to such Partners pursuant to Section 6.1(b)(ii) for all previous
taxable years; and
     (iii) Third, the balance, if any, 100% to the General Partner and the
Unitholders, in accordance with their respective Percentage Interests.
     (b) Net Losses Prior to GP Acquisition Date. After giving effect to the
special allocations set forth in Section 6.1(e), Net Losses for each taxable
year (or portion thereof) ending on or prior to the GP Acquisition Date and all
items of income, gain, loss and deduction taken into account in computing Net
Losses for such taxable period shall be allocated as follows:
     (i) First, 100% to the General Partner and the Unitholders, in accordance
with their respective Percentage Interests, until the aggregate Net Losses
allocated pursuant to this Section 6.1(b)(i) for the current taxable year and
all previous taxable years is equal to the aggregate Net Income allocated to
such Partners pursuant to Section 6.1(a)(iii) for all previous taxable years,
provided that the Net Losses shall not be allocated pursuant to this
Section 6.1(b)(i) to the extent that such allocation would cause any Unitholder
to have a deficit balance in its Adjusted Capital Account at the end of such
taxable year (or increase any existing deficit balance in its Adjusted Capital
Account);
     (ii) Second, 100% to the General Partner and the Unitholders, in accordance
with their respective Percentage Interests; provided, that Net Losses shall not
be allocated pursuant to this Section 6.1(b)(ii) to the extent that such
allocation would cause any Unitholder to have a deficit balance in its Adjusted
Capital Account at the end of such taxable year (or increase any existing
deficit balance in its Adjusted Capital Account); and
     (iii) Third, the balance, if any, 100% to the General Partner.
     (c) Net Termination Gains and Losses Prior to the GP Acquisition Date. For
periods prior to the GP Acquisition Date, after giving effect to the special
allocations set forth in Section 6.1(e), all items of income, gain, loss and
deduction taken into account in computing Net Termination Gain or Net
Termination Loss for such taxable period shall be allocated in the same manner
as such Net Termination Gain or Net Termination Loss is allocated hereunder. All

34



--------------------------------------------------------------------------------



 



allocations under this Section 6.1(c) shall be made after Capital Account
balances have been adjusted by all other allocations provided under this
Section 6.1 and after all distributions of Available Cash provided under
Section 6.3 have been made; provided, however, that solely for purposes of this
Section 6.1(c), Capital Accounts shall not be adjusted for distributions made
pursuant to Section 12.4.
     (i) If a Net Termination Gain is recognized (or deemed recognized pursuant
to Section 5.5(d)) prior to the GP Acquisition Date, such Net Termination Gain
shall be allocated among the Partners in the following manner (and the Capital
Accounts of the Partners shall be increased by the amount so allocated in each
of the following subclauses, in the order listed, before an allocation is made
pursuant to the next succeeding subclause):
     (A) First, to each Partner having a deficit balance in its Capital Account,
in the proportion that such deficit balance bears to the total deficit balances
in the Capital Accounts of all Partners, until each such Partner has been
allocated Net Termination Gain equal to any such deficit balance in its Capital
Account;
     (B) Second, 100% to the General Partner and the Unitholders, in accordance
with their respective Percentage Interests;
     (ii) If a Net Termination Loss is recognized (or deemed recognized pursuant
to Section 5.5(d)) prior to the GP Acquisition Date, such Net Termination Loss
shall be allocated among the Partners in the following manner:
     (A) First, (x) to the General Partner in accordance with its Percentage
Interest and (y) to all Unitholders holding Common Units, Pro Rata, a percentage
equal to 100% less the percentage applicable to subclause (x) of this clause
(A) until the Capital Account in respect of each Common Unit then Outstanding
has been reduced to zero; and
     (B) Second, the balance, if any, 100% to the General Partner.
     (d) Allocations After the GP Acquisition Date. After giving effect to the
special allocations set forth in Section 6.1(e), Net Income and Net Loss for
each taxable year (or portion thereof) after the GP Acquisition Date and all
items of income, gain, loss and deduction taken into account in computing Net
Income and Net Loss for such taxable year shall be allocated to the Unitholders,
in accordance with their respective Percentage Interests.
     (e) Special Allocations. Notwithstanding any other provision of this
Section 6.1, the following special allocations shall be made for such taxable
period:
     (i) Partnership Minimum Gain Chargeback. Notwithstanding any other
provision of this Section 6.1, if there is a net decrease in Partnership Minimum
Gain during any Partnership taxable period, each Partner shall be allocated
items of Partnership income and gain for such period (and, if necessary,
subsequent periods) in the

35



--------------------------------------------------------------------------------



 



manner and amounts provided in Treasury Regulation Sections 1.704-2(f)(6),
1.704-2(g)(2) and 1.704-2(j)(2)(i), or any successor provision. For purposes of
this Section 6.1(e), each Partner’s Adjusted Capital Account balance shall be
determined, and the allocation of income or gain required hereunder shall be
effected, prior to the application of any other allocations pursuant to this
Section 6.1(e) with respect to such taxable period (other than an allocation
pursuant to Section 6.1(e)(vi) and Section 6.1(e)(vii)). This Section 6.1(e)(i)
is intended to comply with the Partnership Minimum Gain chargeback requirement
in Treasury Regulation Section 1.704-2(f) and shall be interpreted consistently
therewith.
     (ii) Chargeback of Partner Nonrecourse Debt Minimum Gain. Notwithstanding
the other provisions of this Section 6.1 (other than Section 6.1(e)(i)), except
as provided in Treasury Regulation Section 1.704-2(i)(4), if there is a net
decrease in Partner Nonrecourse Debt Minimum Gain during any Partnership taxable
period, any Partner with a share of Partner Nonrecourse Debt Minimum Gain at the
beginning of such taxable period shall be allocated items of Partnership income
and gain for such period (and, if necessary, subsequent periods) in the manner
and amounts provided in Treasury Regulation Sections 1.704-2(i)(4) and
1.704-2(j)(2)(ii), or any successor provisions. For purposes of this
Section 6.1(e), each Partner’s Adjusted Capital Account balance shall be
determined, and the allocation of income or gain required hereunder shall be
effected, prior to the application of any other allocations pursuant to this
Section 6.1(e), other than Section 6.1(e)(i) and other than an allocation
pursuant to Section 6.1(e)(vi) and Section 6.1(e)(vii), with respect to such
taxable period. This Section 6.1(e)(ii) is intended to comply with the
chargeback of items of income and gain requirement in Treasury
Regulation Section 1.704-2(i)(4) and shall be interpreted consistently
therewith.
     (iii) [Reserved.]
     (iv) Qualified Income Offset. In the event any Partner unexpectedly
receives any adjustments, allocations or distributions described in Treasury
Regulation Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or
1.704-1(b)(2)(ii)(d)(6), items of Partnership income and gain shall be specially
allocated to such Partner in an amount and manner sufficient to eliminate, to
the extent required by the Treasury Regulations promulgated under Section 704(b)
of the Code, the deficit balance, if any, in its Adjusted Capital Account
created by such adjustments, allocations or distributions as quickly as possible
unless such deficit balance is otherwise eliminated pursuant to
Section 6.1(e)(i) or Section 6.1(e)(ii).
     (v) Gross Income Allocations. In the event any Partner has a deficit
balance in its Capital Account at the end of any Partnership taxable period in
excess of the sum of (A) the amount such Partner is required to restore pursuant
to the provisions of this Agreement and (B) the amount such Partner is deemed
obligated to restore pursuant to Treasury Regulation Sections 1.704-2(g) and
1.704-2(i)(5), such Partner shall be specially allocated items of Partnership
income and gain in the amount of such excess as quickly as possible; provided,
that an allocation pursuant to this Section 6.1(e)(v) shall be made only if and
to the extent that such Partner would have a deficit balance in its Capital

36



--------------------------------------------------------------------------------



 



Account as adjusted after all other allocations provided for in this Section 6.1
have been tentatively made as if this Section 6.1(e)(v) were not in this
Agreement.
     (vi) Nonrecourse Deductions. Nonrecourse Deductions for any taxable period
shall be allocated to the Partners in accordance with their respective
Percentage Interests. If the General Partner determines that the Partnership’s
Nonrecourse Deductions should be allocated in a different ratio to satisfy the
safe harbor requirements of the Treasury Regulations promulgated under Section
704(b) of the Code, the General Partner is authorized, upon notice to the other
Partners, to revise the prescribed ratio to the numerically closest ratio that
does satisfy such requirements.
     (vii) Partner Nonrecourse Deductions. Partner Nonrecourse Deductions for
any taxable period shall be allocated 100% to the Partner that bears the
Economic Risk of Loss with respect to the Partner Nonrecourse Debt to which such
Partner Nonrecourse Deductions are attributable in accordance with Treasury
Regulation Section 1.704-2(i). If more than one Partner bears the Economic Risk
of Loss with respect to a Partner Nonrecourse Debt, such Partner Nonrecourse
Deductions attributable thereto shall be allocated between or among such
Partners in accordance with the ratios in which they share such Economic Risk of
Loss.
     (viii) Nonrecourse Liabilities. For purposes of Treasury Regulation Section
1.752-3(a)(3), the Partners agree that Nonrecourse Liabilities of the
Partnership in excess of the sum of (A) the amount of Partnership Minimum Gain
and (B) the total amount of Nonrecourse Built-in Gain shall be allocated among
the Partners in accordance with their respective Percentage Interests.
     (ix) Code Section 754 Adjustments. To the extent an adjustment to the
adjusted tax basis of any Partnership asset pursuant to Section 734(b) or 743(b)
of the Code is required, pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining
Capital Accounts, the amount of such adjustment to the Capital Accounts shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases such basis), and such item of gain or loss
shall be specially allocated to the Partners in a manner consistent with the
manner in which their Capital Accounts are required to be adjusted pursuant to
such Section of the Treasury Regulations.
     (x) Economic Uniformity.
     (A) With respect to any taxable period ending after a right is exercised,
all or a portion of the remaining items of Partnership gross income or gain for
such taxable period shall be allocated 100% to each Partner who was the initial
holder of a Right Exercised Common Unit until each such Partner has been
allocated an amount of gross income or gain that increases the Capital Account
maintained with respect to such Right Exercised Common Units to an amount equal
to the product of (A) the number of Right Exercised Common Units held by such
Partner and (B) the Per Unit Capital Amount for a Common Unit (other than a
Right Exercised Common Unit).

37



--------------------------------------------------------------------------------



 



     (B) With respect to any taxable period of the Partnership ending upon, or
after, an event that triggers an adjustment to the Carrying Value of Partnership
property pursuant to Section 5.5(d) and during which the Per Unit Capital Amount
of an NGP Common Unit is less than the Per Unit Capital Amount of Common Units
that are not NGP Common Units, any Unrealized Gains and Unrealized Losses shall
be allocated among the Limited Partners so that each Unit, including each NGP
Common Unit, has the same Per Unit Capital Amount.
     (C) With respect to any taxable period during which an NGP Common Unit is
transferred to any Person who is not an Affiliate of the transferor, all or a
portion of the remaining items of Partnership gross income or gain for such
taxable period shall be allocated 100% to the transferor Partner of such
transferred NGP Common Units until such transferor Partner has been allocated an
amount of gross income or gain that increases the Capital Account maintained
with respect to such transferred NGP Common Unit to an amount equal to the Per
Unit Capital Amount for a Common Unit.
(xi) Curative Allocation.
     (A) Notwithstanding any other provision of this Section 6.1, other than the
Required Allocations, the Required Allocations shall be taken into account in
making the Agreed Allocations so that, to the extent possible, the net amount of
items of income, gain, loss and deduction allocated to each Partner pursuant to
the Required Allocations and the Agreed Allocations, together, shall be equal to
the net amount of such items that would have been allocated to each such Partner
under the Agreed Allocations had the Required Allocations and the related
Curative Allocation not otherwise been provided in this Section 6.1.
Notwithstanding the preceding sentence, Required Allocations relating to
(1) Nonrecourse Deductions shall not be taken into account except to the extent
that there has been a decrease in Partnership Minimum Gain and (2) Partner
Nonrecourse Deductions shall not be taken into account except to the extent that
there has been a decrease in Partner Nonrecourse Debt Minimum Gain. Allocations
pursuant to this Section 6.1(e)(xi)(A) shall only be made with respect to
Required Allocations to the extent the General Partner determines that such
allocations will otherwise be inconsistent with the economic agreement among the
Partners. Further, allocations pursuant to this Section 6.1(e)(xi)(A) shall be
deferred with respect to allocations pursuant to clauses (1) and (2) hereof to
the extent the General Partner determines that such allocations are likely to be
offset by subsequent Required Allocations.
     (B) The General Partner shall, with respect to each taxable period,
(1) apply the provisions of Section 6.1(e)(xi)(A) in whatever order is most
likely to minimize the economic distortions that might otherwise result from the
Required Allocations, and (2) divide all allocations pursuant to
Section 6.1(e)(xi)(A) among the Partners in a manner that is likely to minimize
such economic distortions.
Section 6.2 Allocations for Tax Purposes.

38



--------------------------------------------------------------------------------



 



     (a) Except as otherwise provided herein, for federal income tax purposes,
each item of income, gain, loss and deduction shall be allocated among the
Partners in the same manner as its correlative item of “book” income, gain, loss
or deduction is allocated pursuant to Section 6.1.
     (b) In an attempt to eliminate Book-Tax Disparities attributable to a
Contributed Property or Adjusted Property, items of income, gain, loss,
depreciation, amortization and cost recovery deductions shall be allocated for
federal income tax purposes among the Partners as follows:
     (i) (A) In the case of a Contributed Property, such items attributable
thereto shall be allocated among the Partners in the manner provided under
Section 704(c) of the Code that takes into account the variation between the
Agreed Value of such property and its adjusted basis at the time of
contribution; and (B) any item of Residual Gain or Residual Loss attributable to
a Contributed Property shall be allocated among the Partners in the same manner
as its correlative item of “book” gain or loss is allocated pursuant to
Section 6.1.
     (ii) (A) In the case of an Adjusted Property, such items shall (1) first,
be allocated among the Partners in a manner consistent with the principles of
Section 704(c) of the Code to take into account the Unrealized Gain or
Unrealized Loss attributable to such property and the allocations thereof
pursuant to Section 5.5(d)(i) or Section 5.5(d)(ii), and (2) second, in the
event such property was originally a Contributed Property, be allocated among
the Partners in a manner consistent with Section 6.2(b)(i)(A); and (B) any item
of Residual Gain or Residual Loss attributable to an Adjusted Property shall be
allocated among the Partners in the same manner as its correlative item of
“book” gain or loss is allocated pursuant to Section 6.1.
     (iii) The General Partner shall apply the principles of Treasury
Regulation Section 1.704-3(d) to eliminate Book-Tax Disparities, except as
otherwise determined by the General Partner with respect to goodwill.
     (c) For the proper administration of the Partnership and for the
preservation of uniformity of the Limited Partner Interests (or any class or
classes thereof), the General Partner shall (i) adopt such conventions as it
deems appropriate in determining the amount of depreciation, amortization and
cost recovery deductions, (ii) make special allocations for federal income tax
purposes of income (including gross income), gains, losses, deductions,
Unrealized Gains or Unrealized Losses, and (iii) amend the provisions of this
Agreement as appropriate (x) to reflect the proposal or promulgation of Treasury
Regulations under Section 704(b) or Section 704(c) of the Code (including, if
necessary to accomplish the intent of this Agreement, the finalization of
Treasury Regulations that may differ from the Proposed Treasury Regulations
relied upon in Section 5.5(d)(i) and Section 6.2(i) hereof), or (y) otherwise to
preserve or achieve uniformity of the Limited Partner Interests (or any class or
classes thereof). The General Partner may adopt such conventions, make such
allocations and make such amendments to this Agreement as provided in this
Section 6.2(c) only if such conventions, allocations or amendments would not
have a material adverse effect on the Partners, the holders of any class or
classes of Limited Partner Interests issued and Outstanding or the Partnership,
and if such allocations are consistent with the principles of Section 704 of the
Code.

39



--------------------------------------------------------------------------------



 



     (d) The General Partner may determine to depreciate or amortize the portion
of an adjustment under Section 743(b) of the Code attributable to unrealized
appreciation in any Adjusted Property (to the extent of the unamortized Book-Tax
Disparity) using a predetermined rate derived from the depreciation or
amortization method and useful life applied to the Partnership’s common basis of
such property, despite any inconsistency of such approach with Treasury
Regulation Section 1.167(c)-l(a)(6), Treasury Regulation Section 1.197-2(g)(3),
the legislative history of Section 743 of the Code or any successor regulations
thereto. If the General Partner determines that such reporting position cannot
reasonably be taken, the General Partner may adopt depreciation and amortization
conventions under which all purchasers acquiring Limited Partner Interests in
the same month would receive depreciation and amortization deductions, based
upon the same applicable rate as if they had purchased a direct interest in the
Partnership’s property. If the General Partner chooses not to utilize such
aggregate method, the General Partner may use any other depreciation and
amortization conventions to preserve the uniformity of the intrinsic tax
characteristics of any Limited Partner Interests, so long as such conventions
would not have a material adverse effect on the Limited Partners or the Record
Holders of any class or classes of Limited Partner Interests.
     (e) In accordance with Treasury Regulation Section 1.1245-1(e), any gain
allocated to the Partners upon the sale or other taxable disposition of any
Partnership asset shall, to the extent possible, after taking into account other
required allocations of gain pursuant to this Section 6.2, be characterized as
Recapture Income in the same proportions and to the same extent as such Partners
(or their predecessors in interest) have been allocated any deductions directly
or indirectly giving rise to the treatment of such gains as Recapture Income.
     (f) All items of income, gain, loss, deduction and credit recognized by the
Partnership for federal income tax purposes and allocated to the Partners in
accordance with the provisions hereof shall be determined without regard to any
election under Section 754 of the Code that may be made by the Partnership;
provided, however, that such allocations, once made, shall be adjusted (in the
manner determined by the General Partner) to take into account those adjustments
permitted or required by Sections 734 and 743 of the Code.
     (g) Each item of Partnership income, gain, loss and deduction, for federal
income tax purposes, shall be determined on an annual basis and prorated on a
monthly basis and shall be allocated to the Partners as of the opening of the
Nasdaq Global Market on the first Business Day of each month; provided, however,
that gain or loss on a sale or other disposition of any assets of the
Partnership or any other extraordinary item of income or loss realized and
recognized other than in the ordinary course of business, as determined by the
General Partner, shall be allocated to the Partners as of the opening of the
Nasdaq Global Market on the first Business Day of the month in which such gain
or loss is recognized for federal income tax purposes. The General Partner may
revise, alter or otherwise modify such methods of allocation to the extent
permitted or required by Section 706 of the Code and the regulations or rulings
promulgated thereunder.
     (h) Allocations that would otherwise be made to a Limited Partner under the
provisions of this Article VI shall instead be made to the beneficial owner of
Limited Partner Interests held by a nominee in any case in which the nominee has
furnished the identity of such owner to the Partnership in accordance with
Section 6031(c) of the Code or any other method determined by the General
Partner.

40



--------------------------------------------------------------------------------



 



     (i) If Capital Account balances are reallocated between the Partners in
accordance with Section 5.5(d)(i) hereof and Proposed Treasury
Regulation Section 1.704-1(b)(2)(iv)(s)(4), beginning with the year of
reallocation and continuing until the allocations required are fully taken into
account, the Partnership shall make corrective allocations (allocations of items
of gross income or gain or loss or deduction for federal income tax purposes
that do not have a corresponding book allocation) to take into account the
Capital Account reallocation, as provided in Proposed Treasury
Regulation Section 1.704-1(b)(4)(x).
     Section 6.3 Distributions.
     (a) Within 45 days following the end of each Quarter, an amount equal to
100% of Available Cash with respect to such Quarter shall, subject to
Section 17-607 of the Delaware Act, be distributed in accordance with this
Article VI by the Partnership to the Partners as of the Record Date selected by
the General Partner in accordance with each Partner’s Percentage Interest.
     (b) Notwithstanding Section 6.3(a), in the event of the dissolution and
liquidation of the Partnership, all receipts received during or after the
Quarter in which the Liquidation Date occurs shall be applied and distributed
solely in accordance with, and subject to the terms and conditions of,
Section 12.4.
     (c) The General Partner may treat taxes paid by the Partnership on behalf
of, or amounts withheld with respect to, all or less than all of the Partners,
as a distribution of Available Cash to such Partners.
     (d) Each distribution in respect of a Partnership Interest shall be paid by
the Partnership, directly or through the Transfer Agent or through any other
Person or agent, only to the Record Holder of such Partnership Interest as of
the Record Date set for such distribution. Such payment shall constitute full
payment and satisfaction of the Partnership’s liability in respect of such
payment, regardless of any claim of any Person who may have an interest in such
payment by reason of an assignment or otherwise.
ARTICLE VII
MANAGEMENT AND OPERATION OF BUSINESS
     Section 7.1 Management.
     (a) The General Partner shall conduct, direct and manage all activities of
the Partnership. Except as otherwise expressly provided in this Agreement, all
management powers over the business and affairs of the Partnership shall be
exclusively vested in the General Partner, and no Limited Partner shall have any
management power over the business and affairs of the Partnership. In addition
to the powers now or hereafter granted a general partner of a limited
partnership under applicable law or that are granted to the General Partner
under any other provision of this Agreement, the General Partner, subject to
Section 7.3, shall have full power and authority to do all things and on such
terms as it determines to be necessary or appropriate to conduct the business of
the Partnership, to exercise all powers set forth in Section 2.5 and to
effectuate the purposes set forth in Section 2.4, including the following:

41



--------------------------------------------------------------------------------



 



     (i) the making of any expenditures, the lending or borrowing of money, the
assumption or guarantee of, or other contracting for, indebtedness and other
liabilities, the issuance of evidences of indebtedness, including indebtedness
that is convertible into Partnership Securities, and the incurring of any other
obligations;
     (ii) the making of tax, regulatory and other filings, or rendering of
periodic or other reports to governmental or other agencies having jurisdiction
over the business or assets of the Partnership;
     (iii) the acquisition, disposition, mortgage, pledge, encumbrance,
hypothecation or exchange of any or all of the assets of the Partnership or the
merger or other combination of the Partnership with or into another Person (the
matters described in this clause (iii) being subject, however, to any prior
approval that may be required by Section 7.3 and Article XIV);
     (iv) the use of the assets of the Partnership (including cash on hand) for
any purpose consistent with the terms of this Agreement, including the financing
of the conduct of the operations of the Partnership Group; subject to
Section 7.6(a), the lending of funds to other Persons (including other Group
Members); the repayment or guarantee of obligations of any Group Member; and the
making of capital contributions to any Group Member;
     (v) the negotiation, execution and performance of any contracts,
conveyances or other instruments (including instruments that limit the liability
of the Partnership under contractual arrangements to all or particular assets of
the Partnership, with the other party to the contract to have no recourse
against the General Partner or its assets other than its interest in the
Partnership, even if same results in the terms of the transaction being less
favorable to the Partnership than would otherwise be the case);
     (vi) the distribution of Partnership cash;
     (vii) the selection and dismissal of employees (including employees having
titles such as “president,” “vice president,” “secretary” and “treasurer”) and
agents, outside attorneys, accountants, consultants and contractors and the
determination of their compensation and other terms of employment or hiring;
     (viii) the maintenance of insurance for the benefit of the Partnership
Group, the Partners and Indemnitees;
     (ix) the formation of, or acquisition of an interest in, and the
contribution of property and the making of loans to, any further limited or
general partnerships, joint ventures, corporations, limited liability companies
or other relationships (including the acquisition of interests in, and the
contributions of property to, any Group Member from time to time) subject to the
restrictions set forth in Section 2.4;
     (x) the control of any matters affecting the rights and obligations of the
Partnership, including the bringing and defending of actions at law or in equity
and

42



--------------------------------------------------------------------------------



 



otherwise engaging in the conduct of litigation, arbitration or mediation and
the incurring of legal expense and the settlement of claims and litigation;
     (xi) the indemnification of any Person against liabilities and
contingencies to the extent permitted by law;
     (xii) the entering into of listing agreements with any National Securities
Exchange and the delisting of some or all of the Limited Partner Interests from,
or requesting that trading be suspended on, any such exchange (subject to any
prior approval that may be required under Section 4.8);
     (xiii) the purchase, sale or other acquisition or disposition of
Partnership Securities, or the issuance of options, rights, warrants and
appreciation rights relating to Partnership Securities;
     (xiv) the undertaking of any action in connection with the Partnership’s
participation in any Group Member; and
     (xv) the entering into of agreements with any of its Affiliates to render
services to a Group Member or to itself in the discharge of its duties as
General Partner of the Partnership.
     (b) Notwithstanding any other provision of this Agreement, any Group Member
Agreement, the Delaware Act or any applicable law, rule or regulation, each of
the Partners and the Assignees and each other Person who may acquire an interest
in Partnership Securities hereby (i) approves, ratifies and confirms the
execution, delivery and performance by the parties thereto of this Agreement and
the Group Member Agreement of each other Group Member, the Underwriting
Agreement, the Omnibus Agreement, the Contribution Agreement, any Group Member
Agreement and the other agreements described in or filed as exhibits to the
Registration Statement or Proxy Statement that are related to the transactions
contemplated by the Registration Statement or the Proxy Statement; (ii) agrees
that the General Partner (on its own or through any officer of the Partnership)
is authorized to execute, deliver and perform the agreements referred to in
clause (i) of this sentence and the other agreements, acts, transactions and
matters described in or contemplated by the Registration Statement or Proxy
Statement on behalf of the Partnership without any further act, approval or vote
of the Partners or the Assignees or the other Persons who may acquire an
interest in Partnership Securities; and (iii) agrees that the execution,
delivery or performance by the General Partner, any Group Member or any
Affiliate of any of them of this Agreement or any agreement authorized or
permitted under this Agreement (including the exercise by the General Partner or
any Affiliate of the General Partner of the rights accorded pursuant to
Article XV) shall not constitute a breach by the General Partner of any duty
that the General Partner may owe the Partnership or the Limited Partners or any
other Persons under this Agreement (or any other agreements) or of any duty
stated or implied by law or equity.
     Section 7.2 Certificate of Limited Partnership. The General Partner has
caused the Certificate of Limited Partnership to be filed with the Secretary of
State of the State of Delaware as required by the Delaware Act. The General
Partner shall use all reasonable efforts to cause to

43



--------------------------------------------------------------------------------



 



be filed such other certificates or documents that the General Partner
determines to be necessary or appropriate for the formation, continuation,
qualification and operation of a limited partnership (or a partnership in which
the limited partners have limited liability) in the State of Delaware or any
other state in which the Partnership may elect to do business or own property.
To the extent the General Partner determines such action to be necessary or
appropriate, the General Partner shall file amendments to and restatements of
the Certificate of Limited Partnership and do all things to maintain the
Partnership as a limited partnership (or a partnership or other entity in which
the limited partners have limited liability) under the laws of the State of
Delaware or of any other state in which the Partnership may elect to do business
or own property. Subject to the terms of Section 3.4(a), the General Partner
shall not be required, before or after filing, to deliver or mail a copy of the
Certificate of Limited Partnership, any qualification document or any amendment
thereto to any Limited Partner.
     Section 7.3 Restrictions on the General Partner’s Authority. Except as
provided in Article XII and Article XIV, the General Partner may not sell,
exchange or otherwise dispose of all or substantially all of the assets of the
Partnership Group, taken as a whole, in a single transaction or a series of
related transactions (including by way of merger, consolidation, other
combination or sale of ownership interests of the Partnership’s Subsidiaries)
without the approval of holders of a Unit Majority; provided, however, that this
provision shall not preclude or limit the General Partner’s ability to mortgage,
pledge, hypothecate or grant a security interest in all or substantially all of
the assets of the Partnership Group and shall not apply to any forced sale of
any or all of the assets of the Partnership Group pursuant to the foreclosure
of, or other realization upon, any such encumbrance. Without the approval of
holders of a Unit Majority, the General Partner shall not, on behalf of the
Partnership, except as permitted under Section 4.6, 11.1 and Section 11.2, elect
or cause the Partnership to elect a successor general partner of the
Partnership.
     Section 7.4 Reimbursement of the General Partner.
     (a) Except as provided in this Section 7.4 and elsewhere in this Agreement,
the General Partner shall not be compensated for its services as a general
partner or managing member of any Group Member.
     (b) The General Partner shall be reimbursed on a monthly basis, or such
other basis as the General Partner may determine, for (i) all direct and
indirect expenses it incurs or payments it makes on behalf of the Partnership
Group (including salary, bonus, incentive compensation and other amounts paid to
any Person, including Affiliates of the General Partner to perform services for
the Partnership Group or for the General Partner in the discharge of its duties
to the Partnership Group, which amounts shall also include reimbursement for any
Common Units purchased to satisfy obligations of the Partnership under any of
its equity compensation plans), and (ii) all other expenses allocable to the
Partnership Group or otherwise incurred by the General Partner in connection
with operating the Partnership Group’s business (including expenses allocated to
the General Partner by its Affiliates). The General Partner shall determine the
expenses that are allocable to the Partnership Group. Reimbursements pursuant to
this Section 7.4 shall be in addition to any reimbursement to the General
Partner as a result of indemnification pursuant to Section 7.7.

44



--------------------------------------------------------------------------------



 



     (c) The General Partner and its Affiliates may charge any member of the
Partnership Group a management fee to the extent necessary to allow the
Partnership Group to reduce the amount of any state franchise or income tax or
any tax based upon the revenues or gross margin of any member of the Partnership
Group if the tax benefit produced by the payment of such management fee or fees
exceeds the amount of such fee or fees.
     (d) The General Partner, without the approval of the Limited Partners (who
shall have no right to vote in respect thereof), may propose and adopt on behalf
of the Partnership employee benefit plans, employee programs and employee
practices (including plans, programs and practices involving the issuance of
Partnership Securities or options to purchase or rights, warrants or
appreciation rights relating to Partnership Securities), or cause the
Partnership to issue Partnership Securities in connection with, or pursuant to,
any employee benefit plan, employee program or employee practice maintained or
sponsored by the General Partner or any of its Affiliates, in each case for the
benefit of employees of the General Partner, any Group Member or any Affiliate
or any of them, in respect of services performed, directly or indirectly, for
the benefit of the Partnership Group. The General Partner may cause the
Partnership to issue and sell to the General Partner or any of its Affiliates
any Partnership Securities that the General Partner or such Affiliates are
obligated to provide to any employees pursuant to any such employee benefit
plans, employee programs or employee practices. Expenses incurred by the General
Partner in connection with any such plans, programs and practices (including the
net cost to the General Partner or such Affiliates of Partnership Securities
purchased by the General Partner or such Affiliates from the Partnership to
fulfill options or awards under such plans, programs and practices) shall be
reimbursed in accordance with Section 7.4(b). Any and all obligations of the
General Partner under any employee benefit plans, employee programs or employee
practices adopted by the General Partner as permitted by this Section 7.4(c)
shall constitute obligations of the General Partner hereunder and shall be
assumed by any successor General Partner approved pursuant to Section 11.1 or
Section 11.2 or the transferee of or successor to all of the General Partner’s
General Partner Interest (represented by General Partner Units) pursuant to
Section 4.6.
     Section 7.5 Outside Activities.
     (a) The General Partner (i) agrees that its sole business will be to act as
a general partner or managing member, as the case may be, of the Partnership and
any other partnership or limited liability company of which the Partnership is,
directly or indirectly, a partner or member and to undertake activities that are
ancillary or related thereto (including being a limited partner in the
Partnership) and (ii) shall not engage in any business or activity or incur any
debts or liabilities except in connection with or incidental to (A) its
performance as general partner or managing member, if any, of one or more Group
Members as described in or contemplated by the Registration Statement or (B) the
acquiring, owning or disposing of debt or equity securities in any Group Member.
     (b) Each Indemnitee (other than the General Partner) shall have the right
to engage in businesses of every type and description and other activities for
profit and to engage in and possess an interest in other business ventures of
any and every type or description, whether in businesses engaged in or
anticipated to be engaged in by any Group Member, independently or with others,
including business interests and activities in direct competition with the
business and

45



--------------------------------------------------------------------------------



 



activities of any Group Member, and none of the same shall constitute a breach
of this Agreement or any duty expressed or implied by law to any Group Member or
any Partner or Assignee. None of any Group Member, any Limited Partner or any
other Person shall have any rights by virtue of this Agreement, any Group Member
Agreement, or the partnership relationship established hereby in any business
ventures of any Indemnitee.
     (c) Notwithstanding anything to the contrary in this Agreement, (i) the
engaging in competitive activities by any Indemnitees (other than the General
Partner) in accordance with the provisions of this Section 7.5 is hereby
approved by the Partnership and all Partners, (ii) it shall be deemed not to be
a breach of any fiduciary duty or any other obligation of any type whatsoever of
any Indemnitee for the Indemnitees (other than the General Partner) to engage in
such business interests and activities in preference to or to the exclusion of
the Partnership and (iii) the Indemnitees shall have no obligation hereunder or
as a result of any duty expressed or implied by law to present business
opportunities to the Partnership. Notwithstanding anything to the contrary in
this Agreement, the doctrine of corporate opportunity, or any analogous
doctrine, shall not apply to any Indemnitee (including the General Partner). No
Indemnitee (including the General Partner) who acquires knowledge of a potential
transaction, agreement, arrangement or other matter that may be an opportunity
for the Partnership, shall have any duty to communicate or offer such
opportunity to the Partnership, and such Indemnitee (including the General
Partner) shall not be liable to the Partnership, to any Limited Partner or any
other Person for breach of any fiduciary or other duty by reason of the fact
that such Indemnitee (including the General Partner) pursues or acquires for
itself, directs such opportunity to another Person or does not communicate such
opportunity or information to the Partnership.
     (d) The General Partner and each of its Affiliates may acquire Units or
other Partnership Securities and, except as otherwise provided in this
Agreement, shall be entitled to exercise, at their option, all rights relating
to all Units or other Partnership Securities acquired by them. The term
“Affiliates” when used in this Section 7.5(d) with respect to the General
Partner shall not include any Group Member.
     (e) Notwithstanding anything to the contrary in this Agreement, to the
extent that any provision of this Section 7.5 purports or is interpreted to have
the effect of restricting, eliminating or otherwise modifying the fiduciary
duties that might otherwise, as a result of Delaware or other applicable law, be
owed by the General Partner to the Partnership and its Limited Partners, or to
constitute a waiver or consent by the Limited Partners to any such fiduciary
duty, such provisions in this Section 7.5 shall be deemed to have been approved
by the Partners.
     Section 7.6 Loans from the General Partner; Loans or Contributions from the
Partnership or Group Members.
     (a) The General Partner or any of its Affiliates may lend to any Group
Member, and any Group Member may borrow from the General Partner or any of its
Affiliates, funds needed or desired by the Group Member for such periods of time
and in such amounts as the General Partner may determine; provided, however,
that in any such case the lending party may not charge the borrowing party
interest at a rate greater than the rate that would be charged the borrowing
party or impose terms less favorable to the borrowing party than would be
charged or

46



--------------------------------------------------------------------------------



 



imposed on the borrowing party by unrelated lenders on comparable loans made on
an arm’s-length basis (without reference to the lending party’s financial
abilities or guarantees), all as determined by the General Partner. The
borrowing party shall reimburse the lending party for any costs (other than any
additional interest costs) incurred by the lending party in connection with the
borrowing of such funds. For purposes of this Section 7.6(a) and Section 7.6(b),
the term “Group Member” shall include any Affiliate of a Group Member that is
controlled by the Group Member.
     (b) The Partnership may lend or contribute to any Group Member, and any
Group Member may borrow from the Partnership, funds on terms and conditions
determined by the General Partner. Prior to the consummation of the GP
Acquisition, no Group Member may lend funds to the General Partner or any of its
Affiliates (other than another Group Member).
     Section 7.7 Indemnification.
     (a) To the fullest extent permitted by law but subject to the limitations
expressly provided in this Agreement, all Indemnitees shall be indemnified and
held harmless by the Partnership from and against any and all losses, claims,
damages, liabilities, joint or several, expenses (including legal fees and
expenses), judgments, fines, penalties, interest, settlements or other amounts
arising from any and all claims, demands, actions, suits or proceedings, whether
civil, criminal, administrative or investigative, in which any Indemnitee may be
involved, or is threatened to be involved, as a party or otherwise, by reason of
its status as an Indemnitee; provided, that the Indemnitee shall not be
indemnified and held harmless if there has been a final and non-appealable
judgment entered by a court of competent jurisdiction determining that, in
respect of the matter for which the Indemnitee is seeking indemnification
pursuant to this Section 7.7, the Indemnitee acted in bad faith or engaged in
fraud, willful misconduct or, in the case of a criminal matter, acted with
knowledge that the Indemnitee’s conduct was unlawful; provided, further, no
indemnification pursuant to this Section 7.7 shall be available to the General
Partner or its Affiliates (other than a Group Member) with respect to its or
their obligations incurred pursuant to the Underwriting Agreement, the Omnibus
Agreement, the Contribution Agreement or the Transaction Agreement (other than
obligations incurred by the General Partner on behalf of the Partnership). Any
indemnification pursuant to this Section 7.7 shall be made only out of the
assets of the Partnership, it being agreed that the General Partner shall not be
personally liable for such indemnification and shall have no obligation to
contribute or loan any monies or property to the Partnership to enable it to
effectuate such indemnification.
     (b) To the fullest extent permitted by law, expenses (including legal fees
and expenses) incurred by an Indemnitee who is indemnified pursuant to
Section 7.7(a) in defending any claim, demand, action, suit or proceeding shall,
from time to time, be advanced by the Partnership prior to a determination that
the Indemnitee is not entitled to be indemnified upon receipt by the Partnership
of any undertaking by or on behalf of the Indemnitee to repay such amount if it
shall be determined that the Indemnitee is not entitled to be indemnified as
authorized in this Section 7.7.
     (c) The indemnification provided by this Section 7.7 shall be in addition
to any other rights to which an Indemnitee may be entitled under any agreement,
pursuant to any vote of the holders of Outstanding Limited Partner Interests, as
a matter of law or otherwise, both as to

47



--------------------------------------------------------------------------------



 



actions in the Indemnitee’s capacity as an Indemnitee and as to actions in any
other capacity, and shall continue as to an Indemnitee who has ceased to serve
in such capacity and shall inure to the benefit of the heirs, successors,
assigns and administrators of the Indemnitee.
     (d) The Partnership may purchase and maintain (or reimburse the General
Partner or its Affiliates for the cost of) insurance, on behalf of the General
Partner, its Affiliates and such other Persons as the General Partner shall
determine, against any liability that may be asserted against, or expense that
may be incurred by, such Person in connection with the Partnership’s activities
or such Person’s activities on behalf of the Partnership, regardless of whether
the Partnership would have the power to indemnify such Person against such
liability under the provisions of this Agreement.
     (e) For purposes of this Section 7.7, the Partnership shall be deemed to
have requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law shall constitute “fines”
within the meaning of Section 7.7(a); and action taken or omitted by it with
respect to any employee benefit plan in the performance of its duties for a
purpose reasonably believed by it to be in the best interest of the participants
and beneficiaries of the plan shall be deemed to be for a purpose that is in the
best interests of the Partnership.
     (f) In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.
     (g) An Indemnitee shall not be denied indemnification in whole or in part
under this Section 7.7 because the Indemnitee had an interest in the transaction
with respect to which the indemnification applies if the transaction was
otherwise permitted by the terms of this Agreement.
     (h) The provisions of this Section 7.7 are for the benefit of the
Indemnitees, their heirs, successors, assigns and administrators and shall not
be deemed to create any rights for the benefit of any other Persons.
     (i) No amendment, modification or repeal of this Section 7.7 or any
provision hereof shall in any manner terminate, reduce or impair the right of
any past, present or future Indemnitee to be indemnified by the Partnership, nor
the obligations of the Partnership to indemnify any such Indemnitee under and in
accordance with the provisions of this Section 7.7 as in effect immediately
prior to such amendment, modification or repeal with respect to claims arising
from or relating to matters occurring, in whole or in part, prior to such
amendment, modification or repeal, regardless of when such claims may arise or
be asserted.
     Section 7.8 Liability of Indemnitees.
     (a) Notwithstanding anything to the contrary set forth in this Agreement,
no Indemnitee shall be liable for monetary damages to the Partnership, the
Limited Partners, or any other Persons who have acquired interests in the
Partnership Securities, for losses sustained or

48



--------------------------------------------------------------------------------



 



liabilities incurred as a result of any act or omission of an Indemnitee unless
there has been a final and non-appealable judgment entered by a court of
competent jurisdiction determining that, in respect of the matter in question,
the Indemnitee acted in bad faith or engaged in fraud, willful misconduct or, in
the case of a criminal matter, acted with knowledge that the Indemnitee’s
conduct was criminal.
     (b) Subject to its obligations and duties as General Partner set forth in
Section 7.1(a), the General Partner may exercise any of the powers granted to it
by this Agreement and perform any of the duties imposed upon it hereunder either
directly or by or through its agents, and the General Partner shall not be
responsible for any misconduct or negligence on the part of any such agent
appointed by the General Partner in good faith.
     (c) To the extent that, at law or in equity, an Indemnitee has duties
(including fiduciary duties) and liabilities relating thereto to the Partnership
or to the Partners, the General Partner and any other Indemnitee acting in
connection with the Partnership’s business or affairs shall not be liable to the
Partnership or to any Partner for its good faith reliance on the provisions of
this Agreement.
     (d) Any amendment, modification or repeal of this Section 7.8 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the liability of the Indemnitees under this Section 7.8 as in
effect immediately prior to such amendment, modification or repeal with respect
to claims arising from or relating to matters occurring, in whole or in part,
prior to such amendment, modification or repeal, regardless of when such claims
may arise or be asserted.
     Section 7.9 Resolution of Conflicts of Interest; Standards of Conduct and
Modification of Duties.
     (a) Unless otherwise expressly provided in this Agreement or any Group
Member Agreement, whenever a potential conflict of interest exists or arises
between the General Partner or any of its Affiliates, on the one hand, and the
Partnership, any Group Member or any Partner, on the other, any resolution or
course of action by the General Partner or its Affiliates in respect of such
conflict of interest shall be permitted and deemed approved by all Partners, and
shall not constitute a breach of this Agreement, of any Group Member Agreement,
of any agreement contemplated herein or therein, or of any duty stated or
implied by law or equity, if the resolution or course of action in respect of
such conflict of interest is (i) approved by Special Approval, (ii) approved by
the vote of a majority of the Common Units (excluding Common Units owned by the
General Partner and its Affiliates), (iii) on terms no less favorable to the
Partnership than those generally being provided to or available from unrelated
third parties or (iv) fair and reasonable to the Partnership, taking into
account the totality of the relationships between the parties involved
(including other transactions that may be particularly favorable or advantageous
to the Partnership). The General Partner shall be authorized but not required in
connection with its resolution of such conflict of interest to seek Special
Approval of such resolution, and the General Partner may also adopt a resolution
or course of action that has not received Special Approval. If Special Approval
is not sought and the Board of Directors determines that the resolution or
course of action taken with respect to a conflict of interest satisfies either
of the standards set forth in clauses (iii) or (iv) above, then it shall be
presumed that, in making its

49



--------------------------------------------------------------------------------



 



decision, the Board of Directors acted in good faith, and in any proceeding
brought by any Limited Partner or by or on behalf of such Limited Partner or any
other Limited Partner or the Partnership challenging such approval, the Person
bringing or prosecuting such proceeding shall have the burden of overcoming such
presumption. Notwithstanding anything to the contrary in this Agreement or any
duty otherwise existing at law or equity, the existence of the conflicts of
interest described in the Registration Statement or the Proxy Statement are
hereby approved by all Partners and shall not constitute a breach of this
Agreement.
     (b) Whenever the General Partner makes a determination or takes or declines
to take any other action, or any of its Affiliates causes it to do so, in its
capacity as the general partner of the Partnership as opposed to in its
individual capacity, whether under this Agreement, any Group Member Agreement or
any other agreement contemplated hereby or otherwise, then, unless another
express standard is provided for in this Agreement, the General Partner, or such
Affiliates causing it to do so, shall make such determination or take or decline
to take such other action in good faith and shall not be subject to any other or
different standards imposed by this Agreement, any Group Member Agreement, any
other agreement contemplated hereby or under the Delaware Act or any other law,
rule or regulation or at equity. In order for a determination or other action to
be in “good faith” for purposes of this Agreement, the Person or Persons making
such determination or taking or declining to take such other action must believe
that the determination or other action is in the best interests of the
Partnership.
     (c) Whenever the General Partner makes a determination or takes or declines
to take any other action, or any of its Affiliates causes it to do so, in its
individual capacity as opposed to in its capacity as the general partner of the
Partnership, whether under this Agreement, any Group Member Agreement or any
other agreement contemplated hereby or otherwise, then the General Partner, or
such Affiliates causing it to do so, are entitled to make such determination or
to take or decline to take such other action free of any fiduciary duty or
obligation whatsoever to the Partnership, any Limited Partner, and the General
Partner, or such Affiliates causing it to do so, shall not be required to act in
good faith or pursuant to any other standard imposed by this Agreement, any
Group Member Agreement, any other agreement contemplated hereby or under the
Delaware Act or any other law, rule or regulation or at equity. By way of
illustration and not of limitation, whenever the phrase, “at the option of the
General Partner,” or some variation of that phrase, is used in this Agreement,
it indicates that the General Partner is acting in its individual capacity. For
the avoidance of doubt, whenever the General Partner votes or transfers its
Partnership Interests, or refrains from voting or transferring its Partnership
Interests, it shall be acting in its individual capacity. The General Partner’s
organizational documents may provide that determinations to take or decline to
take any action in its individual, rather than representative, capacity may or
shall be determined by its members, if the General Partner is a limited
liability company, stockholders, if the General Partner is a corporation, or the
members or stockholders of the General Partner’s general partner, if the General
Partner is a partnership.
     (d) Notwithstanding anything to the contrary in this Agreement, the General
Partner and its Affiliates shall have no duty or obligation, express or implied,
to (i) sell or otherwise dispose of any asset of the Partnership Group other
than in the ordinary course of business or (ii) permit any Group Member to use
any facilities or assets of the General Partner and its Affiliates, except as
may be provided in contracts entered into from time to time specifically dealing
with

50



--------------------------------------------------------------------------------



 



such use. Any determination by the General Partner or any of its Affiliates to
enter into such contracts shall be at its option.
     (e) Except as expressly set forth in this Agreement, neither the General
Partner nor any other Indemnitee shall have any duties or liabilities, including
fiduciary duties, to the Partnership or any Limited Partner, and the provisions
of this Agreement, to the extent that they restrict, eliminate or otherwise
modify the duties and liabilities, including fiduciary duties, of the General
Partner or any other Indemnitee otherwise existing at law or in equity, are
agreed by the Partners to replace such other duties and liabilities of the
General Partner or such other Indemnitee.
     (f) The Unitholders hereby authorize the General Partner, on behalf of the
Partnership as a partner or member of a Group Member, to approve of actions by
the general partner or managing member of such Group Member similar to those
actions permitted to be taken by the General Partner pursuant to this
Section 7.9.
     Section 7.10 Other Matters Concerning the General Partner.
     (a) The General Partner may rely and shall be protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, bond, debenture or other paper
or document believed by it to be genuine and to have been signed or presented by
the proper party or parties.
     (b) The General Partner may consult with legal counsel, accountants,
appraisers, management consultants, investment bankers and other consultants and
advisers selected by it, and any act taken or omitted to be taken in reliance
upon the opinion (including an Opinion of Counsel) of such Persons as to matters
that the General Partner reasonably believes to be within such Person’s
professional or expert competence shall be conclusively presumed to have been
done or omitted in good faith and in accordance with such opinion.
     (c) The General Partner shall have the right, in respect of any of its
powers or obligations hereunder, to act through any of its duly authorized
officers, a duly appointed attorney or attorneys-in-fact or the duly authorized
officers of the Partnership.
     Section 7.11 Purchase or Sale of Partnership Securities. The General
Partner may cause the Partnership to purchase or otherwise acquire Partnership
Securities, including the Subordinated Units and the Incentive Distribution
Rights as contemplated by Section 5.1. Such Partnership Securities shall be held
by the Partnership as treasury securities unless they are expressly cancelled by
action of an appropriate officer of the General Partner or by the Partnership as
contemplated by Section 5.1. As long as Partnership Securities are held by any
Group Member, such Partnership Securities shall not be considered Outstanding
for any purpose, except as otherwise provided herein. The General Partner or any
Affiliate of the General Partner may also purchase or otherwise acquire and sell
or otherwise dispose of Partnership Securities for its own account, subject to
the provisions of Articles IV and X.
     Section 7.12 Registration Rights of the General Partner and its Affiliates.

51



--------------------------------------------------------------------------------



 



     (a) If (i) the General Partner or any Affiliate of the General Partner
(including for purposes of this Section 7.12, any Person that was an Affiliate
of the General Partner as of the date of the First Amended and Restated
Agreement or is an Affiliate of the General Partner on the date hereof
(notwithstanding that it may later cease to be an Affiliate of the General
Partner)) holds Partnership Securities that it desires to sell and (ii) Rule 144
of the Securities Act (or any successor rule or regulation to Rule 144) or
another exemption from registration is not available to enable such holder of
Partnership Securities (the “Holder”) to dispose of the number of Partnership
Securities it desires to sell at the time it desires to do so without
registration under the Securities Act, then at the option and upon the request
of the Holder, the Partnership shall file with the Commission as promptly as
practicable after receiving such request, and use all commercially reasonable
efforts to cause to become effective and remain effective for a period of not
less than six months following its effective date or such shorter period as
shall terminate when all Partnership Securities covered by such registration
statement have been sold, a registration statement under the Securities Act
registering the offering and sale of the number of Partnership Securities
specified by the Holder; provided, however, that (i) the Partnership shall not
be required to effect more than three registrations pursuant to Section 7.12(a)
and Section 7.12(b); (ii) if the Conflicts Committee determines in good faith
that the requested registration would be materially detrimental to the
Partnership and its Partners because such registration would (x) materially
interfere with a significant acquisition, reorganization or other similar
transaction involving the Partnership, (y) require premature disclosure of
material information that the Partnership has a bona fide business purpose for
preserving as confidential or (z) render the Partnership unable to comply with
requirements under applicable securities laws, then the Partnership shall have
the right to postpone such requested registration for a period of not more than
six months after receipt of the Holder’s request, such right pursuant to this
Section 7.12(a) or Section 7.12(b) not to be utilized more than once in any
twelve-month period and (iii) neither the General Partner nor any of its
Affiliates shall be entitled to any registration rights pursuant to this
Section 7.12 until the earlier to occur of the termination of the Existing
Registration Rights Agreement or such time as there ceases to be any Registrable
Securities (as defined in the Existing Registration Rights Agreement). Except as
provided in the preceding sentence, the Partnership shall be deemed not to have
used all commercially reasonable efforts to keep the registration statement
effective during the applicable period if it voluntarily takes any action that
would result in Holders of Partnership Securities covered thereby not being able
to offer and sell such Partnership Securities at any time during such period,
unless such action is required by applicable law. In connection with any
registration pursuant to the first sentence of this Section 7.12(a), the
Partnership shall (i) promptly prepare and file (A) such documents as may be
necessary to register or qualify the securities subject to such registration
under the securities laws of such states as the Holder shall reasonably request;
provided, however, that no such qualification shall be required in any
jurisdiction where, as a result thereof, the Partnership would become subject to
general service of process or to taxation or qualification to do business as a
foreign corporation or partnership doing business in such jurisdiction solely as
a result of such registration, and (B) such documents as may be necessary to
apply for listing or to list the Partnership Securities subject to such
registration on such National Securities Exchange as the Holder shall reasonably
request, and (ii) do any and all other acts and things that may be necessary or
appropriate to enable the Holder to consummate a public sale of such Partnership
Securities in such states. Except as set forth in Section 7.12(d), all costs and
expenses of any

52



--------------------------------------------------------------------------------



 



such registration and offering (other than the underwriting discounts and
commissions) shall be paid by the Partnership, without reimbursement by the
Holder.
     (b) If any Holder holds Partnership Securities that it desires to sell and
Rule 144 of the Securities Act (or any successor rule or regulation to Rule 144)
or another exemption from registration is not available to enable such Holder to
dispose of the number of Partnership Securities it desires to sell at the time
it desires to do so without registration under the Securities Act, then at the
option and upon the request of the Holder, the Partnership shall file with the
Commission as promptly as practicable after receiving such request, and use all
reasonable efforts to cause to become effective and remain effective for a
period of not less than two years following its effective date or such shorter
period as shall terminate when all Partnership Securities covered by such shelf
registration statement have been sold, a “shelf” registration statement covering
the Partnership Securities specified by the Holder on an appropriate form under
Rule 415 under the Securities Act, or any similar rule that may be adopted by
the Commission; provided, however, that the Partnership shall not be required to
effect more than three registrations pursuant to Section 7.12(a) and this
Section 7.12(b); and provided further, however, that if the Conflicts Committee
determines in good faith that any offering under, or the use of any prospectus
forming a part of, the shelf registration statement would be materially
detrimental to the Partnership and its Partners because such offering or use
would (x) materially interfere with a significant acquisition, reorganization or
other similar transaction involving the Partnership, (y) require premature
disclosure of material information that the Partnership has a bona fide business
purpose for preserving as confidential or (z) render the Partnership unable to
comply with requirements under applicable securities laws, then the Partnership
shall have the right to suspend such offering or use for a period of not more
than six months after receipt of the Holder’s request, such right pursuant to
Section 7.12(a) or this Section 7.12(b) not to be utilized more than once in any
twelve-month period. Except as provided in the preceding sentence, the
Partnership shall be deemed not to have used all reasonable efforts to keep the
shelf registration statement effective during the applicable period if it
voluntarily takes any action that would result in Holders of Partnership
Securities covered thereby not being able to offer and sell such Partnership
Securities at any time during such period, unless such action is required by
applicable law. In connection with any shelf registration pursuant to this
Section 7.12(b), the Partnership shall (i) promptly prepare and file (A) such
documents as may be necessary to register or qualify the securities subject to
such shelf registration under the securities laws of such states as the Holder
shall reasonably request; provided, however, that no such qualification shall be
required in any jurisdiction where, as a result thereof, the Partnership would
become subject to general service of process or to taxation or qualification to
do business as a foreign corporation or partnership doing business in such
jurisdiction solely as a result of such shelf registration, and (B) such
documents as may be necessary to apply for listing or to list the Partnership
Securities subject to such shelf registration on such National Securities
Exchange as the Holder shall reasonably request, and (ii) do any and all other
acts and things that may be necessary or appropriate to enable the Holder to
consummate a public sale of such Partnership Securities in such states. Except
as set forth in Section 7.12(d), all costs and expenses of any such shelf
registration and offering (other than the underwriting discounts and
commissions) shall be paid by the Partnership, without reimbursement by the
Holder.

53



--------------------------------------------------------------------------------



 



     (c) If the Partnership shall at any time propose to file a registration
statement under the Securities Act for an offering of equity securities of the
Partnership for cash (other than an offering relating solely to an employee
benefit plan), the Partnership shall use all reasonable efforts to include such
number or amount of securities held by the Holder in such registration statement
as the Holder shall request; provided, that the Partnership is not required to
make any effort or take any action to so include the securities of the Holder
once the registration statement is declared effective by the Commission or
otherwise becomes effective, including any registration statement providing for
the offering from time to time of securities pursuant to Rule 415 of the
Securities Act. If the proposed offering pursuant to this Section 7.12(c) shall
be an underwritten offering, then, in the event that the managing underwriter or
managing underwriters of such offering advise the Partnership and the Holder in
writing that in their opinion the inclusion of all or some of the Holder’s
Partnership Securities would adversely and materially affect the success of the
offering, the Partnership shall include in such offering only that number or
amount, if any, of securities held by the Holder that, in the opinion of the
managing underwriter or managing underwriters, will not so adversely and
materially affect the offering. Except as set forth in Section 7.12(d), all
costs and expenses of any such registration and offering (other than the
underwriting discounts and commissions) shall be paid by the Partnership,
without reimbursement by the Holder.
     (d) If underwriters are engaged in connection with any registration
referred to in this Section 7.12, the Partnership shall provide indemnification,
representations, covenants, opinions and other assurance to the underwriters in
form and substance reasonably satisfactory to such underwriters. Further, in
addition to and not in limitation of the Partnership’s obligation under
Section 7.7, the Partnership shall, to the fullest extent permitted by law,
indemnify and hold harmless the Holder, its officers, directors and each Person
who controls the Holder (within the meaning of the Securities Act) and any agent
thereof (collectively, “Indemnified Persons”) from and against any and all
losses, claims, damages, liabilities, joint or several, expenses (including
legal fees and expenses), judgments, fines, penalties, interest, settlements or
other amounts arising from any and all claims, demands, actions, suits or
proceedings, whether civil, criminal, administrative or investigative, in which
any Indemnified Person may be involved, or is threatened to be involved, as a
party or otherwise, under the Securities Act or otherwise (hereinafter referred
to in this Section 7.12(d) as a “claim” and in the plural as “claims”) based
upon, arising out of or resulting from any untrue statement or alleged untrue
statement of any material fact contained in any registration statement under
which any Partnership Securities were registered under the Securities Act or any
state securities or Blue Sky laws, in any preliminary prospectus (if used prior
to the effective date of such registration statement), or in any summary or
final prospectus or in any amendment or supplement thereto (if used during the
period the Partnership is required to keep the registration statement current),
or arising out of, based upon or resulting from the omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements made therein not misleading; provided, however, that the
Partnership shall not be liable to any Indemnified Person to the extent that any
such claim arises out of, is based upon or results from an untrue statement or
alleged untrue statement or omission or alleged omission made in such
registration statement, such preliminary, summary or final prospectus or such
amendment or supplement, in reliance upon and in conformity with written
information furnished to the Partnership by or on behalf of such Indemnified
Person specifically for use in the preparation thereof.

54



--------------------------------------------------------------------------------



 



     (e) The provisions of Section 7.12(a), Section 7.12(b) and Section 7.12(c)
shall continue to be applicable with respect to the General Partner (and any of
the General Partner’s Affiliates) after it ceases to be a general partner of the
Partnership, during a period of two years subsequent to the effective date of
such cessation and for so long thereafter as is required for the Holder to sell
all of the Partnership Securities with respect to which it has requested during
such two-year period inclusion in a registration statement otherwise filed or
that a registration statement be filed; provided, however, that the Partnership
shall not be required to file successive registration statements covering the
same Partnership Securities for which registration was demanded during such
two-year period. The provisions of Section 7.12(d) shall continue in effect
thereafter.
     (f) The rights to cause the Partnership to register Partnership Securities
pursuant to this Section 7.12 may be assigned (but only with all related
obligations) by a Holder to a transferee or assignee of such Partnership
Securities, provided (i) the Partnership is, within a reasonable time after such
transfer, furnished with written notice of the name and address of such
transferee or assignee and the Partnership Securities with respect to which such
registration rights are being assigned; and (ii) such transferee or assignee
agrees in writing to be bound by and subject to the terms set forth in this
Section 7.12.
     (g) Any request to register Partnership Securities pursuant to this
Section 7.12 shall (i) specify the Partnership Securities intended to be offered
and sold by the Person making the request, (ii) express such Person’s present
intent to offer such Partnership Securities for distribution, (iii) describe the
nature or method of the proposed offer and sale of Partnership Securities, and
(iv) contain the undertaking of such Person to provide all such information and
materials and take all action as may be required in order to permit the
Partnership to comply with all applicable requirements in connection with the
registration of such Partnership Securities.
     Section 7.13 Reliance by Third Parties. Notwithstanding anything to the
contrary in this Agreement, any Person dealing with the Partnership shall be
entitled to assume that the General Partner and any officer of the General
Partner authorized by the General Partner to act on behalf of and in the name of
the Partnership has full power and authority to encumber, sell or otherwise use
in any manner any and all assets of the Partnership and to enter into any
authorized contracts on behalf of the Partnership, and such Person shall be
entitled to deal with the General Partner or any such officer as if it were the
Partnership’s sole party in interest, both legally and beneficially. Each
Limited Partner hereby waives any and all defenses or other remedies that may be
available against such Person to contest, negate or disaffirm any action of the
General Partner or any such officer in connection with any such dealing. In no
event shall any Person dealing with the General Partner or any such officer or
its representatives be obligated to ascertain that the terms of this Agreement
have been complied with or to inquire into the necessity or expedience of any
act or action of the General Partner or any such officer or its representatives.
Each and every certificate, document or other instrument executed on behalf of
the Partnership by the General Partner or its representatives shall be
conclusive evidence in favor of any and every Person relying thereon or claiming
thereunder that (a) at the time of the execution and delivery of such
certificate, document or instrument, this Agreement was in full force and
effect, (b) the Person executing and delivering such certificate, document or
instrument was duly authorized and empowered to do so for and on behalf of the
Partnership and (c) such

55



--------------------------------------------------------------------------------



 



certificate, document or instrument was duly executed and delivered in
accordance with the terms and provisions of this Agreement and is binding upon
the Partnership.
ARTICLE VIII
BOOKS, RECORDS, ACCOUNTING AND REPORTS
     Section 8.1 Records and Accounting. The General Partner shall keep or cause
to be kept at the principal office of the Partnership appropriate books and
records with respect to the Partnership’s business, including all books and
records necessary to provide to the Limited Partners any information required to
be provided pursuant to Section 3.4(a). Any books and records maintained by or
on behalf of the Partnership in the regular course of its business, including
the record of the Record Holders and assignees of Units or other Partnership
Securities, books of account and records of Partnership proceedings, may be kept
on, or be in the form of, computer disks, hard drives, punch cards, magnetic
tape, photographs, micrographics or any other information storage device;
provided, that the books and records so maintained are convertible into clearly
legible written form within a reasonable period of time. The books of the
Partnership shall be maintained, for financial reporting purposes, on an accrual
basis in accordance with U.S. GAAP.
     Section 8.2 Fiscal Year. The fiscal year of the Partnership shall be a
fiscal year ending December 31.
     Section 8.3 Reports.
     (a) As soon as practicable, but in no event later than 120 days after the
close of each fiscal year of the Partnership, the General Partner shall cause to
be mailed or made available, by any reasonable means (including posting on or
accessible through the Partnership’s website) to each Record Holder of a Unit as
of a date selected by the General Partner, an annual report containing financial
statements of the Partnership for such fiscal year of the Partnership, presented
in accordance with U.S. GAAP, including a balance sheet and statements of
operations, Partnership equity and cash flows, such statements to be audited by
a firm of independent public accountants selected by the General Partner.
     (b) As soon as practicable, but in no event later than 90 days after the
close of each Quarter except the last Quarter of each fiscal year, the General
Partner shall cause to be mailed or made available, by any reasonable means
(including posting on or accessible through the Partnership’s website) to each
Record Holder of a Unit, as of a date selected by the General Partner, a report
containing unaudited financial statements of the Partnership and such other
information as may be required by applicable law, regulation or rule of any
National Securities Exchange on which the Units are listed or admitted to
trading, or as the General Partner determines to be necessary or appropriate.
ARTICLE IX
TAX MATTERS
     Section 9.1 Tax Returns and Information. The Partnership shall timely file
all returns of the Partnership that are required for federal, state and local
income tax purposes on the basis

56



--------------------------------------------------------------------------------



 



of the accrual method and a taxable year ending on December 31. The tax
information reasonably required by Record Holders for federal and state income
tax reporting purposes with respect to a taxable year shall be furnished to them
within 90 days of the close of the calendar year in which the Partnership’s
taxable year ends. The classification, realization and recognition of income,
gain, losses and deductions and other items shall be on the accrual method of
accounting for federal income tax purposes.
     Section 9.2 Tax Elections.
     (a) The Partnership shall make the election under Section 754 of the Code
in accordance with applicable regulations thereunder, subject to the reservation
of the right to seek to revoke any such election upon the General Partner’s
determination that such revocation is in the best interests of the Limited
Partners. Notwithstanding any other provision herein contained, for the purposes
of computing the adjustments under Section 743(b) of the Code, the General
Partner shall be authorized (but not required) to adopt a convention whereby the
price paid by a transferee of a Limited Partner Interest will be deemed to be
the lowest quoted closing price of the Limited Partner Interests on any National
Securities Exchange on which such Limited Partner Interests are listed or
admitted to trading during the calendar month in which such transfer is deemed
to occur pursuant to Section 6.2(g) without regard to the actual price paid by
such transferee.
     (b) Except as otherwise provided herein, the General Partner shall
determine whether the Partnership should make any other elections permitted by
the Code.
     Section 9.3 Tax Controversies. Subject to the provisions hereof, for all
periods ending prior to the GP Acquisition Date, the General Partner is
designated as the Tax Matters Partner and for all periods after the GP
Acquisition Date the Board of Directors shall designate one officer of the
Partnership, the General Partner or its general partner who is a Partner as the
Tax Matters Partner. The Tax Matters Partner is authorized and required to
represent the Partnership (at the Partnership’s expense) in connection with all
examinations of the Partnership’s affairs by tax authorities, including
resulting administrative and judicial proceedings, and to expend Partnership
funds for professional services and costs associated therewith. Each Partner
agrees to cooperate with the Tax Matters Partner and to do or refrain from doing
any or all things reasonably required by the Tax Matters Partner to conduct such
proceedings.
     Section 9.4 Withholding. Notwithstanding any other provision of this
Agreement, the General Partner is authorized to take any action that may be
required to cause the Partnership and other Group Members to comply with any
withholding requirements established under the Code or any other federal, state
or local law including pursuant to Sections 1441, 1442, 1445 and 1446 of the
Code. To the extent that the Partnership is required or elects to withhold and
pay over to any taxing authority any amount resulting from the allocation or
distribution of income to any Partner or Assignee (including by reason of
Section 1446 of the Code), the General Partner may treat the amount withheld as
a distribution of cash pursuant to Section 6.3 in the amount of such withholding
from such Partner.
ARTICLE X
ADMISSION OF PARTNERS

57



--------------------------------------------------------------------------------



 



     Section 10.1 Admission of Limited Partners.
     (a) By acceptance of the transfer of any Limited Partner Interests in
accordance with Article IV or the acceptance of any Limited Partner Interests
issued pursuant to Article V or pursuant to a merger or consolidation pursuant
to Article XIV, and except as provided in Section 4.9, each transferee of, or
other such Person acquiring, a Limited Partner Interest (including any nominee
holder or an agent or representative acquiring such Limited Partner Interests
for the account of another Person) (i) shall be admitted to the Partnership as a
Limited Partner with respect to the Limited Partner Interests so transferred or
issued to such Person when any such transfer, issuance or admission is reflected
in the books and records of the Partnership and such Limited Partner becomes the
Record Holder of the Limited Partner Interests so transferred, (ii) shall become
bound by the terms of this Agreement, (iii) represents that the transferee has
the capacity, power and authority to enter into this Agreement, (iv) grants the
powers of attorney set forth in this Agreement and (v) makes the consents and
waivers contained in this Agreement, all with or without execution of this
Agreement by such Person. The transfer of any Limited Partner Interests and the
admission of any new Limited Partner shall not constitute an amendment to this
Agreement. A Person may become a Limited Partner or Record Holder of a Limited
Partner Interest without the consent or approval of any of the Partners. A
Person may not become a Limited Partner without acquiring a Limited Partner
Interest and until such Person is reflected in the books and records of the
Partnership as the Record Holder of such Limited Partner Interest. The rights
and obligations of a Person who is a Non-citizen Assignee shall be determined in
accordance with Section 4.9 hereof.
     (b) The name and mailing address of each Limited Partner shall be listed on
the books and records of the Partnership maintained for such purpose by the
Partnership or the Transfer Agent. The General Partner shall update the books
and records of the Partnership from time to time as necessary to reflect
accurately the information therein (or shall cause the Transfer Agent to do so,
as applicable). A Limited Partner Interest may be represented by a Certificate,
as provided in Section 4.1 hereof.
     (c) Any transfer of a Limited Partner Interest shall not entitle the
transferee to share in the profits and losses, to receive distributions, to
receive allocations of income, gain, loss, deduction or credit or any similar
item or to any other rights to which the transferor was entitled until the
transferee becomes a Limited Partner pursuant to Section 10.1(a).
     Section 10.2 Admission of Successor General Partner. A successor General
Partner approved pursuant to Section 11.1 or Section 11.2 or the transferee of
or successor to all of the General Partner Interest (represented by General
Partner Units) pursuant to Section 4.6 who is proposed to be admitted as a
successor General Partner shall be admitted to the Partnership as the General
Partner, effective immediately prior to the withdrawal or removal of the
predecessor or transferring General Partner, pursuant to Section 11.1 or 11.2 or
the transfer of the General Partner Interest (represented by General Partner
Units) pursuant to Section 4.6, provided, however, that no such successor shall
be admitted to the Partnership until compliance with the terms of Section 4.6
has occurred and such successor has executed and delivered such other documents
or instruments as may be required to effect such admission. Any such successor
shall, subject to the terms hereof, carry on the business of the members of the
Partnership Group without dissolution.

58



--------------------------------------------------------------------------------



 



     Section 10.3 Amendment of Agreement and Certificate of Limited Partnership.
To effect the admission to the Partnership of any Partner, the General Partner
shall take all steps necessary or appropriate under the Delaware Act to amend
the records of the Partnership to reflect such admission and, if necessary, to
prepare as soon as practicable an amendment to this Agreement and, if required
by law, the General Partner shall prepare and file an amendment to the
Certificate of Limited Partnership, and the General Partner may for this
purpose, among others, exercise the power of attorney granted pursuant to
Section 2.6.
ARTICLE XI
WITHDRAWAL OR REMOVAL OF PARTNERS
     Section 11.1 Withdrawal of the General Partner.
     (a) Subject to Section 11.1(c), the General Partner shall be deemed to have
withdrawn from the Partnership upon the occurrence of any one of the following
events (each such event herein referred to as an “Event of Withdrawal”);
     (i) The General Partner voluntarily withdraws from the Partnership by
giving written notice to the other Partners;
     (ii) The General Partner transfers all of its rights as General Partner
pursuant to Section 4.6;
     (iii) The General Partner is removed pursuant to Section 11.2;
     (iv) The General Partner (A) makes a general assignment for the benefit of
creditors; (B) files a voluntary bankruptcy petition for relief under Chapter 7
of the United States Bankruptcy Code; (C) files a petition or answer seeking for
itself a liquidation, dissolution or similar relief (but not a reorganization)
under any law; (D) files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against the General Partner
in a proceeding of the type described in clauses (A)-(C) of this
Section 11.1(a)(iv); or (E) seeks, consents to or acquiesces in the appointment
of a trustee (but not a debtor-in-possession), receiver or liquidator of the
General Partner or of all or any substantial part of its properties;
     (v) A final and non-appealable order of relief under Chapter 7 of the
United States Bankruptcy Code is entered by a court with appropriate
jurisdiction pursuant to a voluntary or involuntary petition by or against the
General Partner; or
     (vi) (A) in the event the General Partner is a corporation, a certificate
of dissolution or its equivalent is filed for the General Partner, or 90 days
expire after the date of notice to the General Partner of revocation of its
charter without a reinstatement of its charter, under the laws of its state of
incorporation; (B) in the event the General Partner is a partnership or a
limited liability company, the dissolution and commencement of winding up of the
General Partner; (C) in the event the General Partner is acting in such capacity
by virtue of being a trustee of a trust, the termination of the trust; (D) in
the event the General Partner is a natural person, his death or

59



--------------------------------------------------------------------------------



 



     adjudication of incompetency; and (E) otherwise in the event of the
termination of the General Partner.
If an Event of Withdrawal specified in Section 11.1(a)(iv), (v) or (vi)(A), (B),
(C) or (E) occurs, the withdrawing General Partner shall give notice to the
Limited Partners within 30 days after such occurrence. The Partners hereby agree
that only the Events of Withdrawal described in this Section 11.1 shall result
in the withdrawal of the General Partner from the Partnership.
     (b) Withdrawal of the General Partner from the Partnership upon the
occurrence of an Event of Withdrawal that is not in violation of Section 11.1(c)
shall not constitute a breach of this Agreement under the following
circumstances: (i) prior to 12:00 midnight, Central Standard Time, on
September 30, 2016, the General Partner voluntarily withdraws by giving at least
90 days’ advance notice of its intention to withdraw to the Limited Partners;
provided, that prior to the effective date of such withdrawal, the withdrawal is
approved by Unitholders holding at least a majority of the Outstanding Common
Units (excluding Common Units held by the General Partner and its Affiliates)
and the General Partner delivers to the Partnership an Opinion of Counsel
(“Withdrawal Opinion of Counsel”) that such withdrawal (following the selection
of the successor General Partner) would not result in the loss of the limited
liability of any Limited Partner or any Group Member or cause any Group Member
to be treated as an association taxable as a corporation or otherwise to be
taxed as an entity for federal income tax purposes (to the extent not already so
treated or taxed); (ii) at any time after 12:00 midnight, Central Standard Time,
on September 30, 2016, the General Partner voluntarily withdraws by giving at
least 90 days’ advance notice to the Unitholders, such withdrawal to take effect
on the date specified in such notice; (iii) at any time that the General Partner
ceases to be the General Partner pursuant to Section 11.1(a)(ii) or is removed
pursuant to Section 11.2; or (iv) notwithstanding clause (i) of this sentence,
at any time that the General Partner voluntarily withdraws by giving at least
90 days’ advance notice of its intention to withdraw to the Limited Partners,
such withdrawal to take effect on the date specified in the notice, if at the
time such notice is given one Person and its Affiliates (other than the General
Partner and its Affiliates) own beneficially or of record or control at least
50% of the Outstanding Units. The withdrawal of the General Partner from the
Partnership upon the occurrence of an Event of Withdrawal that is not in
violation of Section 11.1(c) shall also constitute the withdrawal of the General
Partner as general partner or managing member, if any, to the extent applicable,
of the other Group Members. If the General Partner gives a notice of withdrawal
pursuant to Section 11.1(a)(i), the holders of a Unit Majority, may, prior to
the effective date of such withdrawal, elect a successor General Partner. The
Person so elected as successor General Partner shall automatically become the
successor general partner or managing member, to the extent applicable, of the
other Group Members of which the General Partner is a general partner or a
managing member. If, prior to the effective date of the General Partner’s
withdrawal, a successor is not selected by the Unitholders as provided herein or
the Partnership does not receive a Withdrawal Opinion of Counsel, the
Partnership shall be dissolved in accordance with Section 12.1. Any successor
General Partner elected in accordance with the terms of this Section 11.1 shall
be subject to the provisions of Section 10.2.
     (c) After the consummation of the GP Acquisition, the General Partner may
not withdraw as general partner of the Partnership at any time for any reason
whatsoever. Any

60



--------------------------------------------------------------------------------



 



attempt of withdrawal by the General Partner shall, to the fullest extent
permitted by law, be null and void. The General Partner may only be removed
pursuant to Section 11.2.
     (d) Notwithstanding Section 11.1(c), if the General Partner withdraws as
general partner of the Partnership after the consummation of the GP Acquisition
in violation of this Agreement pursuant to Section 17-602 of the Delaware Act:
     (i) The withdrawing General Partner shall give 90 days prior notice of such
withdrawal to the Limited Partners.
     (ii) A successor General Partner shall be elected by a plurality of the
votes of the Limited Partners cast at a special meeting or an annual meeting
where a quorum is present.
     (iii) A successor General Partner elected pursuant to Section 11.1(d)(ii)
shall be admitted to the Partnership as the General Partner, effective as of the
date immediately prior to the withdrawal of the predecessor General Partner;
provided, however, that no such successor shall be admitted to the Partnership
until such successor has executed and delivered this Agreement and such other
documents or instruments as may be required to effect such admission. Any such
successor is hereby authorized to and shall, subject to the terms hereof, carry
on the business of the Partnership without dissolution.
     (iv) The Person so elected as successor General Partner shall automatically
become the successor general partner or managing member, as the case may be, of
the other Group Members of which the General Partner is a general partner or a
managing member.
     (v) Upon the withdrawal of the General Partner, if a successor General
Partner is elected pursuant to Section 11.1(d)(ii), the Partnership shall not be
dissolved and such successor General Partner shall continue the business of the
Partnership.
     Section 11.2 Removal of the General Partner. The General Partner may be
removed (a) if such removal is prior to the GP Acquisition Date and is approved
by the Unitholders holding at least 66 2/3% of the Outstanding Units (including
Units held by the General Partner and its Affiliates) voting as a single class
or (b) if such removal is on or after the GP Acquisition Date and is approved by
the Unitholders holding 100% of the Outstanding Units (including Units held by
the General Partner and its Affiliates) voting as a single class. Any such
action by such holders for removal of the General Partner must also provide for
the election of a successor General Partner by the Unitholders holding a
majority of the Outstanding Common Units voting as a single class (including
Units held by the General Partner and its Affiliates). Such removal shall be
effective immediately following the admission of a successor General Partner
pursuant to Section 10.2. The removal of the General Partner shall also
automatically constitute the removal of the General Partner as general partner
or managing member, to the extent applicable, of the other Group Members of
which the General Partner is a general partner or a managing member. If a Person
is elected as a successor General Partner in accordance with the terms of this
Section 11.2, such Person shall, upon admission pursuant to Section 10.2,
automatically become a successor general partner or managing member, to the
extent applicable, of the other

61



--------------------------------------------------------------------------------



 



Group Members of which the General Partner is a general partner or a managing
member. The right of the holders of Outstanding Units to remove the General
Partner shall not exist or be exercised unless the Partnership has received an
opinion opining as to the matters covered by a Withdrawal Opinion of Counsel.
Any successor General Partner elected in accordance with the terms of this
Section 11.2 shall be subject to the provisions of Section 10.2.
     Section 11.3 Interest of Departing General Partner and Successor General
Partner.
     (a) In the event of (i) withdrawal of the General Partner under
circumstances where such withdrawal does not violate this Agreement or
(ii) removal of the General Partner by the holders of Outstanding Units under
circumstances where Cause does not exist, if the successor General Partner is
elected in accordance with the terms of Section 11.1 or Section 11.2, the
Departing General Partner shall have the option, exercisable prior to the
effective date of the departure of such Departing General Partner, to require
its successor to purchase its General Partner Interest (represented by General
Partner Units) and its general partner interest (or equivalent interest), if
any, in the other Group Members (collectively, the “Combined Interest”) in
exchange for an amount in cash equal to the fair market value of such Combined
Interest, such amount to be determined and payable as of the effective date of
its departure. If the General Partner is removed by the Unitholders under
circumstances where Cause exists or if the General Partner withdraws under
circumstances where such withdrawal violates this Agreement, and if a successor
General Partner is elected in accordance with the terms of Section 11.1 or
Section 11.2 (or if the business of the Partnership is continued pursuant to
Section 12.2 and the successor General Partner is not the former General
Partner), such successor shall have the option, exercisable prior to the
effective date of the departure of such Departing General Partner (or, in the
event the business of the Partnership is continued, prior to the date the
business of the Partnership is continued), to purchase the Combined Interest for
such fair market value of such Combined Interest of the Departing General
Partner. In either event, the Departing General Partner shall be entitled to
receive all reimbursements due such Departing General Partner pursuant to
Section 7.4, including any employee-related liabilities (including severance
liabilities), incurred in connection with the termination of any employees
employed by the Departing General Partner or its Affiliates (other than any
Group Member) for the benefit of the Partnership or the other Group Members.
     For purposes of this Section 11.3(a), the fair market value of the
Departing General Partner’s Combined Interest shall be determined by agreement
between the Departing General Partner and its successor or, failing agreement
within 30 days after the effective date of such Departing General Partner’s
departure, by an independent investment banking firm or other independent expert
selected by the Departing General Partner and its successor, which, in turn, may
rely on other experts, and the determination of which shall be conclusive as to
such matter. If such parties cannot agree upon one independent investment
banking firm or other independent expert within 45 days after the effective date
of such departure, then the Departing General Partner shall designate an
independent investment banking firm or other independent expert, the Departing
General Partner’s successor shall designate an independent investment banking
firm or other independent expert, and such firms or experts shall mutually
select a third independent investment banking firm or independent expert, which
third independent investment banking firm or other independent expert shall
determine the fair market value of the Combined Interest

62



--------------------------------------------------------------------------------



 



of the Departing General Partner. In making its determination, such third
independent investment banking firm or other independent expert may consider the
then current trading price of Units on any National Securities Exchange on which
Units are then listed or admitted to trading, the value of the Partnership’s
assets, the rights and obligations of the Departing General Partner and other
factors it may deem relevant.
     (b) If the Combined Interest is not purchased in the manner set forth in
Section 11.3(a), the Departing General Partner (or its transferee) shall become
a Limited Partner and its Combined Interest shall be converted into Common Units
pursuant to a valuation made by an investment banking firm or other independent
expert selected pursuant to Section 11.3(a), without reduction in such
Partnership Interest (but subject to proportionate dilution by reason of the
admission of its successor). Any successor General Partner shall indemnify the
Departing General Partner (or its transferee) as to all debts and liabilities of
the Partnership arising on or after the date on which the Departing General
Partner (or its transferee) becomes a Limited Partner. For purposes of this
Agreement, conversion of the Combined Interest of the Departing General Partner
to Common Units will be characterized as if the Departing General Partner (or
its transferee) contributed its Combined Interest to the Partnership in exchange
for the newly issued Common Units.
     (c) If a successor General Partner is elected in accordance with the terms
of Section 11.1 or Section 11.2 (or if the business of the Partnership is
continued pursuant to Section 12.2 and the successor General Partner is not the
former General Partner) and the option described in Section 11.3(a) is not
exercised by the party entitled to do so, the successor General Partner shall,
at the effective date of its admission to the Partnership, contribute to the
Partnership cash in the amount equal to the product of the Percentage Interest
of the Departing General Partner and the Net Agreed Value of the Partnership’s
assets on such date. In such event, such successor General Partner shall,
subject to the following sentence, be entitled to its Percentage Interest of all
Partnership allocations and distributions to which the Departing General Partner
was entitled. In addition, the successor General Partner shall cause this
Agreement to be amended to reflect that, from and after the date of such
successor General Partner’s admission, the successor General Partner’s interest
in all Partnership distributions and allocations shall be its Percentage
Interest.
     Section 11.4 [Reserved.]
     Section 11.5 Withdrawal of Limited Partners. No Limited Partner shall have
any right to withdraw from the Partnership; provided, however, that when a
transferee of a Limited Partner’s Limited Partner Interest becomes a Record
Holder of the Limited Partner Interest so transferred, such transferring Limited
Partner shall cease to be a Limited Partner with respect to the Limited Partner
Interest so transferred.
ARTICLE XII
DISSOLUTION AND LIQUIDATION
     Section 12.1 Dissolution. The Partnership shall not be dissolved by the
admission of additional Limited Partners or by the admission of a successor
General Partner in accordance with the terms of this Agreement. Upon the removal
or withdrawal of the General Partner, if a

63



--------------------------------------------------------------------------------



 



successor General Partner is elected pursuant to Section 11.1 or Section 11.2,
the Partnership shall not be dissolved and such successor General Partner shall
continue the business of the Partnership. The Partnership shall dissolve, and
(subject to Section 12.2) its affairs shall be wound up, upon:
     (a) an Event of Withdrawal of the General Partner as provided in
Section 11.1(a) (other than Section 11.1(a)(ii)), unless a successor is elected
and an Opinion of Counsel is received as provided in Section 11.1(b) or 11.2 and
such successor is admitted to the Partnership pursuant to Section 10.2;
     (b) the General Partner withdraws as general partner as provided in
Section 11.1(d)(i), unless a successor is elected as provided in
Section 11.1(d)(ii) and such successor is admitted to the Partnership pursuant
to Section 10.2 and Section 11.1(d)(iii);
     (c) an election to dissolve the Partnership by the General Partner that is
approved by the holders of a Unit Majority;
     (d) the entry of a decree of judicial dissolution of the Partnership
pursuant to the provisions of the Delaware Act; or
     (e) at any time there are no Limited Partners, unless the Partnership is
continued without dissolution in accordance with the Delaware Act.
     Section 12.2 Continuation of the Business of the Partnership After
Dissolution. Upon (a) dissolution of the Partnership following an Event of
Withdrawal caused by the withdrawal or removal of the General Partner as
provided in Section 11.1(a)(i) or (iii) and the failure of the Partners to
select a successor to such Departing General Partner pursuant to Section 11.1 or
Section 11.2, then within 90 days thereafter, (b) dissolution of the Partnership
upon (i) an event constituting an Event of Withdrawal as defined in
Section 11.1(a)(iv), (v) or (vi), or (ii) the withdrawal or removal of the
General Partner as provided in Section 11.1(d) or Section 11.2 and the failure
of the Partners to select a successor to such Departing General Partner pursuant
to Section 11.1 or Section 11.2, then, to the maximum extent permitted by law,
within 180 days thereafter, the holders of a Unit Majority may elect to continue
the business of the Partnership on the same terms and conditions set forth in
this Agreement by appointing as a successor General Partner a Person approved by
the holders of a Unit Majority. Unless such an election is made within the
applicable time period as set forth above, the Partnership shall conduct only
activities necessary to wind up its affairs. If such an election is so made,
then:
     (i) the Partnership shall continue without dissolution unless earlier
dissolved in accordance with this Article XII;
     (ii) if the successor General Partner is not the former General Partner,
then the interest of the former General Partner shall be treated in the manner
provided in Section 11.3; and
     (iii) the successor General Partner shall be admitted to the Partnership as
General Partner, effective as of the Event of Withdrawal, by agreeing in writing
to be

64



--------------------------------------------------------------------------------



 



bound by this Agreement; provided, that the right of the holders of a Unit
Majority to approve a successor General Partner and to continue the business of
the Partnership shall not exist and may not be exercised unless the Partnership
has received an Opinion of Counsel that (x) the exercise of the right would not
result in the loss of limited liability of any Limited Partner and (y) neither
the Partnership nor any Group Member would be treated as an association taxable
as a corporation or otherwise be taxable as an entity for federal income tax
purposes upon the exercise of such right to continue (to the extent not already
so treated or taxed).
     Section 12.3 Liquidator. Upon dissolution of the Partnership, unless the
business of the Partnership is continued pursuant to Section 12.2, the General
Partner shall select one or more Persons to act as Liquidator. The Liquidator
(if other than the General Partner) shall be entitled to receive such
compensation for its services as may be approved by holders of at least a Unit
Majority. The Liquidator (if other than the General Partner) shall agree not to
resign at any time without 15 days’ prior notice and may be removed at any time,
with or without cause, by notice of removal approved by holders of at least a
Unit Majority. Upon dissolution, removal or resignation of the Liquidator, a
successor and substitute Liquidator (who shall have and succeed to all rights,
powers and duties of the original Liquidator) shall within 30 days thereafter be
approved by holders of at least a Unit Majority. The right to approve a
successor or substitute Liquidator in the manner provided herein shall be deemed
to refer also to any such successor or substitute Liquidator approved in the
manner herein provided. Except as expressly provided in this Article XII, the
Liquidator approved in the manner provided herein shall have and may exercise,
without further authorization or consent of any of the parties hereto, all of
the powers conferred upon the General Partner under the terms of this Agreement
(but subject to all of the applicable limitations, contractual and otherwise,
upon the exercise of such powers, other than the limitation on sale set forth in
Section 7.3) necessary or appropriate to carry out the duties and functions of
the Liquidator hereunder for and during the period of time required to complete
the winding up and liquidation of the Partnership as provided for herein.
     Section 12.4 Liquidation. The Liquidator shall proceed to dispose of the
assets of the Partnership, discharge its liabilities, and otherwise wind up its
affairs in such manner and over such period as determined by the Liquidator,
subject to Section 17-804 of the Delaware Act and the following:
     (a) The assets may be disposed of by public or private sale or by
distribution in kind to one or more Partners on such terms as the Liquidator and
such Partner or Partners may agree. If any property is distributed in kind, the
Partner receiving the property shall be deemed for purposes of Section 12.4(c)
to have received cash equal to its fair market value; and contemporaneously
therewith, appropriate cash distributions must be made to the other Partners.
The Liquidator may defer liquidation or distribution of the Partnership’s assets
for a reasonable time if it determines that an immediate sale or distribution of
all or some of the Partnership’s assets would be impractical or would cause
undue loss to the Partners. The Liquidator may distribute the Partnership’s
assets, in whole or in part, in kind if it determines that a sale would be
impractical or would cause undue loss to the Partners.
     (b) Liabilities of the Partnership include amounts owed to the Liquidator
as compensation for serving in such capacity (subject to the terms of
Section 12.3) and amounts to

65



--------------------------------------------------------------------------------



 



Partners otherwise than in respect of their distribution rights under
Article VI. With respect to any liability that is contingent, conditional or
unmatured or is otherwise not yet due and payable, the Liquidator shall either
settle such claim for such amount as it thinks appropriate or establish a
reserve of cash or other assets to provide for its payment. When paid, any
unused portion of the reserve shall be distributed as additional liquidation
proceeds.
     (c) All property and all cash in excess of that required to discharge
liabilities as provided in Section 12.4(b) shall be distributed to the Partners
in accordance with, and to the extent of, the positive balances in their
respective Capital Accounts, as determined after taking into account all Capital
Account adjustments (other than those made by reason of distributions pursuant
to this Section 12.4(c)) for the taxable year of the Partnership during which
the liquidation of the Partnership occurs (with such date of occurrence being
determined pursuant to Treasury Regulation Section 1.704-1(b)(2)(ii)(g)), and
such distribution shall be made by the end of such taxable year (or, if later,
within 90 days after said date of such occurrence).
     Section 12.5 Cancellation of Certificate of Limited Partnership. Upon the
completion of the distribution of Partnership cash and property as provided in
Section 12.4 in connection with the liquidation of the Partnership, the
Certificate of Limited Partnership and all qualifications of the Partnership as
a foreign limited partnership in jurisdictions other than the State of Delaware
shall be canceled and such other actions as may be necessary to terminate the
Partnership shall be taken.
     Section 12.6 Return of Contributions. The General Partner shall not be
personally liable for, and shall have no obligation to contribute or loan any
monies or property to the Partnership to enable it to effectuate, the return of
the Capital Contributions of the Limited Partners or Unitholders, or any portion
thereof, it being expressly understood that any such return shall be made solely
from Partnership assets.
     Section 12.7 Waiver of Partition. To the maximum extent permitted by law,
each Partner hereby waives any right to partition of the Partnership property.
     Section 12.8 Capital Account Restoration. No Limited Partner shall have any
obligation to restore any negative balance in its Capital Account upon
liquidation of the Partnership. If such liquidation occurs prior to the
consummation of the GP Acquisition, the General Partner shall be obligated to
restore any negative balance in its Capital Account upon liquidation of its
interest in the Partnership by the end of the taxable year of the Partnership
during which such liquidation occurs, or, if later, within 90 days after the
date of such liquidation.
ARTICLE XIII
AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE
     Section 13.1 Amendments to be Adopted Solely by the General Partner. Each
Partner agrees that the General Partner, without the approval of any Partner,
may amend any provision of this Agreement and execute, swear to, acknowledge,
deliver, file and record whatever documents may be required in connection
therewith, to reflect:

66



--------------------------------------------------------------------------------



 



     (a) a change in the name of the Partnership, the location of the principal
place of business of the Partnership, the registered agent of the Partnership or
the registered office of the Partnership;
     (b) admission, substitution, withdrawal or removal of Partners in
accordance with this Agreement;
     (c) a change that the General Partner determines to be necessary or
appropriate to qualify or continue the qualification of the Partnership as a
limited partnership or a partnership in which the Limited Partners have limited
liability under the laws of any state or to ensure that the Group Members will
not be treated as associations taxable as corporations or otherwise taxed as
entities for federal income tax purposes;
     (d) a change that the General Partner determines, (i) does not adversely
affect the Limited Partners (including any particular class of Partnership
Interests as compared to other classes of Partnership Interests) in any material
respect, (ii) to be necessary or appropriate to (A) satisfy any requirements,
conditions or guidelines contained in any opinion, directive, order, ruling or
regulation of any federal or state agency or judicial authority or contained in
any federal or state statute (including the Delaware Act) or (B) facilitate the
trading of the Units (including the division of any class or classes of
Outstanding Units into different classes to facilitate uniformity of tax
consequences within such classes of Units) or comply with any rule, regulation,
guideline or requirement of any National Securities Exchange on which the Units
are or will be listed or admitted to trading, (iii) to be necessary or
appropriate in connection with action taken by the General Partner pursuant to
Section 5.9 or (iv) is required to effect the intent expressed in the
Registration Statement or Proxy Statement or the intent of the provisions of
this Agreement or is otherwise contemplated by this Agreement;
     (e) a change in the fiscal year or taxable year of the Partnership and any
other changes that the General Partner determines to be necessary or appropriate
as a result of a change in the fiscal year or taxable year of the Partnership
including, if the General Partner shall so determine, a change in the definition
of “Quarter” and the dates on which distributions are to be made by the
Partnership;
     (f) an amendment that is necessary, in the Opinion of Counsel, to prevent
the Partnership, or the General Partner or its directors, officers, trustees or
agents from in any manner being subjected to the provisions of the Investment
Company Act of 1940, as amended, the Investment Advisers Act of 1940, as
amended, or “plan asset” regulations adopted under the Employee Retirement
Income Security Act of 1974, as amended, regardless of whether such are
substantially similar to plan asset regulations currently applied or proposed by
the United States Department of Labor;
     (g) an amendment that the General Partner determines to be necessary or
appropriate in connection with the authorization of issuance of any class or
series of Partnership Securities pursuant to Section 5.6;
     (h) any amendment expressly permitted in this Agreement to be made by the
General Partner acting alone;

67



--------------------------------------------------------------------------------



 



     (i) an amendment effected, necessitated or contemplated by a Merger
Agreement approved in accordance with Section 14.3;
     (j) an amendment that the General Partner determines to be necessary or
appropriate to reflect and account for the formation by the Partnership of, or
investment by the Partnership in, any corporation, partnership, joint venture,
limited liability company or other entity, in connection with the conduct by the
Partnership of activities permitted by the terms of Section 2.4;
     (k) a merger, conveyance or conversion pursuant to Section 14.3(d); or
     (l) any other amendments substantially similar to the foregoing.
     Section 13.2 Amendment Procedures. Except as provided in Section 13.1 and
Section 13.3, all amendments to this Agreement shall be made in accordance with
the following requirements. Amendments to this Agreement may be proposed only by
the General Partner; provided, however, that the General Partner shall have no
duty or obligation to propose any amendment to this Agreement and may decline to
do so free of any fiduciary duty or obligation whatsoever to the Partnership or
any Limited Partner and, in declining to propose an amendment, to the fullest
extent permitted by law shall not be required to act in good faith or pursuant
to any other standard imposed by this Agreement, any Group Member Agreement, any
other agreement contemplated hereby or under the Delaware Act or any other law,
rule or regulation or at equity. A proposed amendment shall be effective upon
its approval by the General Partner and the holders of a Unit Majority, unless a
greater or different percentage is required under this Agreement or by Delaware
law. Each proposed amendment that requires the approval of the holders of a
specified percentage of Outstanding Units shall be set forth in a writing that
contains the text of the proposed amendment. If such an amendment is proposed,
the General Partner shall seek the written approval of the requisite percentage
of Outstanding Units or call a meeting of the Unitholders to consider and vote
on such proposed amendment. The General Partner shall notify all Record Holders
upon final adoption of any such proposed amendments.
     Section 13.3 Amendment Requirements.
     (a) Notwithstanding the provisions of Section 13.1 and Section 13.2, no
provision of this Agreement that establishes a percentage of Outstanding Units
(including Units deemed owned by the General Partner) required to take any
action shall be amended, altered, changed, repealed or rescinded in any respect
that would have the effect of reducing such voting percentage unless such
amendment is approved by the written consent or the affirmative vote of holders
of Outstanding Units whose aggregate Outstanding Units constitute not less than
the voting requirement sought to be reduced.
     (b) Notwithstanding the provisions of Section 13.1 and Section 13.2, no
amendment to this Agreement may (i) enlarge the obligations of any Limited
Partner without its consent, unless such shall be deemed to have occurred as a
result of an amendment approved pursuant to Section 13.3(c), or (ii) enlarge the
obligations of, restrict in any way any action by or rights of, or reduce in any
way the amounts distributable, reimbursable or otherwise payable to, the General

68



--------------------------------------------------------------------------------



 



Partner or any of its Affiliates without its consent, which consent may be given
or withheld at its option.
     (c) Except as provided in Section 14.3, and without limitation of the
General Partner’s authority to adopt amendments to this Agreement without the
approval of any Partners or Assignees as contemplated in Section 13.1, any
amendment that would have a material adverse effect on the rights or preferences
of any class of Partnership Interests in relation to other classes of
Partnership Interests must be approved by the holders of not less than a
majority of the Outstanding Partnership Interests of the class affected.
     (d) Notwithstanding any other provision of this Agreement, except for
amendments pursuant to Section 13.1 and except as otherwise provided by
Section 14.3(b), no amendments shall become effective without the approval of
the holders of at least 90% of the Outstanding Units voting as a single class
unless the Partnership obtains an Opinion of Counsel to the effect that such
amendment will not affect the limited liability of any Limited Partner under
applicable partnership law of the state under whose laws the Partnership is
organized.
     (e) Except as provided in Section 13.1, this Section 13.3 shall only be
amended with the approval of the holders of at least 90% of the Outstanding
Units.
     Section 13.4 Common Unitholder Meetings. (a) All acts of Limited Partners
to be taken pursuant to this Agreement shall be taken in the manner provided in
this Article XIII.
     (b) Special meetings of the Limited Partners may be called by the General
Partner or by Limited Partners owning 20% or more of the Outstanding Units of
the class or classes for which a meeting is proposed. Limited Partners shall
call a special meeting by delivering to the General Partner one or more requests
in writing stating that the signing Limited Partners wish to call a special
meeting and indicating the general or specific purposes for which the special
meeting is to be called. Within 60 days after receipt of such a call from
Limited Partners or within such greater time as may be reasonably necessary for
the Partnership to comply with any statutes, rules, regulations, listing
agreements or similar requirements governing the holding of a meeting or the
solicitation of proxies for use at such a meeting, the General Partner shall
send a notice of the meeting to the Limited Partners either directly or
indirectly through the Transfer Agent. A meeting shall be held at a time and
place determined by the General Partner on a date not less than 10 days nor more
than 60 days after the mailing of notice of the meeting. Limited Partners shall
not vote on matters that would cause the Limited Partners to be deemed to be
taking part in the management and control of the business and affairs of the
Partnership so as to jeopardize the Limited Partners’ limited liability under
the Delaware Act or the law of any other state in which the Partnership is
qualified to do business.
     (c) (i) During each calendar year beginning on or after the GP Acquisition
Date, an annual meeting of the Limited Partners for the election of the Elected
Directors and such other matters as the Board of Directors shall submit to a
vote of the Limited Partners shall be held at such date and time as may be fixed
from time to time by the General Partner at such place within or without the
State of Delaware as may be fixed from time to time by the General Partner and
all as stated in the notice of the meeting. Notice of the annual meeting shall
be given in accordance with Section 13.5 not less than 10 days nor more than
60 days prior to the date of

69



--------------------------------------------------------------------------------



 



such meeting (unless such requirement conflicts with any rule, regulation,
guideline or requirement of any National Securities Exchange on which the Units
are listed or admitted to trading, in which case the rule, regulation, guideline
or requirement of such National Securities Exchange shall govern).
     (ii) The Limited Partners entitled to vote at the annual meeting shall vote
together as a single class. The Limited Partners entitled to vote shall elect by
a plurality of the votes cast at such meeting a number of individuals to serve
as Elected Directors as is determined in accordance with Section 13.13(b) solely
from the individuals nominated in accordance with the provisions of this
Section 13.4(c). The exercise by a Limited Partner of the right to elect the
Elected Directors and any other rights afforded to such Limited Partner under
this Section 13.4(c) shall be in such Limited Partner’s capacity as a limited
partner of the Partnership and shall not cause a Limited Partner to be deemed to
be taking part in the management and control of the business and affairs of the
Partnership so as to jeopardize such Limited Partner’s limited liability under
the Delaware Act or the law of any other state in which the Partnership is
qualified to do business.
     (iii) Each Limited Partner entitled to vote shall be entitled to one vote
for each Outstanding Unit that is registered in the name of such Limited Partner
on the Record Date for such meeting; provided, however, that prior to the Final
NGP Voting Termination Event, no NGP Party shall be entitled to vote Units
otherwise entitled to vote at the annual meeting in connection with any election
of Elected Directors pursuant to this Section 13.4(c), and any such Units that
are not entitled to be voted pursuant to this provision shall not be deemed to
be Outstanding for purposes of determining a quorum under Section 13.9.
     (iv) Nominations of Persons for election as Elected Directors to the Board
of Directors may be made at an annual meeting only (A) by or at the direction of
a majority of the Elected Directors on the Board of Directors, or (B) by any
Limited Partner (other than any NGP Party prior to the Final NGP Voting
Termination Event) who was a Record Holder of at least 20% of Outstanding Units
at the time of giving notice provided for in this Agreement, who is entitled to
vote at the meeting and who complies with the notice procedures set forth below;
provided, however, that such nominations shall be subject to the requirement
that the Board of Directors have and maintain at least three Elected Directors
meeting the independence and experience requirements as set forth most recently
by any National Securities Exchange on which any Units or other Partnership
Securities are listed or quoted. For nominations by a Limited Partner pursuant
to clause (B) above, the Limited Partner must have given timely notice thereof
in writing to the General Partner. To be timely, a Limited Partner’s notice
shall be delivered to the General Partner at the principal executive offices of
the General Partner not later than the close of business on the 120th calendar
day, nor earlier than the close of business on the 135th calendar day, prior to
the first anniversary of the preceding year’s annual meeting (which, for the
first calendar year beginning on or after the GP Acquisition Date, shall be
deemed to be May 1 of the immediately preceding year), provided, however, that
if the annual meeting is called for a date that is more than 30

70



--------------------------------------------------------------------------------



 



days earlier or more than 60 days after such anniversary date, to be timely, the
Limited Partner’s notice must be so received not earlier than the close of
business on the 135th day before the meeting and not later than the later to
occur of (x) the close of business on the 120th day before the meeting and
(y) the close of business on the 10th day following the day on which public
announcement of the date of the annual meeting is first made by the Partnership.
The adjournment of an annual meeting shall not commence a new time period for
the giving of a Limited Partner’s notice as described above. Such Limited
Partner’s notice shall set forth (Y) as to each person whom the Limited Partner
proposes to nominate for election or reelection as an Elected Director all
information relating to such person that is required to be disclosed in
solicitations of proxies for the election of directors in an election contest,
or is otherwise required, in each case pursuant to Regulation 14A under the
Securities Exchange Act (including such person’s written consent to being named
in the proxy statement as a nominee and to serving as a Director if elected);
and (Z) as to the Limited Partner giving the notice (1) the name and address of
such Limited Partner, and the name and address of (x) any Person controlling,
directly or indirectly, or acting in concert with, such Limited Partner, (y) any
beneficial owner of Units owned of record or beneficially by such Limited
Partner, and (z) any Person controlling, controlled by or under common control
with such Person referred to in the preceding clauses (x) and (y) (such person
described in (x), (y) and (z), a “Limited Partner Associated Person”), (2) the
class or series and number of Units that are owned of record or directly or
indirectly owned beneficially by such Limited Partner and any Limited Partner
Associated Person, (3) any option, warrant, convertible security, unit
appreciation right, swap or similar right with an exercise or conversion
privilege or a settlement payment or mechanism at a price related to any class
or series of Units or with a value derived in whole or in part from the value of
any class or series of Units, whether or not such instrument or right is subject
to settlement in the underlying class or series of Units or otherwise (a
“Derivative Instrument”) directly or indirectly owned beneficially by such
Limited Partner or Limited Partner Associated Person and any other direct or
indirect opportunity of such Limited Partner or any Limited Partner Associated
Person to profit or share in any profit derived from any increase or decrease in
the value of the Units, (4) any proxy (other than a revocable proxy given in
response to a solicitation made pursuant to Section 14(a) of the Securities
Exchange Act by way of a solicitation statement filed on Schedule 14A),
contract, arrangement, understanding or relationship pursuant to which such
Limited Partner or any Limited Partner Associated Person has a right to vote any
Units, (5) any short interest in any Units held by such Limited Partner or any
Limited Partner Associated Person (for purposes of this subclause a Person shall
be deemed to have a short interest in a Unit if such Person directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise, has the opportunity to profit or share in any profit derived from any
decrease in the value of the subject Unit), (6) any rights beneficially owned,
directly or indirectly, by such Limited Partner or Limited Partner Associated
Person to distributions of the Partnership that are separated or separable from
the underlying Units, (7) any proportionate interest in the Units or Derivative
Instruments held, directly or indirectly, by a general or limited partnership in
which such Limited Partner or any Limited Partner Associated Person is a general
partner or, directly or indirectly, beneficially owns an interest in a general
partner, (8) any performance-related fees (other than an asset-based fee) that
such Limited Partner or any

71



--------------------------------------------------------------------------------



 



Limited Partner Associated Person is entitled to based on any increase or
decrease in the value of the Units or Derivative Instruments, if any, including
without limitation any such interests held by members of such Limited Partner’s
or any Limited Partner Associated Person’s immediate family sharing the same
household, (9) a description of all agreements, arrangements or understandings
(written or oral) between or among such Limited Partner, any Limited Partner
Associated Person, any proposed nominee or any other Person or Persons
(including their names) pursuant to which the nomination or nominations are to
be made by such Limited Partner, (10) a representation that such Limited Partner
intends to appear in person or by proxy at the meeting to nominate the persons
named in its notice, (11) any other information relating to such Limited Partner
and any Limited Partner Associated Person that would be required to be disclosed
in a proxy statement or other filings required to be made in connection with
solicitations of proxies for election of directors pursuant to Regulation 14A
under the Securities Exchange Act, (12) a description of all direct and indirect
compensation and other material monetary agreements, arrangements and
understandings during the past three years, and any other material
relationships, between or among such Limited Partner or any Limited Partner
Associated Person, or others acting in concert therewith, on the one hand, and
each proposed nominee, and his or her respective affiliates and associates, or
others acting in concert therewith, on the other hand, and (13) a statement of
whether such Limited Partner or any Limited Partner Associated Person intends,
or is part of a group that intends, to solicit proxies for the election of the
proposed nominee. Other than as provided in Section 13.13, only such persons who
are nominated in accordance with the procedures set forth in this provision
shall be eligible to serve as Elected Directors. The chairman of the meeting
shall have the power and duty to determine whether a nomination was made in
accordance with the procedures set forth above and to declare that such
defective nomination shall be disregarded.
     (v) The General Partner shall use its reasonable efforts to take such
action as shall be necessary or appropriate to give effect to and implement the
provisions of this Section 13.4(c), including, without limitation, amending the
limited partnership agreement of the General Partner and the limited liability
company agreement of the general partner of the General Partner. The General
Partner or, if the General Partner is a limited partnership, its general
partner, shall be governed by organizational documents that permit the
effectuation of the relevant provisions of this Agreement, including, without
limitation, the provisions of this Article XIII and the provisions relating to
the Conflicts Committee.
     (vi) This Section 13.4(c) may not be amended except as permitted pursuant
to Section 13.1(d) or upon the prior approval of Limited Partners that hold
two-thirds of the Outstanding Units; provided that, prior to the Final NGP
Voting Termination Event, any Units beneficially owned by any NGP Party shall
not be voted and shall not be considered Outstanding for the purposes of such
approval.
     (vii) The provisions of this Section 13.4(c) shall have no effect prior to
the consummation of the GP Acquisition.

72



--------------------------------------------------------------------------------



 



     Section 13.5 Notice of a Meeting. Notice of a meeting called pursuant to
Section 13.4 shall be given to the Record Holders of the class or classes of
Units for which a meeting is proposed in writing by mail or other means of
written communication in accordance with Section 16.1. The notice shall be
deemed to have been given at the time when deposited in the mail or sent by
other means of written communication.
     Section 13.6 Record Date. For purposes of determining the Limited Partners
entitled to notice of or to vote at a meeting of the Limited Partners or to give
approvals without a meeting as provided in Section 13.11 the General Partner may
set a Record Date, which shall not be less than 10 nor more than 60 days before
(a) the date of the meeting (unless such requirement conflicts with any rule,
regulation, guideline or requirement of any National Securities Exchange on
which the Units are listed or admitted to trading, in which case the rule,
regulation, guideline or requirement of such National Securities Exchange shall
govern) or (b) in the event that approvals are sought without a meeting, the
date by which Limited Partners are requested in writing by the General Partner
to give such approvals. If the General Partner does not set a Record Date, then
(a) the Record Date for determining the Limited Partners entitled to notice of
or to vote at a meeting of the Limited Partners shall be the close of business
on the day next preceding the day on which notice is given, and (b) the Record
Date for determining the Limited Partners entitled to give approvals without a
meeting shall be the date the first written approval is deposited with the
Partnership in care of the General Partner in accordance with Section 13.11.
     Section 13.7 Adjournment. When a meeting is adjourned to another time or
place, notice need not be given of the adjourned meeting and a new Record Date
need not be fixed, if the time and place thereof are announced at the meeting at
which the adjournment is taken, unless such adjournment shall be for more than
45 days. At the adjourned meeting, the Partnership may transact any business
which might have been transacted at the original meeting. If the adjournment is
for more than 45 days or if a new Record Date is fixed for the adjourned
meeting, a notice of the adjourned meeting shall be given in accordance with
this Article XIII.
     Section 13.8 Waiver of Notice; Approval of Meeting; Approval of Minutes.
The transactions of any meeting of Limited Partners, however called and noticed,
and whenever held, shall be as valid as if it had occurred at a meeting duly
held after regular call and notice, if a quorum is present either in person or
by proxy. Attendance of a Limited Partner at a meeting shall constitute a waiver
of notice of the meeting, except when the Limited Partner attends the meeting
for the express purpose of objecting, at the beginning of the meeting, to the
transaction of any business because the meeting is not lawfully called or
convened; and except that attendance at a meeting is not a waiver of any right
to disapprove the consideration of matters required to be included in the notice
of the meeting, but not so included, if the disapproval is expressly made at the
meeting.
     Section 13.9 Quorum and Voting. Except as otherwise provided in this
Agreement, the holders of a majority of the Outstanding Units of the class or
classes for which a meeting has been called (including Outstanding Units deemed
owned by the General Partner) represented in person or by proxy shall constitute
a quorum at a meeting of Limited Partners of such class or classes unless any
such action by the Limited Partners requires approval by holders of a greater
percentage of such Units, in which case the quorum shall be such greater
percentage. At any meeting of the Limited Partners duly called and held in
accordance with this Agreement at which

73



--------------------------------------------------------------------------------



 



a quorum is present, the act of Limited Partners holding Outstanding Units that
in the aggregate represent a majority of the Outstanding Units entitled to vote
and be present in person or by proxy at such meeting shall be deemed to
constitute the act of all Limited Partners, unless a greater or different
percentage is required with respect to such action under the provisions of this
Agreement, applicable law, or the rules of an applicable National Securities
Exchange, in which case the act of the Limited Partners holding Outstanding
Units that in the aggregate represent at least such greater or different
percentage shall be required. The Limited Partners present at a duly called or
held meeting at which a quorum is present may continue to transact business
until adjournment, notwithstanding the withdrawal of enough Limited Partners to
leave less than a quorum, if any action taken (other than adjournment) is
approved by the required percentage of Outstanding Units specified in this
Agreement (including Outstanding Units deemed owned by the General Partner). In
the absence of a quorum any meeting of Limited Partners may be adjourned from
time to time by the affirmative vote of holders of at least a majority of the
Outstanding Units entitled to vote at such meeting (including Outstanding Units
deemed owned by the General Partner) represented either in person or by proxy,
but no other business may be transacted, except as provided in Section 13.7.
     Section 13.10 Conduct of a Meeting. The General Partner shall have full
power and authority concerning the manner of conducting any meeting of the
Limited Partners or solicitation of approvals in writing, including the
determination of Persons entitled to vote, the existence of a quorum, the
satisfaction of the requirements of Section 13.4, the conduct of voting, the
validity and effect of any proxies and the determination of any controversies,
votes or challenges arising in connection with or during the meeting or voting
and adjournment of any meeting. The General Partner shall designate a Person to
serve as chairman of any meeting and shall further designate a Person to take
the minutes of any meeting. All minutes shall be kept with the records of the
Partnership maintained by the General Partner. The General Partner may make such
other regulations consistent with applicable law and this Agreement as it may
deem advisable concerning the conduct of any meeting of the Limited Partners or
solicitation of approvals in writing, including regulations in regard to the
appointment of proxies, the appointment and duties of inspectors of votes and
approvals, the submission and examination of proxies and other evidence of the
right to vote, and the revocation of approvals in writing.
     Section 13.11 Action Without a Meeting. If authorized by the General
Partner, any action that may be taken at a meeting of the Limited Partners may
be taken without a meeting if an approval in writing setting forth the action so
taken is signed by Limited Partners owning not less than the minimum percentage
of the Outstanding Units (including Units deemed owned by the General Partner)
that would be necessary to authorize or take such action at a meeting at which
all the Limited Partners were present and voted (unless such provision conflicts
with any rule, regulation, guideline or requirement of any National Securities
Exchange on which the Units are listed or admitted to trading, in which case the
rule, regulation, guideline or requirement of such National Securities Exchange
shall govern). Prompt notice of the taking of action without a meeting shall be
given to the Limited Partners who have not approved in writing. The General
Partner may specify that any written ballot submitted to Limited Partners for
the purpose of taking any action without a meeting shall be returned to the
Partnership within the time period, which shall be not less than 20 days,
specified by the General Partner. If a ballot returned to the Partnership does
not vote all of the Units held by the Limited Partners, the

74



--------------------------------------------------------------------------------



 



Partnership shall be deemed to have failed to receive a ballot for the Units
that were not voted. If approval of the taking of any action by the Limited
Partners is solicited by any Person other than by or on behalf of the General
Partner, the written approvals shall have no force and effect unless and until
(a) they are deposited with the Partnership in care of the General Partner,
(b) approvals sufficient to take the action proposed are dated as of a date not
more than 90 days prior to the date sufficient approvals are deposited with the
Partnership and (c) an Opinion of Counsel is delivered to the General Partner to
the effect that the exercise of such right and the action proposed to be taken
with respect to any particular matter (i) will not cause the Limited Partners to
be deemed to be taking part in the management and control of the business and
affairs of the Partnership so as to jeopardize the Limited Partners’ limited
liability, and (ii) is otherwise permissible under the state statutes then
governing the rights, duties and liabilities of the Partnership and the
Partners.
     Section 13.12 Right to Vote and Related Matters.
     (a) Only those Record Holders of the Units on the Record Date set pursuant
to Section 13.6 (and also subject to the limitations contained in the definition
of “Outstanding”) shall be entitled to notice of, and to vote at, a meeting of
Limited Partners or to act with respect to matters as to which the holders of
the Outstanding Units have the right to vote or to act. All references in this
Agreement to votes of, or other acts that may be taken by, the Outstanding Units
shall be deemed to be references to the votes or acts of the Record Holders of
such Outstanding Units.
     (b) With respect to Units that are held for a Person’s account by another
Person (such as a broker, dealer, bank, trust company or clearing corporation,
or an agent of any of the foregoing), in whose name such Units are registered,
such other Person shall, in exercising the voting rights in respect of such
Units on any matter, and unless the arrangement between such Persons provides
otherwise, vote such Units in favor of, and at the direction of, the Person who
is the beneficial owner, and the Partnership shall be entitled to assume it is
so acting without further inquiry. The provisions of this Section 13.12(b) (as
well as all other provisions of this Agreement) are subject to the provisions of
Section 4.3.
     Section 13.13 Board of Directors.
     (a) On or promptly after the GP Acquisition Date, the NGP Representative
shall designate three members of the Board of Directors as Appointed Directors.
As soon as reasonably practicable following the GP Acquisition Date, the
Conflicts Committee shall appoint by a resolution adopted by a majority of the
members of the Conflicts Committee, two additional Directors meeting the
independence and experience requirements as set forth most recently by any
National Securities Exchange on which any Units or other Partnership Securities
are listed or quoted. The two additional Directors so appointed by the Conflicts
Committee shall constitute Elected Directors. Following the appointment of such
Directors, the Board of Directors shall consist of five Elected Directors, three
Appointed Directors and one Management Director, subject to adjustment pursuant
to Sections 13.13(d) or (e). The Directors shall be classified with respect to
their terms of office by dividing them into three classes established pursuant
to the limited liability company agreement of the General Partner (or the
general partner thereof, as

75



--------------------------------------------------------------------------------



 



applicable), each class to be as nearly equal in number as possible; provided,
however, that no class shall contain more than one Appointed Director.
     (b) At each annual meeting of the Limited Partners held after the GP
Acquisition Date, a number of individuals equal to the number of Elected
Directors whose terms expire at such annual meeting (including any Elected
Director whose term would have expired at such meeting but for the fact of such
individual’s death, resignation or removal, unless the vacancy caused by such
individual’s death, resignation or removal has already been filled prior to such
annual meeting) shall be elected to hold office as Elected Directors until the
third succeeding annual meeting. Each Elected Director shall hold office for the
term for which such Elected Director is elected and thereafter until such
Elected Director’s successor shall have been duly elected and qualified, or
until such Elected Director’s earlier death, resignation or removal. Following
the appointment by the Conflicts Committee of the two Elected Directors in
accordance with Section 13.13(a), any vacancies in Elected Directors (whether
due to death, resignation or removal of an Elected Director or an increase in
the total number of Elected Directors in accordance with Section 13.13(e)) may
be filled, until the next annual meeting at which the term of such class
expires, by a majority of the remaining Elected Directors then in office. An
Elected Director may be removed only for Cause for Removal and only upon a vote
of the majority of the remaining Elected Directors then in office.
     (c) At each annual meeting of the Limited Partners, a number of individuals
equal to the number of Appointed Directors whose terms expire at such annual
meeting (including any Appointed Director whose term would have expired at such
meeting but for the fact of such individual’s death, resignation or removal
(other than pursuant to Section 13.13(e)), unless the vacancy caused by such
individual’s death, resignation or removal has already been filled prior to such
annual meeting) shall be appointed by the NGP Representative to hold office as
Appointed Directors until the third succeeding annual meeting. Each Appointed
Director shall hold office for the term for which such Appointed Director is
appointed and thereafter until such Appointed Director’s successor shall have
been duly appointed and qualified, or until such Appointed Director’s earlier
death, resignation or removal. Any vacancies in Appointed Directors may be
filled by the NGP Representative in its sole discretion. An Appointed Director
may be removed (i) by the NGP Representative with or without Cause for Removal,
(ii) for Cause for Removal upon a vote of the majority of the remaining
Directors then in office, or (iii) in accordance with Section 13.13(e).
     (d) If, at any time, the NGP Parties collectively cease to be the Record
Holders of 20% or more of the Outstanding Common Units (the “First NGP Voting
Termination Event”), the Board of Directors may reduce the number of Appointed
Directors to two by resolution adopted by of a majority of the Elected
Directors. If, at any time, the NGP Parties collectively cease to be the Record
Holders of 10% or more of the Outstanding Common Units (the “Second NGP Voting
Termination Event”), the Board of Directors may reduce the number of Appointed
Directors to one by resolution adopted by of a majority of the Elected
Directors. If, at any time, the NGP Parties collectively cease to be the Record
Holders of 5% or more of the Outstanding Common Units (the “Final NGP Voting
Termination Event”), the Board of Directors may reduce the number of Appointed
Directors to zero by resolution adopted by of a majority of the Elected

76



--------------------------------------------------------------------------------



 



Directors. The NGP Representative shall notify the Board of Directors in writing
as promptly as reasonably practicable following any NGP Voting Termination
Event.
     (e) Upon the adoption of any resolution to reduce the number of Appointed
Directors pursuant to Section 13.13(d), the Board of Directors by resolution
adopted by a majority of the Elected Directors may elect (i) to remove a number
of Appointed Directors up to the number of such reduction; provided that if not
all Appointed Directors are removed pursuant to this clause (i) the NGP
Representative shall be entitled to select which Appointed Director(s) are to be
removed by providing written notice of such selection to the Board of Directors
within five Business Days after the NGP Representative receives written notice
of such resolution and/or (ii) to designate one or more of the Appointed
Directors that would otherwise be removed pursuant to clause (i) above as an
Elected Director(s) and to increase the total number of Elected Directors by the
number of Appointed Directors that are so designated. Prior to the occurrence of
the Final NGP Voting Termination Event, except as contemplated by this
Section 13.13(e), the total number of Elected Directors shall not exceed five
without the approval of the Board of Directors by resolution adopted by a
majority of the Elected Directors and the written consent of the NGP
Representative. Following the Final NGP Voting Termination Event, the total
number of Elected Directors shall be as established from time to time by the
Board of Directors.
     (f) Prior to the Final NGP Voting Termination Event, the Chief Executive
Officer of the General Partner (or the general partner thereof, as applicable)
(or his designee) shall serve as a Director (the “Management Director”) until
such Chief Executive Officer’s successor shall have been duly appointed, or
until such Chief Executive Officer’s earlier death, resignation or removal.
Immediately following the Final NGP Voting Termination Event, the Management
Director shall be redesignated as an Elected Director under this Agreement and
after such redesignation, this Section 13.13(f) shall have no effect.
     (g) This Article XIII shall not be deemed in any way to limit or impair the
ability of the Board of Directors or the General Partner to adopt a “poison
pill” or unitholder or other similar rights plan with respect to the
Partnership, whether such poison pill or plan contains “dead hand” provisions,
“no hand” provisions or other provisions relating to the redemption of the
poison pill or plan, in each case as such terms are used under Delaware common
law.
     (h) The General Partner shall use its reasonable efforts to take such
action as shall be necessary or appropriate to give effect to and implement the
provisions of this Section 13.13, including, without limitation, amending the
limited partnership agreement of the General Partner and the limited liability
company agreement of the general partner of the General Partner.
     (i) Except as permitted by Section 13.1(d), this Section 13.13 may not be
amended except upon the prior approval of (i) Limited Partners that hold
two-thirds of the Outstanding Units, provided that, prior to the Final NGP
Voting Termination Event, any Units beneficially owned by any NGP Party shall
not be voted and shall not be considered Outstanding for the purposes of such
approval and (ii) prior to the Final NGP Voting Termination Event, the NGP
Representative.
     (j) The provisions of this Section 13.13 shall have no effect prior to the
GP Acquisition Date.

77



--------------------------------------------------------------------------------



 



ARTICLE XIV
MERGER, CONSOLIDATION OR CONVERSION
     Section 14.1 Authority. The Partnership may merge or consolidate with or
into one or more corporations, limited liability companies, statutory trusts or
associations, real estate investment trusts, common law trusts or unincorporated
businesses, including a partnership (whether general or limited (including a
limited liability partnership)) or convert into any such entity, whether such
entity is formed under the laws of the State of Delaware or any other state of
the United States of America, pursuant to a written plan of merger or
consolidation (“Merger Agreement”) or a written plan of conversion (“Plan of
Conversion”), as the case may be, in accordance with this Article XIV.
     Section 14.2 Procedure for Merger, Consolidation or Conversion.
     (a) Merger, consolidation or conversion of the Partnership pursuant to this
Article XIV requires the prior consent of the General Partner, provided,
however, that, to the fullest extent permitted by law, the General Partner shall
have no duty or obligation to consent to any merger, consolidation or conversion
of the Partnership and may decline to do so free of any fiduciary duty or
obligation whatsoever to the Partnership or any Limited Partner and, in
declining to consent to a merger, consolidation or conversion, shall not be
required to act in good faith or pursuant to any other standard imposed by this
Agreement, any other agreement contemplated hereby or under the Delaware Act or
any other law, rule or regulation or at equity.
     (b) If the General Partner shall determine to consent to the merger or
consolidation, the General Partner shall approve the Merger Agreement, which
shall set forth:
     (i) name and state of domicile of each of the business entities proposing
to merge or consolidate;
     (ii) the name and state of domicile of the business entity that is to
survive the proposed merger or consolidation (the “Surviving Business Entity”);
     (iii) the terms and conditions of the proposed merger or consolidation;
     (iv) the manner and basis of exchanging or converting the equity securities
of each constituent business entity for, or into, cash, property or interests,
rights, securities or obligations of the Surviving Business Entity; and (i) if
any general or limited partner interests, securities or rights of any
constituent business entity are not to be exchanged or converted solely for, or
into, cash, property or general or limited partner interests, rights, securities
or obligations of the Surviving Business Entity, the cash, property or
interests, rights, securities or obligations of any general or limited
partnership, corporation, trust, limited liability company, unincorporated
business or other entity (other than the Surviving Business Entity) which the
holders of such general or limited partner interests, securities or rights are
to receive in exchange for, or upon conversion of their interests, securities or
rights, and (ii) in the case of securities represented by certificates, upon the
surrender of such certificates, which cash, property or general or limited
partner interests, rights, securities or obligations of the Surviving Business
Entity or any general or limited

78



--------------------------------------------------------------------------------



 



partnership, corporation, trust, limited liability company, unincorporated
business or other entity (other than the Surviving Business Entity), or
evidences thereof, are to be delivered;
     (v) a statement of any changes in the constituent documents or the adoption
of new constituent documents (the articles or certificate of incorporation,
articles of trust, declaration of trust, certificate or agreement of limited
partnership, operating agreement or other similar charter or governing document)
of the Surviving Business Entity to be effected by such merger or consolidation;
     (vi) the effective time of the merger, which may be the date of the filing
of the certificate of merger pursuant to Section 14.4 or a later date specified
in or determinable in accordance with the Merger Agreement (provided, that if
the effective time of the merger is to be later than the date of the filing of
such certificate of merger, the effective time shall be fixed at a date or time
certain at or prior to the time of the filing of such certificate of merger and
stated therein); and
     (vii) such other provisions with respect to the proposed merger or
consolidation that the General Partner determines to be necessary or
appropriate.
     (c) If the General Partner shall determine to consent to the conversion,
the General Partner shall approve the Plan of Conversion, which shall set forth:
     (i) the name of the converting entity and the converted entity;
     (ii) a statement that the Partnership is continuing its existence in the
organizational form of the converted entity;
     (iii) a statement as to the type of entity that the converted entity is to
be and the state or country under the laws of which the converted entity is to
be incorporated, formed or organized;
     (iv) the manner and basis of exchanging or converting the equity securities
of each constituent business entity for, or into, cash, property or interests,
rights, securities or obligations of the converted entity;
     (v) in an attachment or exhibit, the certificate of limited partnership of
the Partnership; and
     (vi) in an attachment or exhibit, the certificate of limited partnership,
articles of incorporation, or other organizational documents of the converted
entity;
     (vii) the effective time of the conversion, which may be the date of the
filing of the articles of conversion or a later date specified in or
determinable in accordance with the Plan of Conversion (provided, that if the
effective time of the conversion is to be later than the date of the filing of
such articles of conversion, the effective time shall be fixed at a date or time
certain at or prior to the time of the filing of such articles of conversion and
stated therein); and

79



--------------------------------------------------------------------------------



 



     (viii) such other provisions with respect to the proposed conversion that
the General Partner determines to be necessary or appropriate.
     Section 14.3 Approval by Limited Partners.
     (a) Except as provided in Section 14.3(d) or 14.3(e), the General Partner,
upon its approval of the Merger Agreement or the Plan of Conversion, as the case
may be, shall direct that the Merger Agreement or the Plan of Conversion, as
applicable, be submitted to a vote of Limited Partners, whether at a special
meeting or by written consent, in either case in accordance with the
requirements of Article XIII. A copy or a summary of the Merger Agreement or the
Plan of Conversion, as the case may be, shall be included in or enclosed with
the notice of a special meeting or the written consent.
     (b) Except as provided in Section 14.3(d) or 14.3(e), the Merger Agreement
or Plan of Conversion, as the case may be, shall be approved upon receiving the
affirmative vote or consent of the holders of a Unit Majority.
     (c) Except as provided in Section 14.3(d) or 14.3(e), after such approval
by vote or consent of the Limited Partners, and at any time prior to the filing
of the certificate of merger or articles of conversion pursuant to Section 14.4,
the merger, consolidation or conversion may be abandoned pursuant to provisions
therefor, if any, set forth in the Merger Agreement or Plan of Conversion, as
the case may be.
     (d) Notwithstanding anything else contained in this Article XIV or in this
Agreement, the General Partner is permitted, without Limited Partner approval,
to convert the Partnership or any Group Member into a new limited liability
entity, to merge the Partnership or any Group Member into, or convey all of the
Partnership’s assets to, another limited liability entity that shall be newly
formed and shall have no assets, liabilities or operations at the time of such
conversion, merger or conveyance other than those it receives from the
Partnership or other Group Member if (i) the General Partner has received an
Opinion of Counsel that the conversion, merger or conveyance, as the case may
be, would not result in the loss of the limited liability of any Limited Partner
or cause the Partnership to be treated as an association taxable as a
corporation or otherwise to be taxed as an entity for federal income tax
purposes (to the extent not previously treated as such), (ii) the sole purpose
of such conversion, merger, or conveyance is to effect a mere change in the
legal form of the Partnership into another limited liability entity and
(iii) the governing instruments of the new entity provide the Limited Partners
and the General Partner with the same rights and obligations as are herein
contained.
     (e) Additionally, notwithstanding anything else contained in this
Article XIV or in this Agreement, the General Partner is permitted, without
Limited Partner approval, to merge or consolidate the Partnership with or into
another entity if (A) the General Partner has received an Opinion of Counsel
that the merger or consolidation, as the case may be, would not result in the
loss of the limited liability of any Limited Partner or cause the Partnership to
be treated as an association taxable as a corporation or otherwise to be taxed
as an entity for federal income tax purposes (to the extent not previously
treated as such), (B) the merger or consolidation would not result in an
amendment to the Partnership Agreement, other than any amendments that could be
adopted pursuant to Section 13.1, (C) the Partnership is the Surviving Business
Entity in such

80



--------------------------------------------------------------------------------



 



merger or consolidation, (D) each Unit outstanding immediately prior to the
effective date of the merger or consolidation is to be an identical Unit of the
Partnership after the effective date of the merger or consolidation, and (E) the
number of Partnership Securities to be issued by the Partnership in such merger
or consolidation do not exceed 20% of the Partnership Securities Outstanding
immediately prior to the effective date of such merger or consolidation.
     (f) Pursuant to Section 17-211(g) of the Delaware Act, an agreement of
merger or consolidation approved in accordance with this Article XIV may
(a) effect any amendment to this Agreement or (b) effect the adoption of a new
partnership agreement for the Partnership if it is the Surviving Business
Entity. Any such amendment or adoption made pursuant to this Section 14.5 shall
be effective at the effective time or date of the merger or consolidation.
     Section 14.4 Certificate of Merger. Upon the required approval by the
General Partner and the Unitholders of a Merger Agreement or the Plan of
Conversion, as the case may be, a certificate of merger or articles of
conversion, as applicable, shall be executed and filed with the Secretary of
State of the State of Delaware in conformity with the requirements of the
Delaware Act.
     Section 14.5 Effect of Merger, Consolidation or Conversion.
     (a) At the effective time of the certificate of merger:
     (i) all of the rights, privileges and powers of each of the business
entities that has merged or consolidated, and all property, real, personal and
mixed, and all debts due to any of those business entities and all other things
and causes of action belonging to each of those business entities, shall be
vested in the Surviving Business Entity and after the merger or consolidation
shall be the property of the Surviving Business Entity to the extent they were
of each constituent business entity;
     (ii) the title to any real property vested by deed or otherwise in any of
those constituent business entities shall not revert and is not in any way
impaired because of the merger or consolidation;
     (iii) all rights of creditors and all liens on or security interests in
property of any of those constituent business entities shall be preserved
unimpaired; and
     (iv) all debts, liabilities and duties of those constituent business
entities shall attach to the Surviving Business Entity and may be enforced
against it to the same extent as if the debts, liabilities and duties had been
incurred or contracted by it.
     (b) At the effective time of the articles of conversion:
     (i) the Partnership shall continue to exist, without interruption, but in
the organizational form of the converted entity rather than in its prior
organizational form;
     (ii) all rights, title, and interests to all real estate and other property
owned by the Partnership shall continue to be owned by the converted entity in
its new organizational form without reversion or impairment, without further act
or deed, and

81



--------------------------------------------------------------------------------



 



without any transfer or assignment having occurred, but subject to any existing
liens or other encumbrances thereon;
     (iii) all liabilities and obligations of the Partnership shall continue to
be liabilities and obligations of the converted entity in its new organizational
form without impairment or diminution by reason of the conversion;
     (iv) all rights of creditors or other parties with respect to or against
the prior interest holders or other owners of the Partnership in their
capacities as such in existence as of the effective time of the conversion will
continue in existence as to those liabilities and obligations and may be pursued
by such creditors and obligees as if the conversion did not occur;
     (v) a proceeding pending by or against the Partnership or by or against any
of Partners in their capacities as such may be continued by or against the
converted entity in its new organizational form and by or against the prior
partners without any need for substitution of parties; and
     (vi) the Partnership Units that are to be converted into partnership
interests, shares, evidences of ownership, or other securities in the converted
entity as provided in the Plan of Conversion shall be so converted, and Partners
shall be entitled only to the rights provided in the Plan of Conversion.
ARTICLE XV
RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS
     Section 15.1 Right to Acquire Limited Partner Interests.
     (a) Notwithstanding any other provision of this Agreement, if at any time
prior to the consummation of the GP Acquisition the General Partner and its
Affiliates hold more than 80% of the total Limited Partner Interests of any
class then Outstanding, the General Partner shall then have the right, which
right it may assign and transfer in whole or in part to the Partnership or any
Affiliate of the General Partner, exercisable at its option, to purchase all,
but not less than all, of such Limited Partner Interests of such class then
Outstanding held by Persons other than the General Partner and its Affiliates,
at the greater of (x) the Current Market Price as of the date three days prior
to the date that the notice described in Section 15.1(b) is mailed and (y) the
highest price paid by the General Partner or any of its Affiliates for any such
Limited Partner Interest of such class purchased during the 90-day period
preceding the date that the notice described in Section 15.1(b) is mailed. Any
right to acquire Limited Partner Interests pursuant to this Section 15.1 shall
automatically terminate upon the consummation of the GP Acquisition. As used in
this Agreement, (i) “Current Market Price” as of any date of any class of
Limited Partner Interests means the average of the daily Closing Prices (as
hereinafter defined) per Limited Partner Interest of such class for the 20
consecutive Trading Days (as hereinafter defined) immediately prior to such
date; (ii) “Closing Price” for any day means the last sale price on such day,
regular way, or in case no such sale takes place on such day, the average of the
closing bid and asked prices on such day, regular way, as reported in the
principal consolidated transaction reporting system with respect to securities
listed on the principal National Securities

82



--------------------------------------------------------------------------------



 



Exchange (other than the Nasdaq Stock Market) on which such Limited Partner
Interests are listed or admitted to trading or, if such Limited Partner
Interests of such class are not listed or admitted to trading on any National
Securities Exchange (other than the Nasdaq Stock Market), the last quoted price
on such day or, if not so quoted, the average of the high bid and low asked
prices on such day in the over-the-counter market, as reported by the Nasdaq
Stock Market or such other system then in use, or, if on any such day such
Limited Partner Interests of such class are not quoted by any such organization,
the average of the closing bid and asked prices on such day as furnished by a
professional market maker making a market in such Limited Partner Interests of
such class selected by the General Partner, or if on any such day no market
maker is making a market in such Limited Partner Interests of such class, the
fair value of such Limited Partner Interests on such day as determined by the
General Partner; and (iii) “Trading Day” means a day on which the principal
National Securities Exchange on which such Limited Partner Interests of any
class are listed or admitted for trading is open for the transaction of business
or, if Limited Partner Interests of a class are not listed or admitted for
trading on any National Securities Exchange, a day on which banking institutions
in New York City generally are open.
     (b) If the General Partner, any Affiliate of the General Partner or the
Partnership elects to exercise the right to purchase Limited Partner Interests
granted pursuant to Section 15.1(a), the General Partner shall deliver to the
Transfer Agent notice of such election to purchase (the “Notice of Election to
Purchase”) and shall cause the Transfer Agent to mail a copy of such Notice of
Election to Purchase to the Record Holders of Limited Partner Interests of such
class (as of a Record Date selected by the General Partner) at least 10, but not
more than 60, days prior to the Purchase Date. Such Notice of Election to
Purchase shall also be published for a period of at least three consecutive days
in at least two daily newspapers of general circulation printed in the English
language and published in the Borough of Manhattan, New York. The Notice of
Election to Purchase shall specify the Purchase Date and the price (determined
in accordance with Section 15.1(a)) at which Limited Partner Interests will be
purchased and state that the General Partner, its Affiliate or the Partnership,
as the case may be, elects to purchase such Limited Partner Interests, upon
surrender of Certificates representing such Limited Partner Interests in
exchange for payment, at such office or offices of the Transfer Agent as the
Transfer Agent may specify, or as may be required by any National Securities
Exchange on which such Limited Partner Interests are listed. Any such Notice of
Election to Purchase mailed to a Record Holder of Limited Partner Interests at
his address as reflected in the records of the Transfer Agent shall be
conclusively presumed to have been given regardless of whether the owner
receives such notice. On or prior to the Purchase Date, the General Partner, its
Affiliate or the Partnership, as the case may be, shall deposit with the
Transfer Agent cash in an amount sufficient to pay the aggregate purchase price
of all of such Limited Partner Interests to be purchased in accordance with this
Section 15.1. If the Notice of Election to Purchase shall have been duly given
as aforesaid at least 10 days prior to the Purchase Date, and if on or prior to
the Purchase Date the deposit described in the preceding sentence has been made
for the benefit of the holders of Limited Partner Interests subject to purchase
as provided herein, then from and after the Purchase Date, notwithstanding that
any Certificate shall not have been surrendered for purchase, all rights of the
holders of such Limited Partner Interests (including any rights pursuant to
Article IV, Article V, Article VI, and Article XII) shall thereupon cease,
except the right to receive the purchase price (determined in accordance with
Section 15.1(a)) for Limited Partner Interests therefor, without interest, upon
surrender to the Transfer Agent of the Certificates

83



--------------------------------------------------------------------------------



 



representing such Limited Partner Interests, and such Limited Partner Interests
shall thereupon be deemed to be transferred to the General Partner, its
Affiliate or the Partnership, as the case may be, on the record books of the
Transfer Agent and the Partnership, and the General Partner or any Affiliate of
the General Partner, or the Partnership, as the case may be, shall be deemed to
be the owner of all such Limited Partner Interests from and after the Purchase
Date and shall have all rights as the owner of such Limited Partner Interests
(including all rights as owner of such Limited Partner Interests pursuant to
Article IV, Article V, Article VI and Article XII).
     (c) At any time from and after the Purchase Date, a holder of an
Outstanding Limited Partner Interest subject to purchase as provided in this
Section 15.1 may surrender his Certificate evidencing such Limited Partner
Interest to the Transfer Agent in exchange for payment of the amount described
in Section 15.1(a), therefor, without interest thereon.
ARTICLE XVI
GENERAL PROVISIONS
     Section 16.1 Addresses and Notices. Any notice, demand, request, report or
proxy materials required or permitted to be given or made to a Partner under
this Agreement shall be in writing and shall be deemed given or made when
delivered in person or when sent by first class United States mail or by other
means of written communication to the Partner at the address described below.
Any notice, payment or report to be given or made to a Partner hereunder shall
be deemed conclusively to have been given or made, and the obligation to give
such notice or report or to make such payment shall be deemed conclusively to
have been fully satisfied, upon sending of such notice, payment or report to the
Record Holder of such Partnership Securities at his address as shown on the
records of the Transfer Agent or as otherwise shown on the records of the
Partnership, regardless of any claim of any Person who may have an interest in
such Partnership Securities by reason of any assignment or otherwise. An
affidavit or certificate of making of any notice, payment or report in
accordance with the provisions of this Section 16.1 executed by the General
Partner, the Transfer Agent or the mailing organization shall be prima facie
evidence of the giving or making of such notice, payment or report. If any
notice, payment or report addressed to a Record Holder at the address of such
Record Holder appearing on the books and records of the Transfer Agent or the
Partnership is returned by the United States Postal Service marked to indicate
that the United States Postal Service is unable to deliver it, such notice,
payment or report and any subsequent notices, payments and reports shall be
deemed to have been duly given or made without further mailing (until such time
as such Record Holder or another Person notifies the Transfer Agent or the
Partnership of a change in his address) if they are available for the Partner at
the principal office of the Partnership for a period of one year from the date
of the giving or making of such notice, payment or report to the other Partners.
Any notice to the Partnership shall be deemed given if received by the General
Partner at the principal office of the Partnership designated pursuant to
Section 2.3. The General Partner may rely and shall be protected in relying on
any notice or other document from a Partner or other Person if believed by it to
be genuine.
     Section 16.2 Further Action. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.

84



--------------------------------------------------------------------------------



 



     Section 16.3 Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.
     Section 16.4 Integration. This Agreement constitutes the entire agreement
among the parties hereto pertaining to the subject matter hereof and supersedes
all prior agreements and understandings pertaining thereto.
     Section 16.5 Creditors. None of the provisions of this Agreement shall be
for the benefit of, or shall be enforceable by, any creditor of the Partnership.
     Section 16.6 Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach of any other covenant, duty, agreement or
condition.
     Section 16.7 Third-Party Beneficiaries. Each Partner agrees that any
Indemnitee shall be entitled to assert rights and remedies hereunder as a
third-party beneficiary hereto with respect to those provisions of this
Agreement affording a right, benefit or privilege to such Indemnitee and that
any Holder shall be entitled to assert rights and remedies hereunder as a
third-party beneficiary hereto with respect to those provisions of this
Agreement affording a right, benefit or privilege to such Holder.
     Section 16.8 Counterparts. This Agreement may be executed in counterparts,
all of which together shall constitute an agreement binding on all the parties
hereto, notwithstanding that all such parties are not signatories to the
original or the same counterpart. Each party shall become bound by this
Agreement immediately upon affixing its signature hereto or, in the case of a
Person acquiring a Limited Partner Interest, pursuant to Section 10.1(a) without
execution hereof.
     Section 16.9 Applicable Law. This Agreement shall be construed in
accordance with and governed by the laws of the State of Delaware, without
regard to the principles of conflicts of law.
     Section 16.10 Invalidity of Provisions. If any provision of this Agreement
is or becomes invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not be affected thereby.
     Section 16.11 Consent of Partners. Each Partner hereby expressly consents
and agrees that, whenever in this Agreement it is specified that an action may
be taken upon the affirmative vote or consent of less than all of the Partners,
such action may be so taken upon the concurrence of less than all of the
Partners and each Partner shall be bound by the results of such action.
     Section 16.12 Facsimile Signatures. The use of facsimile signatures affixed
in the name and on behalf of the transfer agent and registrar of the Partnership
on certificates representing Common Units is expressly permitted by this
Agreement.

85



--------------------------------------------------------------------------------



 



[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

86



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

            GENERAL PARTNER:

EAGLE ROCK ENERGY GP, L.P.


By:  EAGLE ROCK ENERGY G&P, LLC
        By:           Name:           Title:           LIMITED PARTNERS:

All Limited Partners now and hereafter
Admitted as Limited Partners of the
Partnership, pursuant to powers of attorney
Now and hereafter executed in favor of, and
Granted and delivered to the General
Partner or without execution hereof
Pursuant to Section 10.1(a) hereof.


EAGLE ROCK HOLDINGS, L.P.

By:  EAGLE ROCK GP, LLC
        By:           Name:           Title:        

Signature Page to
Second Amended and Restated Agreement of Limited Partnership





--------------------------------------------------------------------------------



 



Exhibit C
Form of Contribution Agreement

 



--------------------------------------------------------------------------------



 



Exhibit C
CONTRIBUTION AGREEMENT
     This Contribution Agreement (this “Agreement”) is made as of [ ], 2010, by
and among Eagle Rock Energy GP, L.P., a Delaware limited partnership (“Eagle
Rock GP”) and Eagle Rock Holdings, L.P., a Texas limited liability partnership
(“ERH” and, together with Eagle Rock GP, the “Contributors”), and Eagle Rock
Energy Partners, L.P., a Delaware limited partnership (the “Partnership”).
Capitalized terms used and not defined in this Agreement shall have the meanings
ascribed to them in the SPGTA (herein defined).
     WHEREAS, in accordance with that certain Securities Purchase and Global
Transactions Agreement dated as of December 21, 2009 (the “SPGTA”) by and among
the Contributors, the Partnership, Natural Gas Partners VII, L.P., a Delaware
limited partnership, Natural Gas Partners VIII, L.P., a Delaware limited
partnership, Montierra Minerals & Production, L.P., a Texas limited partnership,
Montierra Management LLC, a Texas limited liability company, and Eagle Rock
Energy G&P, LLC, a Delaware limited liability company, Contributors desire to
contribute the assets described herein to the Partnership.
     NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements contained herein and other good and valuable
consideration (the receipt and sufficiency of which are hereby confirmed and
acknowledged), the parties hereto hereby stipulate and agree as follows:
     1. Contribution. Contributors hereby irrevocably contribute, assign and
transfer to the Partnership and the Partnership hereby irrevocably takes and
accepts such contribution, assignment and transfer, on the terms herein
provided, all of the following:

  •   20,691,465 subordinated units representing limited partner interests in
the Partnership; and     •   all of the Incentive Distribution Rights (as
defined in the Partnership’s First Amended and Restated Agreement of Limited
Partnership).

     2. Entire Agreement. The rights and obligations created by this Agreement
are separate and independent from any rights and obligations created by any
other agreements between, including or relating to the parties hereto (or any of
their affiliates), including the SPGTA. Accordingly, none of the
representations, warranties, covenants or indemnities included in the SPGTA or
any other agreements between, including or relating to any party hereto (or any
of their affiliates) shall be merged into this Agreement or otherwise restrict
or limit the effect of this Agreement, but each shall survive as provided in
each such agreement.
     3. Miscellaneous. All amendments, supplements and modifications to this
Agreement shall be in writing and signed by each of the parties hereto. This
Agreement may be executed in multiple counterparts, each of which, when
executed, shall be deemed an original, and all of which shall constitute but one
and the same instrument. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND

1



--------------------------------------------------------------------------------



 



ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO
CONFLICT OF LAW PRINCIPLES.
[The remainder of this page is intentionally left blank.]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first above written.

            EAGLE ROCK ENERGY GP, L.P.

By its general partner,
Eagle Rock Energy G&P, LLC
        By:           Name:           Title:           EAGLE ROCK HOLDINGS, L.P.

By its general partner,
Eagle Rock GP, LLC
        By:           Name:           Title:           EAGLE ROCK ENERGY
PARTNERS, L.P.

By its general partner,
Eagle Rock Energy GP, L.P.

By its general partner,
Eagle Rock Energy G&P, LLC           By:           Name:           Title:      
 

 



--------------------------------------------------------------------------------



 



Exhibit D
Form of Assignment and Assumption Agreement

 



--------------------------------------------------------------------------------



 



Exhibit D
ASSIGNMENT AND ASSUMPTION AGREEMENT
     This Assignment and Assumption Agreement dated as of [ ], 20___is by and
between Eagle Rock Holdings, L.P., a Texas limited partnership (“Assignor”) and
Eagle Rock Energy Partners, L.P., a Delaware limited partnership (“Assignee”)
(the “Assignment”). Capitalized terms used and not defined in this Assignment
shall have the meanings ascribed to them in the SPGTA (herein defined).
     WHEREAS, Assignor owns (i) all of the issued and outstanding limited
liability company interests (the “G&P LLC Interest”) in Eagle Rock Energy G&P,
LLC (“G&P LLC”) and (ii) all of the issued and outstanding limited partner
interests (the “ERGP LP Interest” and together with the G&P LLC Interest, the
“General Partner Interests”) in Eagle Rock Energy GP, L.P. (“Eagle Rock GP”);
     WHEREAS, in accordance with that certain Securities Purchase and Global
Transactions Agreement dated as of December 21, 2009 (the “SPGTA”) by and among
Assignee, Assignor, Eagle Rock Energy GP, L.P., a Delaware limited partnership,
Natural Gas Partners VII, L.P., a Delaware limited partnership, Natural Gas
Partners VIII, L.P., a Delaware limited partnership, Montierra Minerals &
Production, L.P., a Texas limited partnership, Montierra Management LLC, a Texas
limited liability company, and Eagle Rock Energy G&P, LLC, a Delaware limited
liability company, Assignor desires to assign and transfer the General Partner
Interests to Assignee, and Assignee desires to acquire the General Partner
Interests and assume the Assumed Obligations (defined herein), subject to the
terms set forth below;
     WHEREAS, Assignor desires to assign the G&P LLC Interest to Assignee and
cease to be a member of G&P LLC, upon the terms and subject to the conditions
set forth in this Assignment and the SPGTA; and
     WHEREAS, simultaneous with the assignment by Assignor of the G&P LLC
Interest to Assignee, Assignee desires to be admitted to G&P LLC as the sole
member of G&P LLC.
     NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements contained herein and for other good and valuable
consideration (the receipt and sufficiency of which are hereby confirmed and
acknowledged), the parties hereto hereby stipulate and agree as follows:
1. Assignment. On and subject to the terms herein provided, Assignor hereby
irrevocably assigns and transfers all of its right, title, and interest in and
to the General Partner Interests to Assignee, and Assignee hereby irrevocably
takes and accepts such assignment and transfer of the General Partner Interests.
2. Assumption. Assignee hereby assumes and agrees to fully and timely pay,
perform, and discharge in accordance with their terms, any and all duties,
liabilities and obligations, whether vested, absolute or contingent, known or
unknown, asserted or unasserted, accrued or unaccrued, liquidated or
unliquidated, due or to become due, and whether contractual, statutory or
otherwise, arising out of or in connection with the ownership of the General
Partner Interests by Assignee from the date hereof (the “Assumed Obligations”).

1



--------------------------------------------------------------------------------



 



3. Entire Agreement. The rights and obligations created by this Assignment are
separate and independent from any rights and obligations created by any other
agreements between, including or relating to the parties hereto (or any of their
affiliates), including the SPGTA. Accordingly, none of the representations,
warranties, covenants or indemnities included in the SPGTA or any other
agreements between, including or relating to any party hereto (or any of their
affiliates) shall be merged into this Assignment or otherwise restrict or limit
the effect of this Assignment, but each shall survive as provided in each such
agreement.
4. Miscellaneous. All amendments, supplements and modifications to this
Assignment shall be in writing and signed by each of the parties hereto. This
Assignment may be executed in multiple counterparts, each of which, when
executed, shall be deemed an original, and all of which shall constitute but one
and the same instrument. This Assignment shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
assigns. THIS ASSIGNMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO CONFLICT OF
LAW PRINCIPLES.
[The remainder of this page is intentionally left blank.]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Assignment as of the
date first written above.

            EAGLE ROCK HOLDINGS, L.P.

By its general partner,
Eagle Rock GP, LLC
        By:           Name:           Title:           EAGLE ROCK ENERGY
PARTNERS, L.P.

By its general partner,
Eagle Rock Energy GP, L.P.

By its general partner,
Eagle Rock Energy G&P, LLC
        By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

STATE OF TEXAS            §
COUNTY OF                      §
     Personally appeared before me, the undersigned authority in and for the
said county and state, on this                      day of
                                        , 2010, within my jurisdiction, the
within named                                                             , who
acknowledged that he is                                           of Eagle Rock
GP, LLC, a limited liability company organized under the laws of
                    , as general partner of Eagle Rock Holdings, L.P, a Texas
limited partnership, and that for and on behalf of and as the act and deed of
said limited liability company and as its act and deed as such partnership
acting for and on behalf of said limited liability company, he executed the
above and foregoing instrument in the capacities stated after first having been
duly authorized by said limited liability company so to do.

           
 
   
 
  Notary Public in and for the State of Texas
    My commission expires:    

     (SEAL)
STATE OF TEXAS            §
COUNTY OF                      §
     Personally appeared before me, the undersigned authority in and for the
said county and state, on this                      day of                     ,
2010, within my jurisdiction, the within named
                                                            , who acknowledged
that he is                                            of Eagle Rock Energy G&P
LLC, a limited liability company organized under the laws of Delaware, as
general partner of Eagle Rock Energy GP, L.P., a Delaware limited partnership
which is the general partner of Eagle Rock Energy Partners, L.P., a Delaware
limited partnership, and that for and on behalf of and as the act and deed of
said limited liability company and as its act and deed as such partnership
acting for and on behalf of said limited liability company, he executed the
above and foregoing instrument in the capacities stated after first having been
duly authorized by said limited liability company so to do.

           
 
   
 
  Notary Public in and for the State of Texas
    My commission expires:    

     (SEAL)

 



--------------------------------------------------------------------------------



 



Exhibit E
Form and Terms of Warrant

 



--------------------------------------------------------------------------------



 



Exhibit E
No. [                    ] [ ___] Warrants

CUSIP No. [                    ]
Warrant Certificate
EAGLE ROCK ENERGY PARTNERS, L.P.
     This Warrant Certificate certifies that [                    ], or
registered assigns, is the registered holder of Warrants (the “Warrants”)
expiring [                    ], 20121 (the “Expiration Date”) to purchase
common units representing limited partner interests (the “Common Units”) of
Eagle Rock Energy Partners, L.P., a Delaware limited partnership (the
“Partnership”). Each Warrant entitles the registered holder upon exercise at any
time from 9:00 a.m. until 11:59 New York City Time on each March 15, May 15,
August 15 and November 15 (the “Exercise Dates”) prior to the Expiration Date,
to receive from the Partnership one fully paid and nonassessable Common Unit
(the “Warrant Unit”) at the initial exercise price (the “Exercise Price”) of
$6.00 per Warrant Unit payable upon surrender of this Warrant Certificate, with
the form of election to purchase set forth herein properly completed and
executed, together with payment of the Exercise Price (or through “cashless
exercise” if permitted by the Warrant Agreement) at the office or agency of
[                    ], as warrant agent (the “Warrant Agent”), subject to the
conditions set forth herein and in the Warrant Agreement between the Partnership
and the Warrant Agent. The Exercise Price and number of Warrant Units issuable
upon exercise of the Warrants are subject to adjustment upon the occurrence of
certain events set forth in the Warrant Agreement.2
     No Warrant may be exercised after 5:00 p.m., New York City Time on the
Expiration Date, and to the extent not exercised by such time such Warrants
shall become void.
     No fraction of a Common Unit will be issued upon any exercise of a Warrant.
If the holder of a Warrant would be entitled to receive a fraction of a Common
Unit upon any exercise of a Warrant, the Partnership shall, upon such exercise,
round up or down to the nearest whole number the number of Common Units to be
issued to such holder.
     Upon any exercise of the Warrant for less than the total number of Warrant
Units provided for herein, there shall be issued to the registered holder or the
registered holder’s assignee a new Warrant Certificate covering the number of
Warrant Units for which the Warrant has not been exercised.
     Warrant Certificates, when surrendered at the office or agency of the
Warrant Agent by the registered holder hereof in person or by attorney duly
authorized in writing, may be exchanged in the manner and subject to the
limitations provided in the Warrant Agreement, but without payment of any
service charge, for another Warrant Certificate or
 

1   The Expiration Date shall be two years following the completion of the
Rights Offering.   2   See the attached summary terms of the Warrant Agreement.

 



--------------------------------------------------------------------------------



 



Warrant Certificates of like tenor and evidencing in the aggregate a like number
of Warrants.3
     Upon due presentment for registration of transfer of the Warrant
Certificate at the office or agency of the Warrant Agent, a new Warrant
Certificate or Warrant Certificates of like tenor and evidencing in the
aggregate a like number of Warrants shall be issued to the transferee in
exchange for this Warrant Certificate, subject to the limitations provided in
the Warrant Agreement, without charge except for any applicable tax or
governmental charge.4
     The Partnership and the Warrant Agent may deem and treat the registered
holder as the absolute owner of this Warrant Certificate (notwithstanding any
notification of ownership or other writing hereon made by anyone) for the
purpose of any exercise hereof, of any distribution to the registered holder,
and for all other purposes, and neither the Partnership nor the Warrant Agent
shall be affected by any notice to the contrary.
     This Warrant Certificate does not entitle the registered holder to any of
the rights of a unitholder of the Partnership.
     This Warrant Certificate shall not be valid unless countersigned by the
Warrant Agent.
     This Warrant Certificate shall be governed by and construed in accordance
with the internal laws of the State of New York.
 

3   See the attached summary terms of the Warrant Agreement.   4   See the
attached summary terms of the Warrant Agreement.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Partnership has caused this Warrant Certificate to
be signed below.
Dated:

            EAGLE ROCK ENERGY PARTNERS, L.P.

By its general partner,
      Eagle Rock Energy GP, L.P.

By its general partner,
      Eagle Rock Energy G&P, LLC
        By:           Name:           Title:        

Countersigned:
Dated:     , 20
as Warrant Agent

                By:           Authorized Signatory             

 



--------------------------------------------------------------------------------



 



         

[Form of Election to Purchase]
(To Be Executed Upon Exercise Of Warrant)
     The undersigned hereby irrevocably elects to exercise the right,
represented by this Warrant Certificate, to receive                      Common
Units and herewith tenders payment in full for such Common Units to the order of
EAGLE ROCK ENERGY PARTNERS, L.P., in the amount of $                     in
accordance with the terms hereof.
     The undersigned requests that a certificate for such Common Units be
registered in the name of                                         , whose
address is                                           and that such Common Units
be delivered to                     , whose address is
                                        . If said number of Common Units is less
than all of the Common Units purchasable hereunder, the undersigned requests
that a new Warrant Certificate representing the remaining balance of such Common
Units be registered in the name of                                         ,
whose address is                                          , and that such
Warrant Certificate be delivered to                                         
whose address is __________________________ .

     
 
     
 
   
 
  Signature
 
   
Date:
   
 
   
 
   
 
  Signature

 



--------------------------------------------------------------------------------



 



SUMMARY OF CERTAIN TERMS OF WARRANT AGREEMENT
The Warrant Agreement shall contain the following terms, together with such
other terms reasonably agreed to by the Partnership and the warrant agent:
1. Exercise of Warrants.
     Warrants may be exercised at any time from 9:00 a.m. until 5:00 p.m. New
York City Time on each of the Exercise Dates prior to the Expiration Date. In
order to exercise all or any of the Warrants represented by this Warrant
Certificate, the holder must deliver this Warrant Certificate and the form of
election to purchase duly filled in and signed, which signature shall be
medallion guaranteed by an institution which is a member of a Securities
Transfer Association recognized signature guarantee program, and upon payment to
the Warrant Agent for the account of the Partnership of the Exercise Price, as
adjusted as provided herein, for the number of Warrant Units in respect of which
such Warrants are then exercised.
2. Certain Adjustments.
     The Exercise Price and number of Warrant Units issuable upon exercise of
the Warrants will be subject to adjustment from time to time.
     Unit Distributions and Splits. If the Partnership, at any time while the
Warrants are outstanding, (i) makes a distribution on its Common Units that is
payable in Common Units, (ii) subdivides outstanding Common Units into a larger
number, or (iii) combines outstanding Common Units into a smaller number, then
in each such case the Exercise Price shall be multiplied by a fraction of which
the numerator shall be the number of Common Units outstanding immediately before
such event and of which the denominator shall be the number of Common Units
outstanding immediately after such event. Any adjustment made pursuant to clause
(i) of this paragraph shall become effective immediately after the record date
for the determination of unitholders entitled to receive such distribution, and
any adjustment pursuant to clause (ii) or (iii) of this paragraph shall become
effective immediately after the effective date of such subdivision or
combination. Simultaneously with any adjustment to the Exercise Price pursuant
to this paragraph, the number of Warrant Units that may be purchased upon
exercise of a Warrant shall be increased or decreased proportionately, as
applicable, so that after such adjustment the aggregate Exercise Price payable
hereunder for the Warrant Units shall be the same as the aggregate Exercise
Price in effect immediately prior to such adjustment.
     Fundamental Transaction. If, at any time while the Warrants are
outstanding, (A) the Partnership effects any merger or consolidation of the
Partnership with or into (whether or not the Partnership is the surviving
entity) another person or (B) the Partnership effects any sale, assignment,
transfer, conveyance or other disposition of all or substantially all of its
assets in one or a series of related transactions, in each of cases (A) and
(B) above, pursuant to which the Common Units are effectively converted into or
exchanged for other securities, cash or property (other than as a result of a
subdivision or combination of Common Units described above) (in any such case, a
“Fundamental Transaction”), then the holder shall have the right thereafter to
receive, upon exercise of

 



--------------------------------------------------------------------------------



 



a Warrant, the same amount and kind of securities, cash or property as it would
have been entitled to receive upon the occurrence of such Fundamental
Transaction if it had been, immediately prior to such Fundamental Transaction,
the holder of the number of Warrant Units then issuable upon exercise in full of
this Warrant Certificate.
     Calculations. All calculations shall be made to the nearest cent. If a
distribution, subdivision or combination of Common Units would otherwise result
in the issuance of fractional Warrant Units, each fractional Warrant Unit shall
be rounded up or down to the nearest whole Warrant Unit.
     Notice of Adjustments. Upon the occurrence of each adjustment, the
Partnership at its expense will promptly compute such adjustment in accordance
with the terms of this Warrant Certificate and prepare a certificate setting
forth such adjustment, including a statement of the adjusted Exercise Price and
adjusted number or type of Warrant Units or other securities issuable upon
exercise of the Warrants (as applicable), describing the transactions giving
rise to such adjustments and showing in detail the facts upon which such
adjustment is based. The Partnership will promptly deliver a copy of each such
certificate to the Warrant Agent.
3. Global Certificates; Exchanges.
     The Warrant Agreement shall provide for a global warrant certificate to be
held by the Depositary Trust Company (or its designee). The global certificate
shall be subject to customary exchange, transfer and registration provisions.
4. Amendments and Modifications.
     The Partnership may, without the consent of the holders, by supplemental
agreement or otherwise, make any changes or corrections in the Warrant
Certificate or the Warrant Agreement that are required to cure any ambiguity or
to correct or supplement any provision herein which may be defective or
inconsistent with any other provision herein; provided that such changes or
corrections shall not adversely affect the interests of holders of then
outstanding Warrants in any material respect. The Warrant Certificate and the
Warrant Agreement may also be amended or waived with the consent of the
Partnership and the holder. Further, the Partnership may, with the consent, in
writing or at a meeting, of the holders of the then outstanding Warrants
exercisable for a majority or greater of the Common Units issuable under such
Warrants at that time, amend in any way, by supplemental agreement or otherwise,
the Warrant Certificate and/or all of the outstanding Warrants; provided,
however, that (i) no such amendment by its express terms shall adversely affect
any holder differently than it affects all other holders, unless such adversely
affected holder consents thereto, and (ii) no such amendment concerning the
number of Warrant Units or Exercise Price shall be made unless any holder who
will be affected by such amendment consents thereto.

 